Exhibit 10.32

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 9, 2010

among

OMNOVA SOLUTIONS INC. and ELIOKEM, INC.

as the Borrowers

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

JPMORGAN CHASE BANK, N.A.

as the Agent

KEYBANK NATIONAL ASSOCIATION and FIFTH THIRD BANK

As Joint Syndication Agents

and

JPMORGAN SECURITIES LLC

as the Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

       TABLE OF CONTENTS       

Section

          Page    ARTICLE 1 LOANS AND LETTERS OF CREDIT      2    1.1      Total
Facility      2    1.2      Revolving Loans      2    1.3      Letters of Credit
     6    1.4      Bank Products      10    ARTICLE 2 INTEREST AND FEES      10
   2.1      Interest      10    2.2      Continuation and Conversion Elections
     11    2.3      Maximum Interest Rate      12    2.4      Fee Letter      13
   2.5      Unused Line Fee      13    2.6      Letter of Credit Fee      13   
ARTICLE 3 PAYMENTS AND PREPAYMENTS      13    3.1      Revolving Loans      13
   3.2      Termination of Facility      14    3.3      Prepayments of the Loans
     14    3.4      Eurodollar Revolving Loan Prepayments      14    3.5     
Payments by the Borrowers      15    3.6      Payments as Revolving Loans     
15    3.7      Apportionment, Application and Reversal of Payments      15   
3.8      Indemnity for Returned Payments      16    3.9      Agent’s and
Lenders’ Books and Records; Monthly Statements      16    ARTICLE 4 TAXES, YIELD
PROTECTION AND ILLEGALITY      17    4.1      Taxes      17    4.2     
Illegality      18    4.3      Increased Costs and Reduction of Return      18
   4.4      Funding Losses      19    4.5      Inability to Determine Rates     
19    4.6      Certificates of Agent      20    4.7      Survival      20   
ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES      20    5.1     
Books and Records      20    5.2      Financial Information      20    5.3     
Notices to the Lenders      24    5.4      Appraisals      26   

 

i



--------------------------------------------------------------------------------

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

     26    6.1        Authorization, Validity, and Enforceability of this
Agreement and the         Loan Documents      26    6.2        Validity and
Priority of Security Interest      27    6.3        Organization and
Qualification      27    6.4        Corporate Name; Prior Transactions      27
   6.5        Subsidiaries and Affiliates      27    6.6        Financial
Statements and Projections      27    6.7        [Intentionally Deleted]      28
   6.8        Solvency      28    6.9        Debt      28    6.10      Dividends
     28    6.11      Real Estate; Leases; Liens      28    6.12      Proprietary
Rights      29    6.13      Trade Names      29    6.14      Litigation      29
   6.15      Labor Disputes      29    6.16      Environmental Laws      30   
6.17      No Violation of Law      31    6.18      No Default      31    6.19
     ERISA Compliance and Foreign Pension Plans      31    6.20      Taxes     
32    6.21      Regulated Entities      32    6.22      Use of Proceeds; Margin
Regulations      32    6.23      Copyrights, Patents, Trademarks and Licenses,
etc      32    6.24      No Material Adverse Change      33    6.25      Full
Disclosure      33    6.26      Material Agreements      33    6.27      Bank
Accounts      33    6.28      Governmental Authorization      33    6.29     
Insurance      33    6.30      Inactive Subsidiaries      33    6.31     
Reportable Transaction      34    6.32      Common Enterprise      34    ARTICLE
7 AFFIRMATIVE AND NEGATIVE COVENANTS      34    7.1        Taxes and Other
Obligations      34    7.2        Legal Existence and Good Standing      34   
7.3        Compliance with Law and Agreements; Maintenance of Licenses      35
   7.4        Maintenance of Property; Inspection of Property      35    7.5  
     Insurance      35    7.6        Insurance and Condemnation Proceeds      36
   7.7        Environmental Laws      37    7.8        Compliance with ERISA   
  37    7.9        Mergers, Consolidations or Sales      37   

 

ii



--------------------------------------------------------------------------------

7.10      Dividends; and Capital Changes    41   7.11      Restricted
Investments      41    7.12      Guaranties      44    7.13      Debt      45   
7.14      Prepayment      47    7.15      Transactions with Affiliates      48
   7.16      Investment Banking and Finder’s Fees      48    7.17      Business
Conducted      48    7.18      Liens      48    7.19      Sale and Leaseback
Transactions      51    7.20      New Subsidiaries      51    7.21      Fiscal
Year      51    7.22      Transactions Affecting Collateral or Obligations     
51    7.23      Fixed Charge Coverage Ratio      51    7.24      [Intentionally
Omitted]      51    7.25      Use of Proceeds      51    7.26      Amendments to
Agreements      52    7.27      [Intentionally Omitted]      52    7.28     
Bank Accounts      52    7.29      Post-Closing Obligations      52    7.30     
Further Assurances      52    ARTICLE 8 CONDITIONS OF LENDING      54    8.1  
     Conditions Precedent to Making of Loans on the Closing Date      54   
8.2        Conditions Precedent to Each Loan      56    ARTICLE 9 DEFAULT;
REMEDIES      57    9.1        Events of Default      57    9.2        Remedies
     60    ARTICLE 10 TERM AND TERMINATION      61    10.1      Term and
Termination      61    ARTICLE 11 AMENDMENTS; WAIVERs; PARTICIPATIONS;
ASSIGNMENTS; SUCCESSORS      61    11.1      Amendments and Waivers      61   
11.2      Assignments; Participations      63    ARTICLE 12 THE AGENT      65   
12.1      Appointment and Authorization      65    12.2      Delegation of
Duties      66    12.3      Liability of Agent      66    12.4      Reliance by
Agent      66   

 

iii



--------------------------------------------------------------------------------

12.5        Notice of Default    67   12.6        Credit Decision      67   
12.7        Indemnification      67    12.8        Agent in Individual Capacity
     68    12.9        Successor Agent      68    12.10      Withholding Tax   
  68    12.11      Collateral Matters      70    12.12      Restrictions on
Actions by Lenders; Sharing of Payments      71    12.13      Agency for
Perfection      72    12.14      Payments by Agent to Lenders      72    12.15
     Settlement      72    12.16      Letters of Credit; Intra-Lender Issues   
  77    12.17      Concerning the Collateral and the Related Loan Documents     
79    12.18      Field Audit and Examination Reports; Disclaimer by Lenders     
79    12.19      Relation Among Lenders      80    ARTICLE 13 MISCELLANEOUS     
80    13.1        No Waivers; Cumulative Remedies      80    13.2       
Severability      81    13.3        Governing Law; Choice of Forum; Service of
Process      81    13.4        WAIVER OF JURY TRIAL      82    13.5       
Survival of Representations and Warranties      82    13.6        Other Security
and Guaranties      82    13.7        Fees and Expenses      82    13.8       
Notices      83    13.9        Waiver of Notices      84    13.10      Binding
Effect      84    13.11      Indemnity of the Agent and the Lenders by the
Borrowers      84    13.12      Limitation of Liability      85    13.13     
Final Agreement      86    13.14      Counterparts      86    13.15     
Captions      86    13.16      Right of Setoff      86    13.17     
Confidentiality      86    13.18      Conflicts with Other Loan Documents     
88    13.19      Patriot Act Notice      88    ARTICLE 14 the borrower
representative      88    14.1        Appointment; Nature of Relationship     
88    14.2        Powers      88    14.3        Employment of Agents      88   
14.4        Notices      88    14.5        Execution of Borrowing Base
Certificate and Compliance Certificate      89    14.6        Reporting      89
  

 

iv



--------------------------------------------------------------------------------

ARTICLE 15 Cross-Guaranty    89   15.1        Guaranty      89    15.2       
Guaranty of Payment      89    15.3        No Discharge or Diminishment of
Cross-Guaranty      89    15.4        Defenses Waived      90    15.5       
Rights of Subrogation      91    15.6        Reinstatement; Stay of Acceleration
     91    15.7        Information      91    15.8        Maximum Liability     
91    15.9        Contribution      92    15.10      Liability Cumulative     
92    ARTICLE 16 AMENDMENT AND RESTATEMENT      92    16.1       
Interrelationship with the Prior Credit Agreement      92   

 

v



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES ANNEX A    -      DEFINED TERMS EXHIBIT A-1    -
     FORM OF SECOND AMENDED AND RESTATED REVOLVING LOAN NOTE EXHIBIT A-2    -
     FORM OF SECOND AMENDED AND RESTATED SWING LINE NOTE EXHIBIT B    -     
FORM OF BORROWING BASE CERTIFICATE EXHIBIT C    -      FORM OF NOTICE OF
BORROWING EXHIBIT D    -      FORM OF NOTICE OF CONTINUATION/CONVERSION
EXHIBIT E    -      FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT EXHIBIT F    -
     FORM OF INTERCOMPANY NOTE

 

SCHEDULE 1.2 – LENDERS’ COMMITMENTS (ANNEX A – DEFINED TERMS) SCHEDULE 6.3 –
ORGANIZATION AND QUALIFICATIONS SCHEDULE 6.5 – SUBSIDIARIES AND AFFILIATES
SCHEDULE 6.9 – DEBT SCHEDULE 6.11 – REAL ESTATE; LEASES; LIENS SCHEDULE 6.12 –
PROPRIETARY RIGHTS SCHEDULE 6.13 – TRADE NAMES SCHEDULE 6.14 – LITIGATION
SCHEDULE 6.15 – LABOR DISPUTES SCHEDULE 6.16 – ENVIRONMENTAL LAW SCHEDULE 6.19 –
ERISA COMPLIANCE SCHEDULE 6.26 – MATERIAL AGREEMENTS SCHEDULE 6.27 – BANK
ACCOUNTS SCHEDULE 6.29 – INSURANCE

 

vi



--------------------------------------------------------------------------------

SCHEDULE 6.30 – INACTIVE SUBSIDIARIES SCHEDULE 7 – REORGANIZATION TRANSACTIONS
SCHEDULE 7.9 – EXISTING INVENTORY ACCOUNTS RECEIVABLE SCHEDULE 7.11 – RESTRICTED
INVESTMENTS

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement, dated as of December 9, 2010
(this “Agreement”) among the financial institutions from time to time parties
hereto (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), JPMorgan Chase Bank, N.A. having its principal
office at 120 S. LaSalle Street, 8th Floor, Chicago, IL 60603, as agent for the
Lenders (in its capacity as agent, the “Agent”), Eliokem, Inc., a Delaware
corporation, with offices at 1380 Tech Way Drive, Akron, Ohio 44306 (“Eliokem”),
and OMNOVA Solutions Inc., an Ohio corporation, with offices at 175 Ghent Road,
Fairlawn, Ohio 44333 (“Omnova” and together with Eliokem, the “Borrowers” and
each a “Borrower”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 28, 2003 (the
“Original Credit Agreement”), lenders party to the Original Credit Agreement
extended a revolving line of credit for loans and letters of credit in an amount
not to exceed $100,000,000 subject to increases in accordance with
Section 1.2(j);

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May 22, 2007 (as amended or otherwise modified from time to time prior to the
date hereof, the “Prior Credit Agreement”), which amended and restated and
superseded and replaced the Original Credit Agreement in its entirety, lenders
party to the Prior Credit Agreement extended a revolving line of credit for
loans and letters of credit in an amount not to exceed $80,000,000;

WHEREAS, the Borrowers have requested the Lenders to (i) make available to the
Borrowers a revolving line of credit for loans and letters of credit in an
amount not to exceed $100,000,000, consisting of the continuation of the loans
outstanding under the Prior Credit Agreement, which extensions of credit the
Borrowers will use for the purposes permitted hereunder and (ii) amend and
restate the provisions of the Prior Credit Agreement as set forth herein;

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;

WHEREAS, the Lenders have agreed to (i) make available to the Borrowers a
revolving credit facility upon the terms and conditions set forth in this
Agreement and (ii) amend and restated the Prior Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrowers hereby
agree to amend and restate the Prior Credit Agreement as set forth herein.



--------------------------------------------------------------------------------

ARTICLE 1

LOANS AND LETTERS OF CREDIT

1.1       Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$100,000,000 (the “Total Facility”) to the Borrowers from time to time during
the term of this Agreement. The Total Facility shall be composed of a revolving
line of credit consisting of Revolving Loans and Letters of Credit described
herein.

1.2       Revolving Loans.

(a)     (i)      Amounts. Subject to the satisfaction of the conditions
precedent set forth in Article 8, each Lender severally, but not jointly,
agrees, upon the Borrower Representative’s request from time to time on any
Business Day during the period from the Closing Date to the Termination Date, to
make revolving loans, including, without duplication, Swing Line Loans (the
“Revolving Loans”) to the Borrowers in amounts not to exceed such Lender’s Pro
Rata Share of Availability, except for Agent Advances. The Lenders, however, in
their unanimous discretion, may elect to make Revolving Loans or issue or
arrange to have issued Letters of Credit in excess of the Borrowing Base on one
or more occasions, but if they do so, neither the Agent nor the Lenders shall be
deemed thereby to have changed the limits of the Borrowing Base or to be
obligated to exceed such limits on any other occasion. If any Borrowing would
exceed Availability, the Lenders may refuse to make or may otherwise restrict
the making of Revolving Loans as the Lenders determine until such excess has
been eliminated, subject to the Agent’s authority, in its sole discretion, to
make Agent Advances pursuant to the terms of Section 1.2(i).

(ii)       The Revolving Loans of each Lender shall be evidenced by this
Agreement. At the request of any Lender, Borrowers shall execute and deliver to
such Lender a note to further evidence the Revolving Loan of that Lender. Each
note shall be in the principal amount of the Lender’s Pro Rata Share of the
Commitments, dated the date hereof and substantially in the form of Exhibit A-1
(each a “Revolving Loan Note” and, collectively, the “Revolving Loan Notes”).
Each Revolving Loan Note shall represent the obligation of Borrowers to pay the
amount of Lender’s Pro Rata Share of the Commitments, or, if less, such Lender’s
Pro Rata Share of the aggregate unpaid principal amount of all Revolving Loans
to Borrowers together with interest thereon as prescribed in Section 1.2. The
entire unpaid balance of the Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Termination Date.

(b)       Procedure for Borrowing.

(1)      Each Borrowing shall be made upon the Borrower Representative’s
irrevocable written notice delivered to the Agent in the form of a notice of
borrowing (“Notice of Borrowing”), which must be received by the Agent prior to
(i) 12:00 noon (Chicago time) three Business Days prior to the requested Funding
Date, in the case of

 

2



--------------------------------------------------------------------------------

Eurodollar Revolving Loans and (ii) 11:00 a.m. (Chicago time) on the requested
Funding Date, in the case of CBFR Revolving Loans, specifying:

(A)       the amount of the Borrowing of a Eurodollar Revolving Loan must equal
or exceed $5,000,000 (and increments of $1,000,000 in excess of such amount);

(B)       the requested Funding Date, which must be a Business Day;

(C)       whether the Revolving Loans requested are to be CBFR Revolving Loans
or Eurodollar Revolving Loans (and if not specified, it shall be deemed a
request for a CBFR Revolving Loan); and

(D)       the duration of the Interest Period for Eurodollar Revolving Loans
(and if not specified, it shall be deemed a request for an Interest Period of
one month);

provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of CBFR Revolving Loans only.

(2)       In lieu of delivering a Notice of Borrowing, the Borrower
Representative may give the Agent telephonic notice of such request for advances
to the Designated Account on or before the deadline set forth above. The Agent
at all times shall be entitled to rely on such telephonic notice in making such
Revolving Loans, regardless of whether any written confirmation is received.

(3)       The Borrower Representative shall have no right to request a
Eurodollar Revolving Loan while a Default or Event of Default has occurred and
is continuing.

(c)       Reliance upon Authority. Prior to the Closing Date, the Borrower
Representative shall deliver to the Agent, a notice setting forth the account of
the Borrower Representative (“Designated Account”) to which the Agent is
authorized to transfer the proceeds of the Revolving Loans requested hereunder.
The Borrower Representative may designate a replacement account from time to
time by written notice. All such Designated Accounts must be reasonably
satisfactory to the Agent. The Agent is entitled to rely conclusively on any
person’s request for Revolving Loans on behalf of the Borrower Representative,
so long as the proceeds thereof are to be transferred to the Designated Account.
The Agent has no duty to verify the identity of any individual representing
himself or herself as a person authorized by the Borrower Representative to make
such requests on its behalf.

(d)       No Liability. The Agent shall not incur any liability to the Borrowers
as a result of acting upon any notice referred to in Sections 1.2(b) and (c),
which the Agent believes in good faith to have been given by an officer or other
person duly authorized by the Borrower Representative to request Revolving Loans
on its behalf. The crediting of Revolving Loans to the Designated Account
conclusively establishes the joint and several obligation of the Borrowers to
repay such Revolving Loans as provided herein.

 

3



--------------------------------------------------------------------------------

(e)       Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in
lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable. The
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.

(f)       Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Swing Line Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.

(g)       Making of Revolving Loans. If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, the Agent shall notify
the Lenders by telecopy, telephone or e-mail of the requested Borrowing. Each
Lender shall transfer its Pro Rata Share of the requested Borrowing available to
the Agent in immediately available funds, to the account from time to time
designated by Agent, not later than 12:00 noon (Chicago time) on the applicable
Funding Date. After the Agent’s receipt of all proceeds of such Revolving Loans,
the Agent shall make the proceeds of such Revolving Loans available to the
Borrowers on the applicable Funding Date by transferring same day funds to the
account designated by the Borrower Representative; provided, however, that the
amount of Revolving Loans so made on any date shall not exceed the Availability
on such date.

(h)       Making of Swing Line Loans.

  (A)      If Agent elects, with the consent of the Bank, to have the terms of
this Section 1.2(h) apply to a requested Borrowing, the Bank shall make a
Revolving Loan in the amount of that Borrowing available to the Borrowers on the
applicable Funding Date by transferring same day funds to Borrowers’ Designated
Account. Each Revolving Loan made solely by the Bank pursuant to this Section is
herein referred to as a “Swing Line Loan,” and such Revolving Loans are
collectively referred to as the “Swing Line Loans.” Each Swing Line Loan shall
be subject to all the terms and conditions applicable to other Revolving Loans
except that all payments thereon shall be payable to the Bank solely for its own
account. The aggregate amount of Swing Line Loans outstanding at any time shall
not exceed $10,000,000 (the “Swing Line Commitment”). The Agent shall not
request the Bank to make any Swing Line Loan if (1) the Agent has received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Article 8 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (2) the requested Borrowing would exceed
Availability on that Funding Date.

  (B)       The Swing Line Loans shall be secured by the Agent’s Liens in and to
the Collateral and shall constitute CBFR Revolving Loans and Obligations
hereunder.

  (C)       Borrowers shall execute and deliver to the Bank a promissory note to
evidence the Swing Line Commitment. Such note shall be in the principal amount
of the

 

4



--------------------------------------------------------------------------------

Swing Line Commitment of the Bank, dated the Closing Date and substantially in
the form of Exhibit A-2 (the “Swing Line Note”). The Swing Line Note shall
represent the joint and several obligation of Borrowers to pay the amount of the
Swing Line Commitment or, if less, the aggregate unpaid principal amount of all
Swing Line Loans made to Borrowers together with interest thereon as prescribed
in Section 2.1.

(i)       Agent Advances.

(A)       Subject to the limitations set forth below, the Agent is authorized by
the Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Article 8 have not been
satisfied, to make CBFR Revolving Loans to the Borrowers on behalf of the
Lenders in an aggregate amount outstanding at any time not to exceed $5,000,000
(but not to exceed the Maximum Revolver Amount) which the Agent, in its
reasonable business judgment, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(3) to pay any other amount chargeable to the Borrowers pursuant to the terms of
this Agreement, including costs, fees and expenses as described in Section 13.7
(any of such advances are herein referred to as “Agent Advances”); provided,
that the Required Lenders may at any time revoke the Agent’s authorization to
make Agent Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof.

(B)       The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute CBFR Revolving Loans and Obligations hereunder.

(j)       Increased Commitments.

(A)       So long as (x) no Default or Event of Default shall have occurred and
then be continuing and (y) Agent has received an amendment to the Intercreditor
Agreement and Term Loan Agreement increasing the aggregate dollar commitments
permitted hereunder by the amount of the Additional Commitment (defined below)
in form and substance satisfactory to Agent, then at any time prior to the
Termination Date on one or more occasions up to a maximum of three occasions,
Borrowers may propose to increase the Total Facility by $10,000,000 or an
integral multiple thereof, but in an aggregate amount not to exceed $50,000,000,
in accordance with and pursuant to this Section 1.2(j).

(B)       Such proposal (an “Increased Commitment Proposal”) may be delivered by
Borrower Representative to Agent and Lenders and, subject to paragraph
(C) below, to Eligible Assignees approved by Borrowers, in each case, with the
prior written consent of Agent, and shall set forth the amount of proposed
increase of the Commitments (the “Additional Commitment”).

(C)       The Increased Commitment Proposal shall be offered on a first priority
basis to Lenders, who may accept, but are not obligated to accept, based on
their respective “Pro Rata Shares” of the Commitments. If the total amount of
the Additional Commitment is not accepted by Lenders based on their respective
Pro Rata Shares, then Lenders

 

5



--------------------------------------------------------------------------------

may accept, but are not obligated to accept, the remaining portions of the
Additional Commitment on a non-pro rata basis. To the extent that Lenders do not
accept any portion of the Additional Commitment, the Increased Commitment
Proposal may be offered to Eligible Assignees approved by Agent. Agent shall
have discretion to adjust the allocation of the Additional Commitment between
and among Lenders that accept the Increased Commitment Proposal and Eligible
Assignees that accept the Increased Commitment Proposal.

(D)       Borrowers, the Lenders accepting such Increased Commitment Proposal
and the Eligible Assignees accepting such Increased Commitment Proposal shall
have entered into an agreement (an “Increased Commitment Agreement”) in form and
substance reasonably satisfactory to Agent pursuant to which, among other
things, (1) Lenders and Eligible Assignees party thereto shall have accepted the
Increased Commitment Proposal, (2) the Eligible Assignees shall have agreed to
be bound by this Agreement and shall have made the representations and
warranties required of an assignee of Loans and Commitments under Section 11.2,
(3) the terms of the Increased Commitment Proposal and the terms required by
this Section 1.2(j) shall have been incorporated into this Agreement (which
incorporation shall constitute an amendment of this Agreement and shall not
require the consent of Required Lenders (so long as such Increased Commitment
Agreement is limited to implementing the Increased Commitment Proposal and
provisions reasonably related thereto as reasonably determined by Agent),
(4) the Borrowers shall have consented to the terms of the Increased Commitment
Agreement, and (5) Borrowers shall have issued to each Lender that requests the
same a new Revolving Note in an amount equal to the Commitment of such Lender
(after giving effect to the increase of such Lender’s Commitment).

(E)       On the effective date of any increase in the Commitments under this
Section 1.2(j), (i) (x) all necessary Revolving Loans shall be made under the
Additional Commitment and (y) a portion of those increased fundings shall be
applied to the Revolving Loan held by Lenders whose percentage share of the
outstanding Revolving Loan exceeds their respective Pro Rata Shares of the
Commitment (after giving effect to such increase in the Commitment), in each
case, so that the percentage share of the outstanding Revolving Loan held by
each Lender equals its Pro Rata Share of the Commitment, and (ii) the percentage
interest of each Lender in each participation in each undrawn Letter of Credit
(whether then outstanding or thereafter issued) shall equal its percentage
interest in the Commitment (after giving effect to such increase in the
Commitment). From and after that date, each Revolving Loan shall be made in
accordance with the Commitments after giving effect to such increase in the
Commitment, and each repayment of a Revolving Loan shall be applied in
accordance with the Commitments after giving effect to such increase in the
Commitments.

(F)       All Revolving Loans made pursuant to the Additional Commitment shall
constitute Revolving Loans, shall constitute Obligations, shall be secured pari
passu by the Collateral and shall be repaid in accordance with the terms of this
Agreement.

1.3        Letters of Credit.

(a)       Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of the Borrowers one or more

 

6



--------------------------------------------------------------------------------

commercial/documentary and standby letters of credit (“Letter of Credit”) and/or
(ii) to provide credit support or other enhancement to a Letter of Credit Issuer
acceptable to Agent, which issues a Letter of Credit for the account of the
Borrowers (any such credit support or enhancement being herein referred to as a
“Credit Support”) from time to time during the term of this Agreement.

(b)       Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrowers in connection with the opening thereof would exceed Availability at
such time; or (iii) such Letter of Credit has an expiration date less than five
(5) days prior to the Stated Termination Date or more than 12 months from the
date of issuance (provided that any Letter of Credit with a 12-month tenor may
provide for the renewal thereof for additional 12-month periods, which shall in
no event extend beyond five (5) days prior to the Stated Termination Date). With
respect to any Letter of Credit which contains any “evergreen” or automatic
renewal provision, each Lender shall be deemed to have consented to any such
extension or renewal unless any such Lender shall have provided to the Agent,
written notice that it declines to consent to any such extension or renewal at
least thirty (30) days prior to the date on which the Letter of Credit Issuer is
entitled to decline to extend or renew the Letter of Credit. If all of the
requirements of this Section 1.3 are met and no Default or Event of Default has
occurred and is continuing, no Lender shall decline to consent to any such
extension or renewal.

(c)       Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:

(1)       The Borrower Representative shall have delivered to the Letter of
Credit Issuer, at such times and in such manner as such Letter of Credit Issuer
may prescribe, an application in form and substance satisfactory to such Letter
of Credit Issuer and reasonably satisfactory to the Agent for the issuance of
the Letter of Credit and such other documents as may be required pursuant to the
terms thereof, and the form, terms and purpose of the proposed Letter of Credit
shall be reasonably satisfactory to the Agent and the Letter of Credit Issuer;
and

(2)       As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter

 

7



--------------------------------------------------------------------------------

of Credit Issuer refrain from, the issuance of letters of credit generally or
the issuance of such Letters of Credit.

(d)       Issuance of Letters of Credit.

(1)       Request for Issuance. Borrower Representative must notify the Agent of
a requested Letter of Credit at least three (3) Business Days prior to the
proposed issuance date. Such notice shall be irrevocable and must specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of Credit.
The Borrower Representative shall attach to such notice the proposed form of the
Letter of Credit.

(2)       Responsibilities of the Agent; Issuance. As of the Business Day of the
requested issuance date of the Letter of Credit, the Agent shall determine the
amount of the applicable Unused Letter of Credit Subfacility and Availability.
If (i) the face amount of the requested Letter of Credit is less than the Unused
Letter of Credit Subfacility and (ii) the amount of such requested Letter of
Credit and all commissions, fees, and charges due from the Borrowers in
connection with the opening thereof would not exceed Availability, the Agent
shall cause the Letter of Credit Issuer to issue the requested Letter of Credit
on the requested issuance date so long as the other conditions hereof are met.

(3)       No Extensions or Amendment. The Agent shall not be obligated to cause
the Letter of Credit Issuer to extend or amend any Letter of Credit issued
pursuant hereto unless the requirements of this Section 1.3 are met as though a
new Letter of Credit were being requested and issued.

(e)       Payments Pursuant to Letters of Credit. The Borrowers agree to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support, and to pay the Letter of Credit Issuer the amount of all
other charges and fees payable to the Letter of Credit Issuer in connection with
any Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which the Borrowers may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by the Borrowers to the Agent for a Borrowing
of a CBFR Revolving Loan in the amount of such drawing. The Funding Date with
respect to such borrowing shall be the date of such drawing.

(f)       Indemnification; Exoneration; Power of Attorney.

(1)      Indemnification. In addition to amounts payable as elsewhere provided
in this Section 1.3, the Borrowers agree, jointly and severally, to protect,
indemnify, pay and save the Lenders and the Agent harmless from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees) which any Lender or the Agent
(other than a Lender in its capacity as Letter of

 

8



--------------------------------------------------------------------------------

Credit Issuer) may incur or be subject to (excluding such claims, demands,
liabilities, damages, losses, costs, charges and expenses arising solely from
disputes between or among Agent and/or Lenders) as a consequence, direct or
indirect, of the issuance of any Letter of Credit or the provision of any Credit
Support or enhancement in connection therewith. The Borrowers’ joint and several
obligations under this Section shall survive payment of all other Obligations.

(2)      Assumption of Risk by the Borrower. As among the Borrowers, the
Lenders, and the Agent, the Borrowers assume all risks of the acts and omissions
of, or misuse of any of the Letters of Credit by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, the Lenders and the Agent shall not be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Lenders or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or (I) the Letter of Credit Issuer’s honor of a draw for which the
draw or any certificate fails to comply in any respect with the terms of the
Letter of Credit. None of the foregoing shall affect, impair or prevent the
vesting of any rights or powers of the Agent or any Lender under this
Section 1.3(f).

(3)      Exoneration.  Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer and excluding any such liability resulting from the
gross negligence or willful misconduct of the party seeking exoneration
hereunder) shall result in any liability of Agent or any Lender to the
Borrowers, or relieve the Borrowers of any of their obligations hereunder to any
such Person.

(4)      Rights Against Letter of Credit Issuer.  Nothing contained in this
Agreement is intended to limit the Borrowers’ rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrower
Representative and the Letter of Credit Issuer.

(5)      Account Party.  The Borrowers hereby authorize and direct any Letter of
Credit Issuer to name the Borrower Representative as the “Account Party” therein
and to deliver to the Agent all instruments, documents and other writings and
property received by the Letter of Credit Issuer pursuant to the Letter of
Credit, and to accept and rely upon the

 

9



--------------------------------------------------------------------------------

Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the application therefor.

(g)      Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 1.3(b) and Section 10.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination the Borrowers shall deposit with the Agent, for the ratable benefit
of the Agent and the Lenders, with respect to each Letter of Credit or Credit
Support then outstanding, cash collateral in an amount equal to 110% of the
greatest amount for which such Letter of Credit or such Credit Support may be
drawn plus any fees and expenses associated with such Letter of Credit or such
Credit Support. Such cash collateral shall be held by the Agent, for the ratable
benefit of the Agent and the Lenders, as security for, and to provide for the
payment of, the aggregate undrawn amount of such Letters of Credit or such
Credit Support remaining outstanding.

1.4      Bank Products. The Borrowers may request of any Lender to, and such
Lender may in its sole and absolute discretion, arrange for the Borrowers to
obtain from such Lender or such Lender’s Affiliates Bank Products although the
Borrowers are not required to do so. If Bank Products are provided by an
Affiliate of a Lender, the Borrowers agree to reimburse such Lenders for any and
all costs and obligations now or hereafter incurred by such Lender which arise
from any indemnity given by such Lender to its Affiliates related to such Bank
Products; provided, however, nothing contained herein is intended to limit the
Borrowers’ rights, with respect to such Lender or its Affiliates, if any, which
arise as a result of the execution of documents by and between the Borrowers and
such Lender (or its Affiliates) which relate to Bank Products. The agreement
contained in this Section shall survive termination of this Agreement. The
Borrowers acknowledge and agree that the obtaining of Bank Products from any
Lender or such Lender’s Affiliates (a) is in the sole and absolute discretion of
such Lender or such Lender’s Affiliates, and (b) is subject to all rules and
regulations of such Lender or such Lender’s Affiliates. Each Lender agrees to
provide the Agent with prior or simultaneous written notice (pursuant to
electronic mail or other written form) of any Bank Product proposed to be
provided to Borrowers including prior or simultaneous written notice (pursuant
to electronic mail or other written form) of any increase in potential exposure
or liabilities to existing Bank Products.

ARTICLE 2

INTEREST AND FEES

2.1       Interest.

(a)      Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the CB Floating Rate or the Adjusted
Eurodollar Rate plus the Applicable Margins as set forth below, but not to
exceed the Maximum Rate. If at any time Loans are outstanding with respect to
which the Borrower Representative has not delivered to the Agent a notice
specifying the basis for determining the interest rate applicable thereto in
accordance herewith,

 

10



--------------------------------------------------------------------------------

those Loans shall bear interest at a rate determined by reference to the CB
Floating Rate until notice to the contrary has been given to the Agent in
accordance with this Agreement and such notice has become effective. Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:

(i)      For all CBFR Revolving Loans and other Obligations (other than
Eurodollar Revolving Loans) at a fluctuating per annum rate equal to the CB
Floating Rate plus the Applicable Margin; and

(ii)     For all Eurodollar Revolving Loans at a per annum rate equal to the
Adjusted Eurodollar Rate plus the Applicable Margin.

Each change in the CB Floating Rate shall be reflected in the interest rate
applicable to CBFR Revolving Loans as of the effective date of such change. All
interest charges shall be computed on the basis of a year of 360 days and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). The Borrowers shall pay to the Agent, for the ratable
benefit of Lenders, interest accrued on all CBFR Revolving Loans in arrears on
the first day of each month hereafter, on the date of any repayment of any
portion of such Loans and on the Termination Date. The Borrowers shall pay to
the Agent, for the ratable benefit of Lenders, interest on all Eurodollar
Revolving Loans in arrears on each Eurodollar Interest Payment Date, on the date
of any repayment of any portion of such Loans and on the Termination Date.

(b)      Default Rate. If any Default or Event of Default occurs and is
continuing and the Agent or the Required Lenders in their discretion so elect,
then, while any such Default or Event of Default is continuing, all of the
Obligations shall bear interest at the Default Rate applicable thereto.

2.2      Continuation and Conversion Elections.

(a)      The Borrowers may:

(i)      elect, as of any Business Day, in the case of CBFR Revolving Loans
(other than Swing Line Loans) to convert any CBFR Revolving Loan (or any part
thereof in an amount not less than $5,000,000 or that is in an integral multiple
of $1,000,000 in excess thereof) into Eurodollar Revolving Loans; or

(ii)      elect, as of the last day of the applicable Interest Period, to
continue any Eurodollar Revolving Loan having Interest Periods expiring on such
day (or any part thereof in an amount not less than $5,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of Eurodollar Revolving Loans
in respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, such Eurodollar Revolving Loans shall
automatically convert into CBFR Revolving Loans; provided further that if the
notice shall fail to specify the duration of the Interest Period, such Interest
Period shall be one month.

 

11



--------------------------------------------------------------------------------

(b)      The Borrower Representative shall deliver a notice of
continuation/conversion (“Notice of Continuation/Conversion”) to the Agent not
later than 12:00 noon (Chicago time) at least three (3) Business Days in advance
of the Continuation/Conversion Date, if the Loans are to be converted into or
continued as Eurodollar Revolving Loans and specifying:

(i)       the proposed Continuation/Conversion Date;

(ii)       the aggregate amount of Loans to be converted or renewed;

(iii)      the type of Loans resulting from the proposed conversion or
continuation; and

(iv)      the duration of the requested Interest Period, provided, however, the
Borrowers may not select an Interest Period that ends after the Stated
Termination Date.

(c)       If upon the expiration of any Interest Period applicable to Eurodollar
Revolving Loans, the Borrowers have failed to select timely a new Interest
Period to be applicable to Eurodollar Revolving Loans or if any Default or Event
of Default then exists, the Borrowers shall be deemed to have elected to convert
such Eurodollar Revolving Loans into CBFR Revolving Loans effective as of the
expiration date of such Interest Period.

(d)       The Agent will promptly notify each Lender of its receipt of a Notice
of Continuation/Conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Lender.

(e)       There may not be more than five (5) different Eurodollar Revolving
Loans in effect hereunder at any time.

2.3       Maximum Interest Rate. In no event shall any interest rate provided
for hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrowers shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount

 

12



--------------------------------------------------------------------------------

of interest actually paid or accrued under this Agreement. If a court of
competent jurisdiction determines that the Agent and/or any Lender has received
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the Obligations other than interest, in the inverse order of maturity,
and if there are no Obligations outstanding, the Agent and/or such Lender shall
refund to the Borrowers such excess.

2.4       Fee Letter. The Borrowers agree to pay the Agent the fees set forth in
the fee letter dated September 24, 2010, among Agent, JPMorgan Securities LLC
and Borrower Representative at the times set forth therein.

2.5       Unused Line Fee. On the first day of each Fiscal Quarter and on the
Termination Date the Borrowers agree to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, an unused line fee
(the “Unused Line Fee”) equal to the Applicable Margin times the amount by which
the Maximum Revolver Amount exceeded the sum of the average daily outstanding
amount of Revolving Loans and the average daily undrawn face amount of
outstanding Letters of Credit, during the immediately prior Fiscal Quarter or
shorter period if calculated for the first Fiscal Quarter ending after the
Closing Date or on the Termination Date. The Unused Line Fee shall be computed
on the basis of a 360-day year for the actual number of days elapsed. All
principal payments received by the Agent shall be deemed to be credited to the
Borrowers’ Loan Account immediately upon receipt of good funds for purposes of
calculating the Unused Line Fee pursuant to this Section 2.5.

2.6       Letter of Credit Fee. The Borrowers agree to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin per annum times the face amount of such Letter of Credit and
to Agent for the benefit of the Letter of Credit Issuer a fronting fee of
one-quarter of one percent (0.25%) per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket costs,
fees and expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, negotiation of, issuance of, or amendment to any
Letter of Credit. The Letter of Credit Fee shall be payable quarterly in arrears
on the first day of each Fiscal Quarter following any Fiscal Quarter in which a
Letter of Credit is outstanding and on the Termination Date. The Letter of
Credit Fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed.

ARTICLE 3

PAYMENTS AND PREPAYMENTS

3.1       Revolving Loans. The Borrowers shall repay the outstanding principal
balance of the Revolving Loans and all other Obligations, plus all accrued but
unpaid interest thereon, on the Termination Date. The Borrowers may prepay
Revolving Loans at any time, and reborrow subject to the terms of this
Agreement. In addition, and without limiting the generality of the foregoing,
upon demand the Borrowers shall pay to the Agent, for account of the Lenders,
the amount, without duplication, by which the Aggregate Revolver Outstandings
exceeds the lesser of the Borrowing Base or the Maximum Revolver Amount.

 

13



--------------------------------------------------------------------------------

3.2       Termination of Facility. The Borrowers may terminate this Agreement
upon at least ten (10) Business Days’ notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, and the cancellation and return of all outstanding
Letters of Credit, (b) the payment in full in cash of all reimbursable expenses
and other Obligations, and (c) with respect to any Eurodollar Revolving Loan
prepaid, payment of the amounts due under Section 4.4, if any.

3.3       Prepayments of the Loans.

(a)       Immediately upon receipt by Borrowers or their Subsidiaries of
proceeds of any (i) sale or other disposition of Collateral (excluding Accounts
and Inventory) permitted under Section 7.9, (ii) sale of the stock of any
Subsidiary of Borrowers or (iii) issuance of equity securities (other than
equity issued in connection with Borrowers’ Plans) or issuance of Debt
(excluding Debt permitted under Section 7.13 and proceeds of equity or Debt
issued to finance a Permitted Acquisition but only to the extent such proceeds
are received and paid to the sellers of the Target contemporaneously with the
consummation of the Permitted Acquisition or contemporaneously with the date on
which any other consideration is required to be paid to such sellers in
connection with such Permitted Acquisition), Borrowers shall prepay the
Obligations in an amount equal to all such proceeds, net of (A) commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrowers in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens (to the extent such Liens
constitute Permitted Liens hereunder), if any, and (D) an appropriate reserve
for income taxes in accordance with GAAP in connection therewith (“Net
Proceeds”); provided, that to the extent no Default or Event of Default has
occurred and is continuing at the time of or after giving effect to any sale or
disposition of Collateral under clause (i) or any issuance of equity by
Borrowers under clause (iii), Borrowers may use the proceeds thereof for any of
its general corporate purposes (including, without limitation, Permitted
Acquisitions and prepayment of Debt under the Term Loan Agreement) to the extent
not prohibited by this Agreement. Notwithstanding the foregoing, if a Default or
an Event of Default has occurred and is continuing, all Net Proceeds from the
sale of Collateral subject to clause (i) above or from any issuance of equity by
Borrowers under clause (iii) above shall be applied to the Obligations. Any such
prepayment required by this Section 3.3(a) shall be applied in accordance with
Section 3.7.

(b)       [Intentionally Deleted].

(c)       No provision contained in this Section 3.3 shall constitute a consent
to an asset disposition that is otherwise not permitted by the terms of this
Agreement.

3.4       Eurodollar Revolving Loan Prepayments. In connection with any
prepayment, if any Eurodollar Revolving Loan is prepaid prior to the expiration
date of the

 

14



--------------------------------------------------------------------------------

Interest Period applicable thereto, the Borrowers shall pay to the Lenders the
amounts described in Section 4.4.

3.5       Payments by the Borrowers.

(a)       All payments to be made by the Borrowers shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrowers shall be made to the Agent for the account
of the Lenders, at the account designated by the Agent and shall be made in
Dollars and in immediately available funds, no later than 3:00 p.m. (Chicago
time) on the date specified herein. Any payment received by the Agent after such
time shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.

(b)       Subject to the provisions set forth in the definition of “Interest
Period”, whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

3.6       Payments as Revolving Loans. At the election of Agent, all payments of
interest, reimbursement obligations in connection with Letters of Credit and
Credit Support for Letters of Credit, fees, premiums, reimbursable expenses and
other sums payable hereunder, may be paid from the proceeds of Revolving Loans
made hereunder. The Borrowers hereby irrevocably authorize the Agent to charge
the Loan Account for the purpose of paying all amounts from time to time due
hereunder and agrees that all such amounts charged shall constitute Revolving
Loans (including Swing Line Loans and Agent Advances).

3.7       Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to Agent and the
Letter of Credit Issuer and except as provided in Section 11.1(b). All payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of Accounts or other Collateral received by the Agent, shall be
applied, ratably, subject to the provisions of this Agreement, first, to pay any
fees, indemnities or expense reimbursements (excluding any amounts relating to
Bank Products) then due to the Agent from the Borrowers; second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers; third, to
pay interest due in respect of all Loans, including Swing Line Loans and Agent
Advances; fourth, to pay or prepay principal of the Swing Line Loans and Agent
Advances; fifth, to pay or prepay principal of the Revolving Loans (other than
Swing Line Loans and Agent Advances), unpaid reimbursement obligations in
respect of Letters of Credit and outstanding amounts due and owing under Hedge
Agreements approved in writing by Agent and, to the extent obligations under
pre-approved Hedge Agreements have been increased, only to the extent such
increase has been approved in writing by Agent, ratably as to all such
obligations under this

 

15



--------------------------------------------------------------------------------

category; sixth, to pay an amount to Agent equal to all outstanding Letter of
Credit Obligations to be held as cash collateral for such Obligations; and
seventh, to the payment of any other Obligation (including all amounts with
respect to Bank Products provided under Section 1.4). Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the
Borrowers, or unless an Event of Default has occurred and is continuing, neither
the Agent nor any Lender shall apply any payments which it receives to any
Eurodollar Revolving Loan, except (a) on the expiration date of the Interest
Period applicable to any such Eurodollar Revolving Loan, or (b) in the event,
and only to the extent, that there are no outstanding CBFR Revolving Loans and,
in any event, the Borrowers shall pay Eurodollar breakage losses in accordance
with Section 4.4. The Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.

3.8      Indemnity for Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the Agent, any
Lender, the Bank or any Affiliate of the Bank is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent or such Lender and the Borrowers shall jointly and
severally be liable to pay to the Agent and the Lenders, and hereby do jointly
and severally indemnify the Agent and the Lenders and hold the Agent and the
Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 3.8 shall be and remain effective notwithstanding any
contrary action which may have been taken by the Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agent’s and the Lenders’ rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 3.8 shall survive the termination of this Agreement.

3.9      Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent
shall record the principal amount of the Loans owing to each Lender, the undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of
unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender’s
Loans in its books and records. Failure by Agent or any Lender to make such
notation shall not affect the obligations of the Borrowers with respect to the
Loans or the Letters of Credit. The Borrowers agree that the Agent’s and each
Lender’s books and records showing the Obligations and the transactions pursuant
to this Agreement and the other Loan Documents shall be admissible in any action
or proceeding arising therefrom, and shall constitute rebuttably presumptive
proof thereof, irrespective of whether any Obligation is also evidenced by a
promissory note or other instrument. The Agent will provide to the Borrower
Representative a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Borrowers and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.7 and corrections of
errors discovered by the Agent), unless the Borrower Representative notifies the

 

16



--------------------------------------------------------------------------------

Agent in writing to the contrary within sixty (60) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower Representative, only the items to which exception is expressly made
will be considered to be disputed by the Borrowers.

ARTICLE 4

TAXES, YIELD PROTECTION AND ILLEGALITY

4.1       Taxes.

(a)      Any and all payments by the Borrowers to each Lender or the Agent under
this Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes. In addition, the Borrowers shall
pay all Other Taxes.

(b)      The Borrowers agree, jointly and severally, to indemnify and hold
harmless each Lender and the Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section) paid by any Lender or the Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within 30
days after the date such Lender or the Agent makes written demand therefor.

(c)      If the Borrowers shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Agent, then:

(i)      the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii)      the Borrowers shall make such deductions and withholdings;

(iii)      the Borrowers shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv)      the Borrowers shall also pay to each Lender or the Agent for the
account of such Lender, at the time interest is paid, all additional amounts
which the respective Lender specifies as necessary to preserve the after-tax
yield such Lender would have received if such Taxes or Other Taxes had not been
imposed.

(d)      At the Agent’s request, within 30 days after the date of any payment by
the Borrowers of Taxes or Other Taxes, the Borrower Representative

 

17



--------------------------------------------------------------------------------

shall furnish the Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Agent.

(e)      If the Borrowers are required to pay additional amounts to any Lender
or the Agent pursuant to subsection (c) of this Section, then such Lender shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its lending office so as to eliminate any such
additional payment by the Borrowers which may thereafter accrue, if such change
in the judgment of such Lender is not otherwise disadvantageous to such Lender.

4.2       Illegality.

(a)      If any Lender determines that the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make Eurodollar Revolving
Loans, then, on notice thereof by that Lender to the Borrower Representative
through the Agent, any obligation of that Lender to make Eurodollar Revolving
Loans shall be suspended until that Lender notifies the Agent and the Borrower
Representative that the circumstances giving rise to such determination no
longer exist.

(b)      If a Lender determines that it is unlawful to maintain any Eurodollar
Revolving Loan, the Borrower Representative shall, upon its receipt of notice of
such fact and demand from such Lender (with a copy to the Agent), prepay in full
such Eurodollar Revolving Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 4.4, either on the
last day of the Interest Period thereof, if that Lender may lawfully continue to
maintain such Eurodollar Revolving Loans to such day, or immediately, if that
Lender may not lawfully continue to maintain such Eurodollar Revolving Loans. If
the Borrowers are required to so prepay any Eurodollar Revolving Loan, then
concurrently with such prepayment, the Borrowers shall borrow from the affected
Lender, in the amount of such repayment, a CBFR Revolving Loan.

4.3       Increased Costs and Reduction of Return.

(a)      If any Lender determines that due to either (i) the introduction of or
any change in the interpretation of any law or regulation or (ii) the compliance
by that Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurodollar Revolving Loan, then the Borrowers shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Agent), pay to the Agent for the account of such Lender, additional
amounts as are sufficient to compensate such Lender for such increased costs.

 

18



--------------------------------------------------------------------------------

(b)      If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrower Representative through the Agent, the Borrowers shall pay to such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

4.4      Funding Losses. The Borrowers shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a)      the failure of the Borrowers to make on a timely basis any payment of
principal of any Eurodollar Revolving Loan;

(b)      the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrower Representative has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Continuation/Conversion; or

(c)      the prepayment or other payment (including after acceleration thereof)
of any Eurodollar Revolving Loan on a day that is not the last day of the
relevant Interest Period;

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
Eurodollar Revolving Loans or from fees payable to terminate the deposits from
which such funds were obtained. Borrowers shall also pay any customary
administrative fees charged by any Lender in connection with the foregoing.

4.5      Inability to Determine Rates. If the Agent determines that for any
reason adequate and reasonable means do not exist for determining the Adjusted
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Revolving Loan, or that the Adjusted Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Revolving Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Loan, the Agent will promptly so notify the Borrower Representative and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Revolving Loans hereunder shall be suspended until the Agent revokes such notice
in writing. Upon receipt of such notice, the Borrower Representative may revoke
any Notice of Borrowing or Notice of Continuation/Conversion then submitted by
it. If the Borrower Representative does not revoke

 

19



--------------------------------------------------------------------------------

such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrower Representative, in the amount specified in the applicable notice
submitted by the Borrower Representative, but such Loans shall be made,
converted or continued as CBFR Revolving Loans instead of Eurodollar Revolving
Loans.

4.6       Certificates of Agent. If any Lender claims reimbursement or
compensation under this Article 4, Agent shall determine the amount thereof and
shall deliver to the Borrower Representative (with a copy to the affected
Lender) a certificate setting forth in reasonable detail the amount payable to
the affected Lender, and such certificate shall be conclusive and binding on the
Borrowers in the absence of manifest error.

4.7       Survival. The agreements and obligations of the Borrowers in this
Article 4 shall survive the payment of all other Obligations.

ARTICLE 5

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

5.1       Books and Records. The Borrowers shall maintain, and shall cause their
Subsidiaries to maintain, at all times, correct and complete books, records and
accounts in which complete, correct and timely entries are made of its
transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). The
Borrowers shall, and shall cause their Subsidiaries to, by means of appropriate
entries, reflect in such accounts and in all Financial Statements proper
liabilities and reserves for all taxes and proper provision for depreciation and
amortization of property and bad debts, all in accordance with GAAP. The
Borrowers shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Agent or any Lender shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Accounts;
(b) the return, rejection, repossession, stoppage in transit, loss, damage, or
destruction of any Inventory; and (c) all other dealings affecting the
Collateral.

5.2       Financial Information. The Borrower Representative shall promptly
furnish to each Lender, all such financial information as the Agent shall
reasonably request. Without limiting the foregoing, the Borrower Representative
will furnish to the Agent, in sufficient copies for distribution by the Agent to
each Lender, in such detail as the Agent or the Lenders shall request, the
following:

(a)      As soon as available, but in any event not later than ninety (90) days
after the close of each Fiscal Year (commencing with the Fiscal Year ending
November 30, 2010), audited consolidated balance sheets, and income statements,
cash flow statements and changes in stockholders’ equity for Omnova and its
Subsidiaries, on a consolidated basis, for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of Omnova and
its Subsidiaries as at the date thereof and for the Fiscal Year then ended, and
prepared in accordance with GAAP. Such statements shall be examined in
accordance with generally accepted

 

20



--------------------------------------------------------------------------------

auditing standards by and, in the case of such statements performed on a
consolidated basis, accompanied by a report thereon unqualified in any respect
of independent certified public accountants selected by the Borrower
Representative and reasonably satisfactory to the Agent. The Borrower
Representative, simultaneously with retaining such independent public
accountants to conduct such annual audit, shall send a letter to such
accountants, with a copy to the Agent and the Lenders, notifying such
accountants that one of the primary purposes for retaining such accountants’
services and having financial statements audited by them is for use by the Agent
and the Lenders. To the extent the Borrower Representative cannot provide Agent
with any additional financial statements and other supporting financial
documents and schedules as the Agent may request, the Borrower Representative
hereby authorize the Agent, with the Borrower Representative’s participation, to
communicate directly with the Borrower Representative’s certified public
accountants and, by this provision, authorize those accountants to discuss
directly with the Agent, with Borrower Representative’s participation, the
finances and affairs of Omnova and its Subsidiaries; provided, that if any
request made to such accountants by the Agent is for information, materials or
other supporting financial documents or schedules with respect to matters which
are outside the scope of such accountants’ engagement or which have not been
approved for release by Borrower Representative’s audit committee, at the
request of Agent, Borrower Representative will propose to its audit committee
for consideration at its next scheduled meeting an amendment to include such
additional matters in the scope of its accountants’ engagement and/or to approve
the release of such materials or supporting information as Agent shall request;
provided, further that such accountants may only disclose such materials and
supporting information if permitted to be disclosed pursuant to such
accountants’ policies and procedures.

(b)       As soon as available, but in any event not later than thirty (30) days
after the end of each month, unaudited consolidated balance sheets of Omnova and
its Subsidiaries, on a consolidated basis, as at the end of such month, and
unaudited consolidated income statements and cash flow statements for Omnova and
its Subsidiaries, on a consolidated basis, for such month and for the period
from the beginning of the Fiscal Year to the end of such month, all in
reasonable detail, fairly presenting the financial position and results of
operations of Omnova and its Subsidiaries as at the date thereof and for such
periods, and, in each case, in comparable form, figures for the corresponding
period for the prior Fiscal Year and for the Borrower Representative’s budget,
and prepared in accordance with GAAP applied consistently as with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a);
provided, however, that monthly cash flow statements will be prepared in a
manner consistent with the unaudited cash flow statements delivered to Agent
prior to the Closing Date and which is not in accordance with GAAP. The Borrower
Representative shall certify by a certificate signed by its chief financial
officer that all such statements (except the monthly cash flow statements) have
been prepared in accordance with GAAP and present fairly the financial position
of

 

21



--------------------------------------------------------------------------------

Omnova and its Subsidiaries as at the dates thereof and its results of
operations for the periods then ended, subject to normal year-end adjustments.

(c)       [intentionally omitted].

(d)       With the annual audited Financial Statements delivered pursuant to
Section 5.2(a), and within thirty (30) days after the end of each month, a
certificate of the chief financial officer of the Borrower Representative
setting forth in reasonable detail the calculations required to establish that
the Borrowers were in compliance with the covenant set forth in Section 7.23,
during the period covered in such Financial Statements and as at the end
thereof. Within thirty (30) days after the end of each month, a certificate of
the chief financial officer of the Borrower Representative stating that, except
as explained in reasonable detail in such certificate, (A) all of the
representations and warranties of the Borrowers contained in this Agreement and
the other Loan Documents are correct and complete in all material respects as at
the date of such certificate as if made at such time, except for those that
speak as of a particular date, (B) the Borrowers are, at the date of such
certificate, in compliance in all material respects with all of their respective
covenants and agreements in this Agreement and the other Loan Documents, (C) no
Default or Event of Default then exists or existed during the period covered by
the Financial Statements for such month, (D) describing and analyzing in
reasonable detail all material trends, changes, and developments in each and all
Financial Statements; and (E) explaining the variances of the figures in the
corresponding budgets and prior Fiscal Year financial statements. If such
certificate discloses that a representation or warranty is not correct or
complete, or that a covenant has not been complied with, or that a Default or
Event of Default existed or exists, such certificate shall set forth what action
the Borrowers have taken or proposes to take with respect thereto.

(e)       Within ninety (90) days after the commencement of each Fiscal Year
(commencing with the Fiscal Year beginning December 1, 2010), annual forecasts
(to include forecasted consolidated balance sheets, income statements and cash
flow statements) for Omnova and its Subsidiaries, on a consolidated basis, as at
the end of and for each quarter of such Fiscal Year.

(f)       Promptly after filing with the PBGC and the IRS, a copy of each annual
report and, upon Agent’s request, such other filings filed with respect to each
Plan of the Borrowers.

(g)       As soon as available, but in any event not later than forty-five
(45) days after the end of each Fiscal Quarter, unaudited consolidated financial
statements for such Fiscal Quarter, in a form consistent with Borrower
Representative’s Form 10-Q quarterly report filed with the Securities and
Exchange Commission for the Fiscal Quarter ending August 30, 2010. Promptly upon
the filing thereof, Borrower Representative shall notify Agent if any reports or
other documents have been filed by the Borrower Representative or any of its
Subsidiaries with the Securities and Exchange Commission under the Exchange

 

22



--------------------------------------------------------------------------------

Act. Borrower Representative shall promptly provide Agent with copies of any of
the above filings if not electronically available and shall promptly provide
Agent with copies of all reports, notices, or statements sent or received by the
Borrower Representative or any of its Subsidiaries to or from the holders of any
equity interests of the Borrower Representative (other than routine non-material
correspondence sent by shareholders of the Borrower Representative to the
Borrower Representative) or any such Subsidiary or of any Debt of the Borrower
Representative or any of its Subsidiaries registered under the Securities Act of
1933 or to or from the trustee under any indenture under which the same is
issued.

(h)       As soon as available, but in any event not later than 15 days after
the Borrower Representative’s receipt thereof, a copy of all management reports
and management letters prepared for the Borrower Representative by any
independent certified public accountants of the Borrower Representative.

(i)       Promptly after their distribution or filing, as applicable, copies of
any and all proxy statements, financial statements, and reports which the
Borrower Representative makes available to its shareholders; provided, that if
any such materials are available electronically as a filing with the Securities
and Exchange Commission, Borrower Representative shall give Agent prompt notice
of such filing and need not provide Agent with copies of such publicly filed
materials.

(j)       If requested by the Agent, promptly after filing with the IRS, a copy
of each tax return filed by the Borrower Representative or by any of its
Subsidiaries.

(k)       Within fifteen (15) days after the end of each month (for such month)
or more frequently if requested by Agent, a Borrowing Base Certificate together
with supporting information in accordance with Section 9 of the Security
Agreement; provided, that to the extent Availability falls below $25,000,000 at
any time after the date hereof, then from and after such date, such Borrowing
Base Certificate and supporting information shall be delivered on a weekly basis
on Wednesday of each week for the week ending on the previous Friday. Upon the
commencement of such weekly reporting, Borrowers may only revert back to monthly
reporting from and after the date on which Borrowers have maintained
Availability of at least $25,000,000 for ninety (90) consecutive days.

(l)       On each anniversary date of the Closing Date and at any other time as
Agent shall request so long as an Event of Default has occurred and is
continuing, an updated Schedule 6.13 which shall be complete and accurate as of
such date. On the last day of each Fiscal Quarter and at any other time as Agent
shall request so long as an Event of Default has occurred and is continuing, an
updated Schedule 6.12 which shall be complete and accurate as of such date.

 

23



--------------------------------------------------------------------------------

(m)       Such additional information as the Agent and/or any Lender may from
time to time reasonably request regarding the financial and business affairs of
the Borrower Representative or any Subsidiary.

5.3       Notices to the Lenders. The Borrower Representative shall notify the
Agent and the Lenders in writing of the following matters at the following
times:

(a)       Immediately after an officer of Borrower Representative becomes aware
of any Default or Event of Default; (b) Immediately after an officer of Borrower
Representative becomes aware of the assertion by the holder of any capital stock
of a Borrower or of any Subsidiary or the holder of any Debt of a Borrower or
any Subsidiary in a face amount in excess of $100,000 that a default exists with
respect thereto or that such Borrower or Subsidiary is not in compliance with
the terms thereof, or the threat or commencement by such holder of any
enforcement action because of such asserted default or non-compliance;

(c)       Immediately after an officer of Borrower Representative becomes aware
of any event or circumstance which could have a Material Adverse Effect;

(d)       Immediately after an officer of Borrower Representative becomes aware
of any pending or threatened action, suit, or proceeding, by any Person, or any
pending or threatened investigation by a Governmental Authority, which could
reasonably be expected to have a Material Adverse Effect;

(e)       Immediately after an officer of Borrower Representative becomes aware
of any pending or threatened strike, work stoppage, unfair labor practice claim,
or other labor dispute affecting a Borrower or any of its Subsidiaries in a
manner which could reasonably be expected to have a Material Adverse Effect;

(f)       Immediately after an officer of Borrower Representative becomes aware
of any violation of any law, statute, regulation, or ordinance of a Governmental
Authority affecting a Borrower or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect;

(g)       Immediately after receipt of any notice of any violation by a Borrower
or any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that a Borrower or any Subsidiary is not in compliance
with any Environmental Law or is investigating such Borrower’s or Subsidiary’s
compliance therewith, which non-compliance could reasonably be expected to have
a Material Adverse Effect;

(h)       Immediately after receipt of any written notice that a Borrower or any
of its Subsidiaries is or may be liable to any Person as a result of the Release
or threatened Release of any Contaminant or that a Borrower or any Subsidiary is
subject to investigation by any Governmental Authority evaluating whether any

 

24



--------------------------------------------------------------------------------

remedial action is needed to respond to the Release or threatened Release of any
Contaminant which, in either case, is reasonably likely to give rise to
liability of Borrowers in excess of $850,000;

(i)       Immediately after receipt of any written notice of the imposition of
any Environmental Lien against any property of a Borrower or any of its
Subsidiaries;

(j)       Any change in a Borrower’s or Guarantor’s name as it appears in the
state of its incorporation or other organization, state of incorporation or
organization, type of entity, organizational identification number, locations of
Collateral, or form of organization, trade names under which such Borrower will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, in each case at least thirty (30) days prior
thereto;

(k)       Within ten (10) Business Days after a Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event (other than a Reportable Event
with respect to a Pension Plan) or a prohibited transaction (as defined in
Sections 406 of ERISA and 4975 of the Code) has occurred, and, when known, any
action taken or threatened by the IRS, the DOL or the PBGC with respect thereto;
and in the event a Reportable Event with respect to a Pension Plan occurs within
ten Business Days after such occurrence and before such occurrence is reported
to the PBGC.

(l)       Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (Form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by a Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either a Borrower or any ERISA
Affiliate;

(m)       Upon request, copies of each actuarial report for any Plan or
Multi-employer Plan and annual report for any Multi-employer Plan and a summary
of any changes in the benefits of any existing Plan which increases the
Borrowers’ annual costs with respect thereto by an amount in excess of
$1,000,000; and within three (3) Business Days after receipt by an officer of a
Borrower or an officer of any ERISA Affiliate, copies of the following: (i) any
notices of the PBGC’s intention to terminate a Plan or to have a trustee
appointed to administer such Plan; (ii) any favorable or unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Code; or (iii) any

 

25



--------------------------------------------------------------------------------

notice from a Multi-employer Plan regarding the imposition of withdrawal
liability;

(n)       Within three (3) Business Days after an officer of the Borrower
Representative becomes aware of the occurrence thereof: (i) the establishment of
any new Plan or the commencement of contributions to any Plan to which a
Borrower or any ERISA Affiliate was not previously contributing; or (ii) any
failure by a Borrower or any ERISA Affiliate to make a required installment or
any other required payment under Section 430 of the Code on or before the due
date for such installment or payment; or

(o)       Within three (3) Business Days after an officer of the Borrower
Representative or any ERISA Affiliate knows or has reason to know that any of
the following events has or will occur: (i) a Multi-employer Plan has been or
will be terminated; (ii) the administrator or plan sponsor of a Multi-employer
Plan intends to terminate a Multi-employer Plan; or (iii) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multi-employer Plan.

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

5.4       Appraisals. Whenever a Default or Event of Default exists, and at such
other times not more frequently than once a year as the Agent requests, the
Borrowers shall, at their expense and upon the Agent’s request, provide the
Agent with an Appraisal.

ARTICLE 6

GENERAL WARRANTIES AND REPRESENTATIONS

Each Borrower warrants and represents to the Agent and the Lenders, after giving
effect to the Transactions, that except as hereafter disclosed to and accepted
by the Agent and the Required Lenders in writing:

6.1       Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents. Each Borrower and each Guarantor has the power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party, to incur the Obligations, and to grant to the Agent Liens
upon and security interests in the Collateral. Each Borrower and each Guarantor
has taken all necessary action (including obtaining approval of its stockholders
if necessary) to authorize its execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party. This Agreement
and the other Loan Documents to which it is a party have been duly executed and
delivered by each Borrower and each Guarantor, and constitute the legal, valid
and binding obligations of such Borrower and such Guarantor, enforceable against
it in accordance with their respective terms. Each Borrower’s and each
Guarantor’s execution, delivery, and performance of this Agreement and the other
Loan Documents to which it is a party do not and will not conflict with, or
constitute a violation or breach of (excluding conflicts, violations or breaches
of

 

26



--------------------------------------------------------------------------------

any provision in any contract prohibiting the grant of a lien in specific leased
or licensed assets), or result in the imposition of any Lien upon the property
of such Borrower or any of its Subsidiaries, by reason of the terms of (a) any
contract, mortgage, lease, agreement, indenture, or instrument to which such
Borrower or Subsidiary is a party or which is binding upon it and which involves
obligations in excess of $500,000, (b) any Requirement of Law applicable to such
Borrower or any of its Subsidiaries, or (c) the certificate or articles of
incorporation or bylaws or the limited liability company or limited partnership
agreement of such Borrower or any of its Subsidiaries.

6.2       Validity and Priority of Security Interest. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the ratable benefit of the Agent and the
Lenders, and such Liens constitute perfected and continuing Liens on all the
Collateral, having priority over all other Liens on the Collateral, except for
those Liens identified in clauses (a), (b), (c), (d), (f), (g), (h), (i),
(k) and (l) of the definition of Permitted Liens securing all the Obligations,
and enforceable against the Borrowers and all third parties.

6.3       Organization and Qualification. Each Borrower and each of its
Subsidiaries (a) is duly organized or incorporated and validly existing in good
standing under the laws of the state of its organization or incorporation,
(b) is qualified to do business and is in good standing in the jurisdictions set
forth on Schedule 6.3 which are the only jurisdictions in which qualification is
necessary in order for it to own or lease its property and conduct its business
and in respect of any jurisdiction outside the United States, where the failure
to so qualify in such jurisdiction could reasonably be expected to have a
Material Adverse Effect and (c) has all requisite power and authority to conduct
its business and to own its property.

6.4       Corporate Name; Prior Transactions. Each Borrower and each of its
Subsidiaries has not, during the past five (5) years, been known by or used any
other corporate or fictitious name other than OMNOVA Solutions Inc. or Eliokem,
Inc., or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
outside of the ordinary course of business, except for the acquisition by
Borrower Representative of all the equity interests in Eliokem International and
its subsidiaries on the Closing Date.

6.5       Subsidiaries and Affiliates. Schedule 6.5 is a correct and complete
list of the name and relationship to the Borrower Representative of each and all
of the Borrower Representative’s Subsidiaries and other Affiliates subject to
the addition of any new Subsidiaries pursuant to a Permitted Acquisition. Each
Subsidiary is (a) duly incorporated or organized and validly existing in good
standing under the laws of its state of incorporation or organization set forth
on Schedule 6.5, and (b) qualified to do business and in good standing in each
jurisdiction in which the failure to so qualify or be in good standing could
reasonably be expected to have a material adverse effect on any such
Subsidiary’s business, operations, Collateral, or condition (financial or
otherwise) and (c) has all requisite power and authority to conduct its business
and own its property.

6.6       Financial Statements and Projections.

 

27



--------------------------------------------------------------------------------

(a)       The Borrower Representative has delivered to the Agent and the Lenders
the audited balance sheet and related statements of income, retained earnings,
cash flows, and changes in stockholders equity for (x) the Borrower
Representative and its consolidated Subsidiaries as of November 30, 2009, and
for the Fiscal Year then ended, accompanied by the report thereon of the
Borrower Representative’s independent certified public accountants, Ernst &
Young and (y) the Acquired Business and its Subsidiaries for the fiscal year of
the Acquired Business ended December 31, 2009. The Borrower Representative has
also delivered to the Agent and the Lenders the unaudited balance sheet and
related statements of income and cash flows for (x) the Borrower Representative
and its consolidated Subsidiaries for the month ending September 30, 2010 and
(y) the Acquired Business and its Subsidiaries for the fiscal quarter of the
Acquired Business ended June 30, 2010. All such financial statements have been
prepared in accordance with GAAP (other than for monthly cash flow statements
which have been prepared in a manner consistent with the unaudited cash flow
statements delivered to Agent prior to the Closing Date) and present accurately
and fairly in all material respects the financial position of the Borrower
Representative and its consolidated Subsidiaries or the Acquired Business and
its Subsidiaries, as the case may be, as at the dates thereof and their results
of operations for the periods then ended.

(b)       The Latest Projections when submitted to the Lenders as required
herein represent the Borrowers’ best estimate of the future financial
performance of the Borrower Representative and its consolidated Subsidiaries for
the periods set forth therein. The Latest Projections have been prepared on the
basis of the assumptions set forth therein, which the Borrowers believe are fair
and reasonable in light of current and reasonably foreseeable business
conditions at the time submitted to the Lenders.

6.7       [Intentionally Deleted]

6.8       Solvency. After giving effect to the Transactions, each Borrower is
Solvent, and the Borrowers and their Subsidiaries on a consolidated basis are
Solvent, and each Borrower and the Borrowers and their Subsidiaries on a
consolidated basis shall remain Solvent during the term of this Agreement.

6.9       Debt. After giving effect to the making of the Revolving Loans to be
made on the Closing Date, the Borrowers and their Subsidiaries have no Debt,
except (a) the Obligations, (b) the Debt under the Term Loan Agreement, (c) the
Debt under the Senior Notes and (d) Debt described on Schedule 6.9.

6.10       Dividends. Since November 30, 2009, no Dividends have been declared,
paid, or made upon or in respect of any capital stock or other securities of the
Borrowers or any of their Subsidiaries.

6.11       Real Estate; Leases; Liens. Schedule 6.11 sets forth, as of the
Closing Date, a correct and complete list of all Real Estate owned by each
Borrower and all Real Estate

 

28



--------------------------------------------------------------------------------

owned by any of their Domestic Subsidiaries, all leases and subleases of real or
personal property held by each Borrower as lessee or sublessee (other than any
lease of personal property as to which such Borrower is lessee or sublessee for
which the aggregate payments with respect to such lease in any Fiscal Year are
less than $100,000), and all leases and subleases of real or personal property
held by each Borrower as lessor, or sublessor. Each of such leases and subleases
in respect of real property where a Borrower maintains Collateral (including,
without limitation, the offices in Fairlawn, Ohio) is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. With respect to all other leases and
subleases of real or personal property, each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists except
for defaults that could not be reasonably expected to have a Material Adverse
Effect. Each Borrower has good and marketable title in fee simple to the Real
Estate identified on Schedule 6.11 as owned by such Borrower, or valid leasehold
interests in all Real Estate designated therein as “leased” by such Borrower and
each Borrower and its Subsidiaries have good, indefeasible, and merchantable
title to all of their respective property reflected on the pro forma balance
sheet of Borrowers delivered to Agent on or about the Closing Date, except as
disposed of in the ordinary course of business since the date thereof. Except as
disclosed on Schedule 6.11, Borrowers and their Subsidiaries own their assets
free of all Liens except Permitted Liens.

6.12       Proprietary Rights. Schedule 6.12 sets forth a correct and complete
list of all of the Borrowers’ and Guarantors’ Proprietary Rights, as updated by
Borrowers pursuant to Section 5.2(l). None of the Proprietary Rights is subject
to any licensing agreement or similar arrangement except as set forth on
Schedule 6.12, as updated by Borrowers pursuant to Section 5.2(l). To the best
of the Borrowers’ knowledge, none of the Proprietary Rights infringes on or
conflicts with any other Person’s property, and no other Person’s property
infringes on or conflicts with the Proprietary Rights to the extent that such
infringement or conflict with the Proprietary Rights could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Proprietary Rights described on Schedule 6.12 (as updated by Borrowers pursuant
to Section 5.2(l))constitute all of the property of such type necessary to the
current conduct of the Borrowers’ business.

6.13       Trade Names. All trade names under which each Borrower or any of its
Domestic Subsidiaries will sell Inventory or create Accounts, or to which
instruments in payment of Accounts may be made payable, are listed on Schedule
6.13, as updated by Borrowers pursuant to Section 5.2(l).

6.14       Litigation. Except as set forth on Schedule 6.14, there is no
pending, or to the best of the Borrowers’ knowledge threatened, action, suit,
proceeding, or counterclaim by any Person, or to the best of the Borrowers’
knowledge, investigation by any Governmental Authority, or any basis for any of
the foregoing, which could reasonably be expected to have a Material Adverse
Effect.

6.15       Labor Disputes. Except as set forth on Schedule 6.15, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrowers or any of their Domestic
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to

 

29



--------------------------------------------------------------------------------

the best of Borrowers’ knowledge, no union or other labor organization is
seeking to organize, or to be recognized as, a collective bargaining unit of
employees of the Borrowers or any of their Domestic Subsidiaries or for any
similar purpose, (d) there is no pending or (to the best of the Borrowers’
knowledge) threatened, strike or work stoppage and (e) there is no pending or
(to the best of the Borrowers’ knowledge) threatened unfair labor practice
claim, or other labor dispute against or affecting the Borrowers or their
Subsidiaries or their employees that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse effect.

6.16      Environmental Laws. Except as otherwise disclosed on Schedule 6.16, to
the best knowledge of each officer of Borrowers, based on reasonable
investigation and inquiry:

(a)       The Borrowers and their Subsidiaries have complied in all material
respects with all Environmental Laws for which such failure to comply could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and neither the Borrowers nor any Subsidiary nor any of their
presently owned real property or presently conducted operations, nor their
previously owned real property or prior operations, is subject to any
enforcement order from or liability agreement with any Governmental Authority or
private Person respecting (i) compliance with any Environmental Law or (ii) any
potential liabilities and costs or remedial action arising from the Release or
threatened Release of a Contaminant, that in either instance could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)       The Borrowers and their Subsidiaries have obtained or filed
applications for all permits necessary for their current operations under
Environmental Laws, and all such permits are in good standing and the Borrowers
and their Subsidiaries are in compliance with all material terms and conditions
of such permits.

(c)       Neither the Borrowers nor any of their Subsidiaries nor any of its
predecessors in interest, has in violation of applicable law stored, treated or
disposed of any hazardous waste except where such violation, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d)       Neither the Borrowers nor any of their Subsidiaries has received any
summons, complaint, order or similar written notice indicating that it is not
currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant, that in either instance could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(e)       None of the present or past operations of the Borrowers and their
Subsidiaries is the subject of any investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to a Release or

 

30



--------------------------------------------------------------------------------

threatened Release of a Contaminant that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(f)       Neither the Borrowers nor any of their Subsidiaries has filed any
notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(g)       Neither the Borrowers nor any of their Subsidiaries has entered into
any negotiations or settlement agreements with any Person (including the prior
owner of its property) imposing material obligations or liabilities on the
Borrowers or any of their Subsidiaries with respect to any remedial action in
response to the Release of a Contaminant or environmentally related claim.

(h)       None of the products manufactured, distributed or sold by the
Borrowers or any of their Subsidiaries contain asbestos containing material.

(i)        No Environmental Lien has attached to the Real Estate.

6.17      No Violation of Law. Neither the Borrowers nor any of their
Subsidiaries is in violation of any law, statute, regulation, ordinance,
judgment, order, or decree applicable to it which violation could reasonably be
expected to have a Material Adverse Effect.

6.18      No Default. Neither the Borrowers nor any of their Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which such Borrower or Subsidiary is a party or by
which it is bound, which default could reasonably be expected to have a Material
Adverse Effect.

6.19      ERISA Compliance and Foreign Pension Plans. Except as specifically
disclosed in Schedule 6.19:

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law and
listed on Schedule 6.19. Each Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS and to the best knowledge of the Borrowers, nothing has occurred which
would cause the loss of such qualification. The Borrowers and each ERISA
Affiliate have made all required contributions to any Plan subject to Sections
412 and 430 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Sections 412 and 430 of the Code has been
made with respect to any Plan.

(b)       There are no pending or, to the best knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or

 

31



--------------------------------------------------------------------------------

violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)       (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) [intentionally deleted]; (iii) neither the Borrowers nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multi-employer Plan; and (v) neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

(d)       Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities except to the extent that the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect. Neither any Borrower nor any of its Subsidiaries has incurred
any obligation in an amount that would reasonably be expected to result in a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan.

6.20      Taxes. The Borrowers and their Subsidiaries have filed all federal and
other tax returns and reports required to be filed, and have paid all federal
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable unless such unpaid taxes and assessments would constitute a Permitted
Lien.

6.21      Regulated Entities. None of the Borrowers, any Person controlling any
Borrower, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940. The Borrowers are not subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any state public
utilities code or law, or any other federal or state statute or regulation
limiting its ability to incur indebtedness.

6.22      Use of Proceeds; Margin Regulations. Up to $20,000,000 in proceeds of
the Loans may be used on the Closing Date to refinance certain existing
indebtedness and to finance the acquisition of Eliokem International.
Thereafter, proceeds of the Loans may be used to finance the Borrowers’ working
capital needs and for general corporate purposes of the Borrowers. Neither the
Borrowers nor any Subsidiary is engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock.

6.23      Copyrights, Patents, Trademarks and Licenses, etc. Each Borrower and
each of its Subsidiaries owns or is licensed or otherwise has the right to use
all of the patents,

 

32



--------------------------------------------------------------------------------

trademarks, service marks, trade names, copyrights, contractual franchises,
licenses, rights of way, authorizations and other rights that are reasonably
necessary for the operation of its businesses, without conflict with the rights
of any other Person except where any conflict, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of each Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed by such Borrower
or any Subsidiary infringes upon any valid, enforceable intellectual property
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of Borrowers, threatened, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

6.24       No Material Adverse Change. As of the Closing Date, no Material
Adverse Effect has occurred since November 30, 2009.

6.25       Full Disclosure. None of the representations or warranties made by
the Borrowers or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of a Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of a Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

6.26       Material Agreements. Schedule 6.26 hereto sets forth as of the
Closing Date all material agreements and contracts to which each Borrower or any
of its Subsidiaries is a party or is bound as of the date hereof.

6.27       Bank Accounts. Schedule 6.27 contains as of the Closing Date a
complete and accurate list of all bank accounts maintained by each Borrower and
Guarantor with any bank or other financial institution.

6.28       Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, each
Borrower or any of its Subsidiaries of this Agreement or any other Loan
Document.

6.29       Insurance. Schedule 6.29 summarizes the property and casualty
insurance carried by each Borrower with respect to itself and its Subsidiaries.
Schedule 6.29 includes the insurer’s or insurers’ name(s), policy number(s),
expiration date(s), amount(s) of coverage, type(s) of coverage and deductibles.
Schedule 6.29 also includes similar information, and describes any reserves,
relating to any self-insurance program that is in effect.

6.30       Inactive Subsidiaries. As of the Closing Date, each Inactive
Subsidiary is set forth on Schedule 6.30.

 

33



--------------------------------------------------------------------------------

6.31       Reportable Transaction. The Borrowers do not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrowers
determine to take any action inconsistent with such intention, Borrower
Representative will promptly notify the Agent thereof.

6.32       Common Enterprise. The successful operation and condition of each of
the Borrowers is dependent on the continued successful performance of the
functions of the group of the Borrowers as a whole and the successful operation
of each Borrower is dependent on the successful performance and operation of
each other Borrower. Each Borrower expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Borrowers and (ii) the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Borrower has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Borrower is within its purpose, will be of direct and indirect
benefit to such Borrower, and is in its best interest.

ARTICLE 7

AFFIRMATIVE AND NEGATIVE COVENANTS

Each Borrower covenants to the Agent and each Lender that so long as any of the
Obligations remain outstanding or this Agreement is in effect:

7.1       Taxes and Other Obligations. Each Borrower shall, and shall cause each
of its Subsidiaries to, (a) file when due all tax returns and other reports
which it is required to file; (b) pay, or provide for the payment, when due, of
all taxes, fees, assessments and other governmental charges against it or upon
its property, income and franchises, make all required withholding and other tax
deposits, and establish adequate reserves for the payment of all such items, and
provide to the Agent and the Lenders, upon request, satisfactory evidence of its
timely compliance with the foregoing; and (c) pay when due all Debt owed by it
and all claims of materialmen, mechanics, carriers, warehousemen, landlords,
processors and other like Persons, and all other indebtedness owed by it and
perform and discharge in a timely manner all other obligations undertaken by it;
provided, however, so long as the Borrower Representative has notified the Agent
in writing, neither the Borrowers nor any of their Subsidiaries need pay any
tax, fee, assessment, or governmental charge or claims of materialmen,
mechanics, carriers, warehousemen, landlords, processors and other like Persons
(i) it is contesting in good faith by appropriate proceedings diligently
pursued, (ii) as to which a Borrower or its Subsidiary, as the case may be, has
established proper reserves as required under GAAP, and (iii) the nonpayment of
which does not result in the imposition of a Lien (other than a Permitted Lien)
or if such nonpayment will result in a Lien (other than a Permitted Lien) such
anticipated Lien is bonded to the reasonable satisfaction of Agent (A) within
thirty (30) days after the imposition of such Lien if such Lien is imposed
solely on a Borrower’s owned Real Estate or (B) in all other cases, prior to the
time such Lien is imposed.

7.2       Legal Existence and Good Standing. Each Borrower shall, and shall
cause each of its Subsidiaries to, maintain its legal existence and its
qualification and good standing in

 

34



--------------------------------------------------------------------------------

all jurisdictions in which the failure to maintain such existence and
qualification or good standing could reasonably be expected to have a Material
Adverse Effect.

7.3       Compliance with Law and Agreements; Maintenance of Licenses. Each
Borrower shall comply, and shall cause each Subsidiary to comply, in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act and all Environmental Laws). Each Borrower shall, and shall cause
each of its Subsidiaries to, obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business as conducted on the Closing Date. Each Borrower shall not,
and shall cause each Subsidiary not to, modify, amend or alter its certificate
or articles of incorporation or bylaws, other than in a manner which does not
adversely affect the rights of the Lenders or the Agent.

7.4       Maintenance of Property; Inspection of Property.

(a)       The Borrowers shall, and shall cause each of their Subsidiaries to,
maintain all of its property necessary and useful in the conduct of its
business, in good operating condition and repair, ordinary wear and tear
excepted.

(b)       The Borrowers shall maintain complete and accurate books and records
(in accordance with GAAP) with respect to the financial operations of the
Borrowers and the Collateral, and furnish to the Agent, with sufficient copies
for each of the Lenders, such reports relating to the Collateral as the Agent
shall from time to time request.

(c)       The Borrowers shall permit representatives and independent contractors
of the Agent (at the expense of the Borrowers) and, so long as no Event of
Default has occurred and is continuing, not to exceed two (2) times per year to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to the
Borrower Representative; provided, however, when an Event of Default exists, the
Agent or any Lender may do any of the foregoing at the expense of the Borrowers
at any time during normal business hours and without advance notice.

7.5       Insurance.

(a)       The Borrowers shall maintain, and shall cause each of their
Subsidiaries to maintain, with financially sound and reputable insurers having a
rating of at least A or better by Best Rating Guide, insurance against loss or
damage by fire with extended coverage; theft, burglary, pilferage and loss in
transit; public liability and third party property damage; larceny, embezzlement
or other criminal liability; business interruption; public liability and third
party property damage; and such other hazards or of such other types as is
customary

 

35



--------------------------------------------------------------------------------

for Persons engaged in the same or similar business, as the Agent, in its
discretion, or acting at the direction of the Required Lenders, shall specify,
in amounts, and under policies acceptable to the Agent and the Required Lenders.
Without limiting the foregoing, in the event that any improved Real Estate is
determined to be located within an area that has been identified by the Director
of the Federal Emergency Management Agency as a Special Flood Hazard Area
(“SFHA”), the Borrowers shall purchase and maintain flood insurance on the
improved Real Estate and any Equipment and Inventory located on such Real
Estate. The amount of said flood insurance will be reasonably determined by the
Agent, and shall, at a minimum, comply with applicable federal regulations as
required by the Flood Disaster Protection Act of 1973, as amended. The Borrowers
shall also maintain flood insurance for its Inventory and Equipment which is, at
any time, located in a SFHA.

(b)       The Borrowers shall cause the Agent, for the ratable benefit of the
Agent and the Lenders, to be named as secured party and sole loss payee on all
business interruption insurance policies and all insurance policies covering the
Collateral or additional insured, in a manner acceptable to the Agent. Each
policy of insurance shall contain a clause or endorsement requiring the insurer
to give not less than thirty (30) days’ prior written notice to the Agent in the
event of cancellation of the policy for any reason whatsoever and a clause or
endorsement stating that the interest of the Agent shall not be impaired or
invalidated by any act or neglect of the Borrowers or any of their Subsidiaries
or the owner of any Real Estate for purposes more hazardous than are permitted
by such policy. All premiums for such insurance shall be paid by the Borrowers
when due, and certificates of insurance and, if requested by the Agent or any
Lender, photocopies of the policies, shall be delivered to the Agent, in each
case in sufficient quantity for distribution by the Agent to each of the
Lenders. If the Borrowers fail to procure such insurance or to pay the premiums
therefor when due, the Agent may, and at the direction of the Required Lenders
shall, do so from the proceeds of Revolving Loans.

7.6       Insurance and Condemnation Proceeds. The Borrower Representative shall
promptly notify the Agent and the Lenders of any loss, damage, or destruction to
the Collateral in excess of $500,000, whether or not covered by insurance. The
Agent is hereby authorized to collect all business interruption proceeds and all
other insurance and condemnation proceeds in respect of Collateral directly and
to apply or remit them as follows:

(i)       With respect to insurance and condemnation proceeds relating to
Collateral and proceeds of business interruption insurance, after deducting from
such proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent shall apply such proceeds, ratably, to
the reduction of the Obligations in the order provided for in Section 3.7.

(ii)       With respect to insurance and condemnation proceeds relating to Fixed
Assets, to the extent not prohibited by the terms of the Term

 

36



--------------------------------------------------------------------------------

Loan Agreement, the Borrowers shall use such proceeds, or any part thereof, to
replace, repair, restore or rebuild the relevant Fixed Assets in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction; provided that
Borrowers need not comply with the requirements under this clause (ii) to the
extent they demonstrate to Agent’s satisfaction that Borrowers’ remaining Fixed
Assets are sufficient for Borrowers to continue producing and processing
Inventory in a manner which is substantially similar to the operations of
Borrowers existing immediately prior to the event resulting in insurance and
condemnation proceeds being issued.

7.7       Environmental Laws.

(a)       Each Borrower shall, and shall cause each of its Subsidiaries to,
conduct its business in compliance in all material respects with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant. Each Borrower shall,
and shall cause each of its Subsidiaries to, take prompt and appropriate action
to respond to any non-compliance with Environmental Laws.

(b)       The Agent or any Lender may request copies of technical reports
prepared by the Borrowers and their communications with any Governmental
Authority to determine whether a Borrower or any of its Subsidiaries is
proceeding reasonably to correct, cure or contest in good faith any alleged
non­compliance or environmental liability.

7.8       Compliance with ERISA. Each Borrower shall, and shall cause each of
its ERISA Affiliates to: (a) maintain each Plan and Foreign Pension Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law (or their foreign equivalents as
applicable); (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Sections 412 and 430 of the Code and each Multi-employer Plan;
(d) not engage in a prohibited transaction (for which an exemption is not
otherwise available) or violation of the fiduciary responsibility rules with
respect to any Plan and Foreign Pension Plan which results in aggregate
liabilities to Omnova and its Subsidiaries in an amount exceeding $5,000,000;
and (e) not engage in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

7.9       Mergers, Consolidations or Sales. The Borrowers will not, and will not
permit any of their Subsidiaries to, wind up, liquidate or dissolve its affairs
or enter into any transaction of merger or consolidation, or convey, sell, lease
or otherwise dispose of (or agree to do any of the foregoing at any future time)
all or any part of its property or assets (including, without limitation, any
sale, lease, or other disposition, or issuance, of equity interests or
securities of a Subsidiary or another Person), or enter into any sale-leaseback
transactions (except as permitted under Section 7.19), except that:

 

37



--------------------------------------------------------------------------------

(a)       Omnova and its Subsidiaries may make sales of Cash Equivalents and
Inventory in the ordinary course of business;

(b)       Omnova and its Subsidiaries may make sales or other dispositions of
assets (other than the equity interests of a Borrower); provided that, (i) no
Default or Event of Default shall have occurred and then be continuing
immediately before or after giving effect to such sale or disposition, (ii) each
such sale or disposition of Accounts and/or Inventory of Borrowers and/or
Guarantors results in consideration of 100% cash in an amount equal to at least
the Fair Market Value of such assets (but, to the extent such sale or
disposition involves Eligible Accounts or Eligible Inventory, in no event shall
the net proceeds received be less than the amount of Availability generated by
such Eligible Accounts and/or Eligible Inventory under the definition of
Borrowing Base) and all of such proceeds shall be applied against the
outstanding balance of Revolving Loans, (iii) each such sale or disposition of
other assets results in consideration at least 75% of which shall at the time
received be in the form of cash (provided that in lieu of cash Omnova may
receive, as consideration for the sale of any assets, assets which Omnova would
have been permitted to reinvest in under the terms of Section 4.02(c) of the
Term Loan Agreement as in effect on the date hereof if Omnova had received cash
consideration), (iv) the aggregate sale proceeds from all assets subject to such
sales shall not exceed the greater of (x) $15,000,000 and (y) 10% of
consolidated total assets of Omnova and its Subsidiaries, in each case in any
Fiscal Year of Omnova plus, in the case of a sale or disposition of foreign
assets or a Foreign Subsidiary, $100,000,000 in the aggregate after the Closing
Date and (v) net proceeds from the sale or disposition of assets (other than
Accounts and Inventory of Borrowers and Guarantors) in excess of $15,000,000 are
either applied as provided in Section 4.02(c) of the Term Loan Agreement as in
effect on the date hereof or reinvested in assets to the extent permitted by
Section 4.02(c) of the Term Loan Agreement as in effect on the date hereof;

(c)       Capital Expenditures by Omnova and its Subsidiaries shall be
permitted;

(d)       Omnova and its Subsidiaries may sell or otherwise dispose of damaged,
obsolete or worn-out assets (excluding Eligible Accounts and Eligible Inventory)
that are no longer necessary for the proper conduct of their respective business
for Fair Market Value so long as the proceeds from the sale of any Accounts and
Inventory of Borrowers are applied to repay the Revolving Loans;

(e)       transactions permitted by Section 7.10 shall be permitted;

(f)       Omnova and its Subsidiaries may grant leases or subleases of real
property and equipment to other Persons in the ordinary course of business and
not materially interfering with the conduct of the business of Omnova and its
Subsidiaries taken as a whole;

 

38



--------------------------------------------------------------------------------

(g)       any Foreign Subsidiary of Omnova may be sold or transferred to, merged
with and into, or be dissolved or liquidated into, or any of its assets or
equity interests otherwise sold or transferred to (x) Omnova or (y) any
wholly-owned Subsidiary of Omnova, so long as any security interests granted to
the Agent for the benefit of the Lenders pursuant to the Loan Documents in the
equity interests of such Foreign Subsidiary shall remain in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such merger, consolidation, amalgamation, dissolution,
liquidation or transfer) and all actions required to maintain said perfected
status have been taken;

(h)       any Domestic Subsidiary of Omnova may be merged with and into, or be
dissolved or liquidated into, or any of its assets transferred to (x) Omnova or
(y) any wholly-owned Domestic Subsidiary of Omnova, so long as (i), in the case
of clause (y), such wholly-owned Domestic Subsidiary of Omnova is a Guarantor
and (ii) any security interests granted to the Agent for the benefit of the
Lenders pursuant to the Loan Documents in the assets of such Subsidiary shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been taken;

(i)       the Borrowers and the Guarantors may sell or otherwise transfer assets
(other than any real property and other than Accounts and Inventory from a
Borrower to a Guarantor) between or among one another, and any Foreign
Subsidiary may sell or otherwise transfer assets to another Foreign Subsidiary;

(j)       each of Omnova and its Subsidiaries may, in the ordinary course of
business, license on a non-exclusive basis patents, trademarks, copyrights and
know-how to third Persons, so long as each such license does not prohibit the
granting of a Lien by Omnova or such Subsidiary in the intellectual property
covered by such license;

(k)       each of Omnova and its Subsidiaries may liquidate any Inactive
Subsidiary;

(l)       the Borrowers may make sales of Inventory of the Borrowers to their
Foreign Subsidiaries in the ordinary course of business; provided that, (i) no
Default or Event of Default shall have occurred and then be continuing
immediately before or after giving effect to such sale or transfer, (ii) any
sale shall be for at least Fair Market Value (but, in the event any Eligible
Inventory is sold, in no event shall the net proceeds received be less than the
amount of Availability generated by such Eligible Inventory under the definition
of Borrowing Base) and result in 100% cash consideration, the net proceeds of
which are applied to repay the Revolving Loans; provided, that Borrowers may
hold open accounts receivable for such sales (and, to the extent any such
receivable is evidenced by a note in favor of the applicable Borrower, such note
shall be pledged to the Agent pursuant to the Pledge Agreement) in amounts equal
to at least the Fair Market

 

39



--------------------------------------------------------------------------------

Value of such Inventory sold (but, in the event any Eligible Inventory is sold,
in no event less than the amount of Availability generated by such Eligible
Inventory under the definition of Borrowing Base) and any repayments on such
account receivable or note shall be applied to repay the Revolving Loans;
provided, further, that the aggregate accounts receivables outstanding at any
one time created after the Closing Date and generated from such Inventory sales
shall not exceed $10,000,000 (and for the avoidance of doubt shall exclude the
accounts receivable listed on Schedule 7.9 hereto);

(m)       the Borrowers may sell or discount Accounts (other than Eligible
Accounts) in the ordinary course of business, but only in connection with the
collection or compromise thereof; provided that, (i) no Default or Event of
Default shall have occurred and then be continuing immediately before or after
giving effect to such sale or discount and (ii) any such sale or discount shall
be for at least Fair Market Value and any net cash proceeds therefrom shall be
applied to repay the Revolving Loans;

(n)       any Foreign Subsidiary may sell or discount accounts in the ordinary
course of business, but only in connection with the collection or compromise
thereof; provided that, (i) no Default or Event of Default shall have occurred
and then be continuing immediately before or after giving effect to such sale or
discount and (ii) any such sale or discount shall be for at least Fair Market
Value.

For purposes of clause (iii) of the proviso to clause (b) above, the following
shall be deemed to be cash in respect of any sale or disposition:

(1)       the amount (without duplication) of any liability (other than any Debt
of Omnova or a Guarantor whether outstanding on the Closing Date or thereafter
incurred which is subordinated by its terms in right of payment to the
Obligations) that would be recorded on a balance sheet prepared in accordance
with GAAP of Omnova or such Subsidiary that is expressly (x) assumed by a Person
other than Omnova or a Subsidiary, or (y) expunged by the holder of such
liability, and with respect to which, in each case, Omnova or such Subsidiary,
as the case may be, is unconditionally released from further liability with
respect thereto;

(2)       the amount of any obligations or securities received from such
transferee that are within 180 days repaid, converted into or sold or otherwise
disposed of for cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents actually so received);

(3)       any contingent earn-out obligation received by Omnova or any
Subsidiary in such asset sale having an aggregate potential payout, taken
together with all other contingent earn-out obligations received pursuant to
this clause since the Closing Date that are at the time outstanding and held by
Omnova or any Subsidiary, not to exceed $20,000,000 at that time then
outstanding (after giving effect to any payment or reduction); and

 

40



--------------------------------------------------------------------------------

(4)       any Designated Noncash Consideration received by Omnova or any
Subsidiary in such asset sale having an aggregate Fair Market Value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause since the Closing Date that is at the time outstanding and held by
Omnova or any Subsidiary, not to exceed the greater of (x) $25,000,000 or
(y) 5.5% of Consolidated Net Tangible Assets at the time of the receipt of such
Designated Noncash Consideration, with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value.

7.10       Dividends; and Capital Changes. Neither the Borrowers nor any of
their Subsidiaries shall (a) directly or indirectly declare or make, or incur
any liability to make, any Dividends or (b) make any change in its capital
structure which could have a Material Adverse Effect. Notwithstanding the
foregoing:

(a)       any Subsidiary of Omnova may pay Dividends to (i) Omnova or (ii) any
wholly-owned Subsidiary of Omnova;

(b)       any non-wholly-owned Subsidiary of Omnova may pay cash Dividends to
its shareholders or equity owners generally so long as Omnova or its respective
Subsidiary which owns the equity interest in the Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests of such Subsidiary); and

(c)       Omnova may pay cash Dividends so long as (i) no Default or Event of
Default is in existence at such time or would result therefrom, (ii) the amount
of such Dividend, when added to the aggregate amount of Dividends made pursuant
to this clause (c) after the Closing Date and the aggregate amounts paid
pursuant to Section 7.11 (xiv) and Section 7.11(xvii) after the Closing Date,
would not exceed the Permitted Dividend Amount in effect at such time and
(iii) Borrowers’ Availability equals an amount no less than 40% of the aggregate
Commitments then in effect after giving effect to such Dividends.

7.11       Restricted Investments. The Borrowers will not, and will not permit
any of their Subsidiaries to, directly or indirectly, (a) lend money or credit
or make advances to any Person, (b) purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets of any Person
(including, without limitation, any stock, obligations or securities of, or any
other interest in, any other Person), but excluding purchases or other
acquisitions of inventory, materials and equipment and other real and personal
assets (other than assets constituting, or a Person with assets constituting, a
business, or equity interests or securities of a Person with assets constituting
a business) used or to be used in the business of the Borrowers and their
Subsidiaries, (c) make any capital contribution to any other Person or
(d) purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract (each, a “Restricted Investment”), except that the
following Restricted Investments shall be permitted:

 

41



--------------------------------------------------------------------------------

(i)       Omnova and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms;

(ii)       Omnova and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii)      Omnova and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $1,000,000 and (y) make loans to members of management to fund their
purchase of equity interests of Omnova so long as no cash is paid by Omnova or
any of its Subsidiaries in connection therewith (or any cash so paid is promptly
(and in any event within one Business Day) returned to Omnova or such
Subsidiary);

(iv)       the Company and its Subsidiaries may enter into Hedge Agreements to
the extent permitted by Section 7.13;

(v)       investments in existence on the Closing Date and listed on Schedule
7.11 shall be permitted, without giving effect to any additions thereto or
replacements thereof (provided that intercompany investments listed on Schedule
7.11 may be repaid or redeemed and re-advanced or re-contributed as new
intercompany investments up to the amount of such investments in effect as of
the Closing Date);

(vi)       (A) any Borrower or any Guarantor may make intercompany loans to any
other Borrower or Guarantor, (B) any Subsidiary of Omnova may make intercompany
loans to any Borrower or Guarantor and (C) any Foreign Subsidiary may make
intercompany loans to another Foreign Subsidiary (collectively, “Intercompany
Loans”); provided, that in the case of (A) and (B) only (x) each Intercompany
Loan shall be evidenced by an Intercompany Note, (y) each Intercompany Note
issued to a Borrower or a Guarantor shall be pledged to the Agent pursuant to
the Pledge Agreement and (z) each Intercompany Note made by a Borrower or a
Guarantor and issued to a Subsidiary of Omnova that is not a Borrower or
Guarantor shall contain subordination provisions reasonably satisfactory to the
Agent;

(vii)       Omnova and its Subsidiaries may make intercompany loans to, or
investments in, any of its Foreign Subsidiaries in the form of cash or Cash
Equivalents or in connection with the conversion of an account receivable for
Inventory sold pursuant to Section 7.9(l) into an intercompany loan so long as
in each case (A) no Default or Event of Default is in existence at such time or
would result therefrom, (B) Borrowers’ Availability equals an amount no less
than 40% of the aggregate Commitments then in effect after giving effect to such
intercompany loan or investment and (C) each such intercompany loan shall be
evidenced by an Intercompany Note and if such Intercompany Note is issued to a
Borrower or a Guarantor, it shall be pledged to the Agent pursuant to the Pledge
Agreement;

 

42



--------------------------------------------------------------------------------

(viii)       Borrowers and Guarantors may make equity contributions to the
capital of their respective Subsidiaries which are Borrowers and Guarantors;

(ix)        Omnova and its Subsidiaries may create or acquire new Subsidiaries
to the extent otherwise permitted hereunder;

(x)         Omnova and its Subsidiaries may transfer Inventory or Equipment not
otherwise reasonably required for the operations of Borrowers and Guarantors to
any Foreign Subsidiary so long as (A) no Default or Event of Default is in
existence at such time or would result therefrom, (B) such Foreign Subsidiary
pays for such Equipment in cash equal to the Fair Market Value thereof and
(C) to the extent such transfer is in respect of Inventory of a Borrower, the
provisions of Section 7.9(l) are satisfied;

(xi)        Omnova and its Subsidiaries shall be permitted to make Capital
Expenditures;

(xii)       Omnova and its Subsidiaries may enter into transactions permitted
under Section 7.9;

(xiii)      Omnova and its Subsidiaries may enter into guarantees to the extent
permitted by Sections 7.12 and 7.13(h);

(xiv)      subject to the provisions of this Section 7.11(xiv) and the
requirements contained in the definition of Permitted Acquisition, the Borrowers
and wholly-owned Subsidiaries of Omnova may from time to time after Closing Date
effect Permitted Acquisitions, so long as (A) all the criteria set forth in the
definition of Permitted Acquisition are satisfied, (B) all representations and
warranties contained herein or in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties were made on and as of the date of such Permitted
Acquisition (both before and after giving effect thereto), unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (C) the aggregate consideration for all Permitted Acquisitions effected
after the Closing Date pursuant to this clause (xiv) (excluding Qualified Stock
of Omnova (or options or warrants for Qualified Stock of Omnova) issued as
consideration for such Permitted Acquisition), together with the aggregate
amount of Dividends and advances, investments and loans made pursuant to
Sections 7.10(c) and 7.11(xvii) after the Closing Date, does not exceed the sum
of (1) $50,000,000 (less, on a dollar for dollar basis, the amount of any
outstanding advances, loans or investments previously or concurrently made
pursuant to Section 7.11(xvii)) plus (2) the Permitted Dividend Amount as in
effect at the time of such Permitted Acquisition; provided that (x) the
limitation set forth in this clause (C) shall not apply with respect to the
acquisition of a domestic entity or assets of a domestic entity (and
consideration for Permitted Acquisitions effected pursuant to this clause (x) of
this proviso shall not be deducted from the foregoing limitation) if, after
giving effect to such Permitted Acquisition, the Interest Coverage Ratio for the
then most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.2 is greater than 2.00:1.00 determined on a pro
forma basis and (y) in the case of any

 

43



--------------------------------------------------------------------------------

Permitted Acquisition which is of foreign entity or assets of a foreign entity,
the amount which is available for such Permitted Acquisitions pursuant to this
clause (C) shall be increased by $150,000,000, (D) in the case of acquisitions
effected by any Borrower or Guarantor, such Borrower or Guarantor is able to,
and does, grant a Lien to the Agent for the benefit of the Lenders on and
security interest in assets acquired thereby in connection with such Permitted
Acquisition and (E) the Company shall have delivered to the Agent an officer’s
certificate executed by a senior financial officer of Omnova, certifying to the
best of his or her knowledge, compliance with the requirements of preceding
clauses (A) through (D);

(xv)        investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(xvi)       investments of any Person existing at the time such Person becomes a
Subsidiary of Omnova or at the time such Person merges or consolidates with
Omnova or any of its Subsidiaries, in either case, as the result of a Permitted
Acquisition in compliance with the terms of this Agreement; provided that such
investments were not made by such Person in connection with, or in anticipation
or contemplation of, such Person becoming a Subsidiary of Omnova or such merger
or consolidation;

(xvii)      in addition to the other exceptions set forth in this Section 7.11,
Omnova and its Subsidiaries may make additional Restricted Investments after the
Closing Date to the extent not otherwise permitted under this Section 7.11 so
long as (A) the aggregate amount of such Restricted Investments made after the
Closing Date, together with all Dividends made pursuant to Section 7.10(c) and
cash consideration paid under Section 7.11(xiv) after the Closing Date, shall
not exceed the sum of (1) $50,000,000 (less, on a dollar for dollar basis, the
amount of any Permitted Acquisitions previously or concurrently made pursuant to
Section 7.11(xiv)) plus (2) the Permitted Dividend Amount as in effect at the
time of such Restricted Investment, (B) no Default or Event of Default is in
existence at such time or would result therefrom and (C) Borrowers’ Availability
equals an amount no less than 40% of the aggregate Commitments then in effect
after giving effect to such Restricted Investment;

(xviii)      investments made after May 22, 2007 in the Asian Latex Businesses
in an aggregate amount not to exceed $25,000,000 so long as (A) no Default or
Event of Default is in existence at such time or would result therefrom and
(B) Borrowers’ Availability equals an amount no less than 40% of the aggregate
Commitments then in effect after giving effect to such investment; and

(xix)       investments to the extent such investment represents the non-cash
portion of the consideration received in an asset sale as permitted pursuant to
Section 7.9(b).

7.12       Guaranties. Notwithstanding anything to the contrary set forth in
this Agreement, no Borrower nor any of its Subsidiaries shall make, issue, or
become liable on any Guaranty, except (a) guaranties of the Obligations,
(b) guarantees of the Debt under the Term

 

44



--------------------------------------------------------------------------------

Loan Agreement and the Debt under the Senior Notes (to the extent such
guarantees are from subsidiaries that guarantee the Obligations), (c) guaranties
by the Foreign Subsidiaries of any Debt permitted under Section 7.13,
(d) guaranties by the Borrowers and Guarantors of the obligations of Borrowers
and Guarantors and (e) guaranties by the Borrowers and Guarantors of any Foreign
Subsidiary not to exceed $30,000,000 in contingent liabilities in the aggregate
at any time outstanding so long as under this clause (e): (i) no Default or
Event of Default shall have occurred and then be continuing immediately before
or after giving effect to such incurrence of such guarantee; and (ii) the
Leverage Ratio as of the Fiscal Quarter most recently ended for which financial
statements have been delivered pursuant to Section 5.2 does not exceed the
Permitted Leverage Ratio after giving pro forma effect to such guarantee.

7.13       Debt. Neither the Borrowers nor any of their Subsidiaries shall incur
or maintain any Debt, other than:

(a)       Debt incurred pursuant to this Agreement and the other Loan Documents;

(b)       existing Debt to the extent the same is listed on Schedule 6.9 and
Permitted Refinancing Debt in respect of such Debt;

(c)       Debt evidenced by Capital Lease obligations and purchase money Debt of
Omnova and its Subsidiaries, including any Debt assumed in connection with the
acquisition of assets; provided that in no event shall the aggregate principal
amount of Capital Lease obligations, and the principal amount of all such Debt
incurred or assumed in each case after the Closing Date, permitted by this
clause (c) exceed $20,000,000 at any time outstanding;

(d)       Intercompany Loans among Omnova and its Subsidiaries to the extent
permitted by Section 7.11;

(e)       Debt under Hedge Agreements of Omnova entered into to protect Omnova
against fluctuations in interest rates in respect of Debt under this Agreement,
the Term Loan Documents and the Senior Note Documents so long as management of
Omnova has determined that the entering into of such Hedge Agreements are bona
fide hedging activities;

(f)       Debt of Omnova and its Subsidiaries under other Hedging Agreements
entered into in the ordinary course of business providing protection against
fluctuations in currency values and/or commodity prices in connection with
Omnova’s or any of its Subsidiaries’ operations so long as management of Omnova
or such Subsidiary, as the case may be, has determined that the entering into of
such Hedge Agreements are bona fide hedging activities;

(g)       Debt of the Borrowers and Guarantors arising under the Term Loan
Documents (or any Permitted Refinancing Debt of the Term Loan Agreement) in an
aggregate principal amount not to exceed $200,000,000, less the aggregate
principal amount of all principal repayments from and after the Closing Date;
provided, that the principal amount thereof may be increased by an

 

45



--------------------------------------------------------------------------------

aggregate amount not to exceed the amount permitted under Section 2.15(a)(iv) of
the Term Loan Agreement as such Term Loan Agreement is in effect on the date
hereof so long as (i) no Default or Event of Default shall have occurred and
then be continuing immediately before or after giving effect to such increase;
(ii) after giving pro forma effect to the incurrence of such additional Debt and
the use of proceeds thereof, (x) the Leverage Ratio as of the Fiscal Quarter
most recently ended for which financial statements have been delivered pursuant
to Section 5.2 does not exceed the Permitted Leverage Ratio and (y) the Interest
Coverage Ratio as of the Fiscal Quarter most recently ended for which financial
statements have been delivered pursuant to Section 5.2 would be greater than
2.00:1.00, (iii) the maturity date of such additional Debt shall not be prior to
the scheduled maturity date of the Debt under the Term Loan Agreement as in
effect on the date hereof, (iv) the amortization payments in respect of such
additional Debt shall be no more than ratable with the amortization payments
under the Term Loan Agreement as in effect on the date hereof, (v) the interest
rate margins in respect of such additional Debt shall not be increased by more
than 50 basis points over those in effect on the date hereof and (vi) all other
terms and documentation in respect of such additional Debt shall be satisfactory
to Agent;

(h)       any Borrower or Guarantor may become liable as a guarantor with
respect to obligations of any other Borrower or Guarantor, which obligations are
not otherwise prohibited under this Agreement;

(i)       Debt representing deferred compensation to employees and directors of
Omnova or its Subsidiaries; provided that the aggregate principal amount of Debt
permitted by this clause (i) shall not exceed $10,000,000 at any time
outstanding;

(j)       Additional unsecured Debt of Omnova and its Subsidiaries not otherwise
permitted under this Section 7.13 not to exceed $50,000,000 in aggregate
principal amount at any one time outstanding so long as (i) no Default or Event
of Default shall have occurred and then be continuing immediately before or
after giving effect to such incurrence of Debt, (ii) the Leverage Ratio as of
the Fiscal Quarter most recently ended for which financial statements have been
delivered pursuant to Section 5.2 does not exceed the Permitted Leverage Ratio
after giving pro forma effect to such Debt and (iii) to the extent such Debt is
incurred by the Borrowers or Guarantors, then such Debt shall not amortize by
more than 3% of the aggregate principal amount per year or have a maturity date
prior to 180 days after the Stated Termination Date;

(k)       Debt of a Subsidiary of Omnova acquired after the Closing Date in
connection with a Permitted Acquisition (or Debt assumed at the time of a
Permitted Acquisition of an asset securing such Debt); provided that (i) the
aggregate principal amount of all such Debt outstanding at any one time pursuant
to this clause (k) shall not exceed (A) $10,000,000 plus (B) an additional
amount of Debt if (x) such Debt consists of Permitted Debt and (y) after giving
effect to the incurrence of such Permitted Debt and the respective Permitted
Acquisition,

 

46



--------------------------------------------------------------------------------

the Interest Coverage Ratio for the then most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.2 is
greater than 2.00:1.00 after giving pro forma effect to such Debt; and Permitted
Refinancing Debt in respect of any of the foregoing, (ii) no Default or Event of
Default shall have occurred and then be continuing immediately before or after
giving effect to such incurrence of such Debt, and (iii) the Leverage Ratio as
of the Fiscal Quarter most recently ended for which financial statements have
been delivered pursuant to Section 5.2 does not exceed the Permitted Leverage
Ratio after giving pro forma effect to such Debt;

(l)       Debt of Subsidiaries that are not Borrowers or Guarantors from time to
time owing to Persons other than a Borrower or Guarantor; provided that (i) the
aggregate amount of such Debt under this clause (l) does not exceed $30,000,000
at any one time outstanding and (ii) the holders of such Debt have no recourse
against Borrowers or any Domestic Subsidiaries except to the extent permitted
under Section 7.12;

(m)       Additional unsecured Debt of Omnova and its Subsidiaries not otherwise
permitted under this Section 7.13; provided that (i) after giving effect to the
incurrence of such additional Debt, the Interest Coverage Ratio for the then
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.2 is greater than 2.00:1.00 after giving pro
forma effect to such Debt; (ii) the aggregate amount of such Debt under this
clause (m) that may be incurred by Foreign Subsidiaries does not exceed
$50,000,000 at any one time outstanding and Permitted Refinancing Debt in
respect of the foregoing; (iii) no Default or Event of Default shall have
occurred and then be continuing immediately before or after giving effect to
such incurrence of such Debt; (iv) the Leverage Ratio as of the Fiscal Quarter
most recently ended for which financial statements have been delivered pursuant
to Section 5.2 does not exceed the Permitted Leverage Ratio after giving pro
forma effect to such Debt; and (iv) to the extent such Debt is incurred by the
Borrowers or Guarantors, then such Debt shall not amortize by more than 3% of
the aggregate principal amount per year or have a maturity date prior to 180
days after the Stated Termination Date; and

(n)       Debt of the Borrowers and Guarantors arising under the Senior Note
Documents in an aggregate principal amount not to exceed $250,000,000 and
Permitted Refinancing Debt in respect of such Debt.

7.14       Prepayment. Neither the Borrowers nor any of their Subsidiaries shall
voluntarily prepay or redeem any Debt, except (a) the Obligations in accordance
with the terms of this Agreement and (b) the Debt under the Term Loan Agreement
to the extent permitted under Section 3.3(a) of this Agreement, subject to the
Intercreditor Agreement. Neither the Borrowers nor any of their Subsidiaries
shall prepay Debt under the Term Loan Agreement from excess cash flow unless,
after giving effect to any such prepayment Borrowers have Availability of at
least $25,000,000.

 

47



--------------------------------------------------------------------------------

7.15       Transactions with Affiliates. Except as set forth below and except as
otherwise expressly permitted under the terms of this Agreement, neither the
Borrowers nor any of their Subsidiaries shall, sell, transfer, distribute, or
pay any money or property, including, but not limited to, any fees or expenses
of any nature (including, but not limited to, any fees or expenses for
management services), to any Affiliate, or lend or advance money or property to
any Affiliate, or invest in (by capital contribution or otherwise) or purchase
or repurchase any stock or indebtedness, or any property, of any Affiliate, or
become liable on any Guaranty of the indebtedness, dividends, or other
obligations of any Affiliate. Notwithstanding the foregoing, so long as no Event
of Default has occurred and is continuing, the Borrowers and their Subsidiaries
may engage in transactions with Affiliates in the ordinary course of business
consistent with past practices, in amounts and upon terms fully disclosed to the
Agent and the Lenders, and no less favorable to the Borrowers and their
Subsidiaries than would be obtained in a comparable arm’slength transaction with
a third party who is not an Affiliate.

7.16       Investment Banking and Finder’s Fees. Neither the Borrowers nor any
of their Subsidiaries shall pay or agree to pay, or reimburse any other party
with respect to, any investment banking or similar or related fee, underwriter’s
fee, finder’s fee, or broker’s fee to any Person in connection with this
Agreement. The Borrowers shall jointly and severally defend and indemnify the
Agent and the Lenders against and hold them harmless from all claims of any
Person that the Borrowers are obligated to pay for any such fees, and all costs
and expenses (including attorneys’ fees) incurred by the Agent and/or any Lender
in connection therewith.

7.17       Business Conducted. The Borrowers shall not and shall not permit any
of their Subsidiaries to, engage in any businesses which are not the same,
similar, ancillary, complimentary, incidental or reasonably related to, or
reasonable extensions, developments or expansions of, the businesses in which
the Borrowers are engaged on the Closing Date. Notwithstanding anything herein
to the contrary, the Borrowers shall not permit Omnova Overseas, Inc. to acquire
any assets other than accounts receivable and/or intercompany loans not to
exceed $1,000,000 in the aggregate at any time outstanding.

7.18       Liens. Neither the Borrowers nor any of their Subsidiaries shall
create, incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except the following (Liens described below
are herein referred to as “Permitted Liens”):

(a)       Liens for taxes, assessments or governmental charges or levies not yet
due and payable or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established to the extent required by generally
accepted accounting principles, which proceedings have the effect of preventing
the forfeiture or sale of the property or assets subject to any such Lien, in
each case unless a notice of a federal tax lien has been sent to the Borrower or
any Guarantor or filed in any public records;

(b)       Liens in respect of property or assets of Omnova or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Debt, such as carriers’, warehousemen’s,

 

48



--------------------------------------------------------------------------------

materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of Omnova’s or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of Omnova or
such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;

(c)       Liens in existence on the Closing Date which are listed, and the
property subject thereto described, on Schedule 6.11, but no renewals or
extensions of such Liens shall be permitted unless (x) the aggregate principal
amount of the Debt, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal or extension and (y) any such
renewal or extension does not encumber any additional assets or properties of
Omnova or any of its Subsidiaries;

(d)       Liens created by or pursuant to (x) the Loan Documents and (y) the
Term Loan Documents (subject to the terms of the Intercreditor Agreement);

(e)       leases or subleases of real property granted to other Persons in the
ordinary course of business not materially interfering with the conduct of the
business of Omnova or any of its Subsidiaries;

(f)       Liens upon assets subject to Capital Leases or purchase money debt to
the extent permitted by Section 7.13(c); provided that (x) such Liens only serve
to secure the payment of Debt arising under such Capital Leases or purchase
money Debt and (y) the Lien encumbering the asset giving rise to the Capital
Leases or purchase money Debt does not encumber any other asset of Omnova or any
of its Subsidiaries;

(g)       Liens placed upon assets (including Real Property) at the time of
acquisition or construction thereof by Omnova or any such Subsidiary or within
90 days thereafter to secure Debt incurred to pay all or a portion of the
purchase price or construction costs thereof and extensions, renewals or
replacements of any of the foregoing; provided that, in either case, (x) the
aggregate outstanding principal amount of all Debt secured by Liens permitted by
this clause (g) shall not at any time exceed the amount permitted under
Section 7.13(c) and (y) in all events, the Lien encumbering the assets so
acquired does not encumber any other asset of the Company or any of its
Subsidiaries;

(h)       any Lien existing on any property or asset prior to the acquisition
thereof by Omnova or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of Omnova after the date hereof
prior to the time such Person becomes a Subsidiary of Omnova; provided that
(i) such Lien was not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of Omnova, as the case may be,
(ii) such Lien

 

49



--------------------------------------------------------------------------------

shall not apply to any other property or assets of Omnova or any of its
Subsidiaries and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary of the Company;

(i)       easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of Omnova or any of its
Subsidiaries;

(j)       statutory and common law landlords’ liens under leases to which the
Company or any of its Subsidiaries is a party; provided that no Eligible
Inventory shall be subject to such liens;

(k)       Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);

(l)       normal and customary rights of setoff upon deposits of cash in favor
of Lenders and other depositary institutions;

(m)       any (x) interest or title of a lessor or sublessor (other than a
Borrower or Guarantor) under any lease entered into by Omnova or any of its
Subsidiaries as lessee to the extent that such lease is permitted to be entered
into pursuant to this Agreement, (y) restriction or encumbrance to which the
interest or title of such lessor or sublessor may be subject (including, without
limitation, ground leases and other prior leases of the premises, mortgages,
mechanics liens, tax liens and easements) or (z) subordination of the interest
of the lessee or sublessee under any such lease to any restriction or
encumbrance referred to in the preceding clause (y);

(n)       Liens on the assets of Foreign Subsidiaries securing Debt of such
Foreign Subsidiaries permitted under Section 7.13;

(o)       Liens not otherwise permitted pursuant to this Section 7.18 which
secure obligations permitted under this Agreement not exceeding, in the
aggregate at any one time outstanding, the greater of (x) $50,000,000 and
(y) 11.2% of Consolidated Net Tangible Assets as of the time of incurrence;
provided, that if any such Liens are on assets of any Borrower or any of their
Domestic Subsidiaries, such Liens shall be subordinated to the Agent’s Liens
pursuant to a subordination agreement that is on terms and conditions
satisfactory to Agent in its sole discretion; and

 

50



--------------------------------------------------------------------------------

(p)       Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

7.19       Sale and Leaseback Transactions. Neither the Borrowers nor any of
their Subsidiaries shall, directly or indirectly, enter into any arrangement
with any Person providing for such Borrower or Subsidiary to lease or rent
property that such Borrower or Subsidiary has sold or will sell or otherwise
transfer to such Person. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing, Borrowers and their Subsidiaries may
enter into sale and leaseback transactions of Fixed Assets with an aggregate
value not to exceed $10,000,000 in a single transaction or series of related
transactions and not to exceed $20,000,000 in the aggregate in any Fiscal Year.

7.20       New Subsidiaries. The Borrowers shall not, directly or indirectly,
organize, create, acquire or permit to exist any Subsidiary other than (a) those
listed on Schedule 6.5, (b) any Person acquired pursuant to a Permitted
Acquisition and (c) other Subsidiaries so long as the provisions of Section 7.30
herein are satisfied.

7.21       Fiscal Year. The Borrowers and their Subsidiaries shall not change
their Fiscal Year; provided, that Eliokem and any Foreign Subsidiary may change
their respective fiscal years to match the Fiscal Year of Omnova.

7.22       Transactions Affecting Collateral or Obligations. Neither the
Borrowers nor any of their Subsidiaries shall enter into any transaction which
would be reasonably expected to have a Material Adverse Effect

7.23       Fixed Charge Coverage Ratio. Whenever average Availability for any
Fiscal Quarter is less than $25,000,000, the Borrowers and their Subsidiaries on
a consolidated basis shall maintain a Fixed Charge Coverage Ratio for each
period of four consecutive Fiscal Quarters (or, for any Fiscal Quarter ending on
or prior to November 30, 2011, the period commencing on the Closing Date and
ending on the last day of such Fiscal Quarter) tested on the last day of each
Fiscal Quarter (commencing with the Fiscal Quarter in which average Availability
was less than $25,000,000) of not less than 1.1 to 1.0. Such testing shall
continue until average daily Availability in any subsequent Fiscal Quarter is at
least $25,000,000.

7.24       [Intentionally Omitted].

7.25       Use of Proceeds. The Borrowers shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Borrowers or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or

 

51



--------------------------------------------------------------------------------

carrying any Margin Stock, or (iv) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.

7.26       Amendments to Agreements. Borrowers shall not, nor shall permit their
Subsidiaries to, amend or otherwise modify the Term Loan Documents, the Senior
Note Documents, the Acquisition Documents or the documents evidencing any other
Debt, if such amendment or modification would be adverse to the interests of
Agent and Lenders under the Loan Documents or would be prohibited by the
Intercreditor Agreement or any subordination agreement entered into in
connection with any such Debt.

7.27       [Intentionally Omitted].

7.28       Bank Accounts. The Borrowers shall not maintain any bank accounts
except as set forth on Schedule 6.27 unless Borrower Representative first
provides Agent with ten (10) business Days prior written notice of a Borrower’s
intent to open a new bank account and, if requested by Agent, provides Agent
with a blocked account agreement, in form and substance satisfactory to Agent,
duly executed by the applicable Borrower and the financial institution where
such account has been opened.

7.29     Post-Closing Obligations. No later than 30 days following the Closing
Date, unless otherwise extended by the Agent in its sole discretion, the
Borrowers will deliver to Agent:

(a)       executed blocked account agreements with respect to Eliokem’s
depository accounts at PNC Bank, in form and substance reasonably satisfactory
to Agent;

(b)       using commercially reasonable efforts, executed landlord waivers in
respect of Omnova’s leased locations at 1609 Rocky River Road, North Monroe,
North Carolina, and 175 Ghent Road, Fairlawn, Ohio, in form and substance
reasonably satisfactory to Agent;

(c)       executed local counsel opinions in respect of each mortgage, deed of
trust and pledge agreement (for the equity in Omnova Holdings (Gibraltar)
Limited) executed on the Closing Date, from counsels, and in form and substance,
reasonably satisfactory to Agent;

(d)       evidence that Borrowers have satisfied the insurance requirements of
Section 7.5; and

(e)       an updated Schedule 6.27 listing all applicable bank accounts as
required by Section 6.27.

7.30     Further Assurances.

(a)       Subject to applicable law, each Borrower and each Subsidiary shall
cause each of its Domestic Subsidiaries formed or acquired after the date of
this Agreement in accordance with the terms of this Agreement to become a
Borrower

 

52



--------------------------------------------------------------------------------

or Guarantor, as Agent shall determine, by executing such joinder agreements and
other documents as Agent shall require. Upon execution and delivery thereof,
each such new Subsidiary (i) shall automatically become a Borrower or Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Agent, for the benefit of the Agent and the Lenders, in any property of
such Person which constitutes Collateral, including any parcel of real property
located in the U.S. owned by such Person.

(b)       Each Borrower and each Subsidiary that is a Guarantor will cause
(i) 100% of the issued and outstanding equity interests of each of its Domestic
Subsidiaries (other than a Foreign Holdco) and (ii) 65% of the issued and
outstanding equity interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding equity interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) in
each foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien
(subject to the Intercreditor Agreement) in favor of the Agent pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Agent shall reasonably request.

(c)       Without limiting the foregoing, each Borrower will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Agent such documents, agreements and instruments, and will take or cause
to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required on the
Closing Date), which may be required by law or which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Loan Documents, all at the expense of
the Borrowers; provided that in the case of any Foreign Holdco, recourse on any
guarantee by such Foreign Holdco shall be limited to the Collateral pledged by
such Foreign Holdco.

(d)       If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Borrower or any Domestic
Subsidiary after the Closing Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Agent upon acquisition thereof), the Borrower Representative will notify the
Agent and the Lenders thereof, and, if requested by the Agent or the Required
Lenders, the Borrowers will cause such assets to be subjected to a Lien securing
the Obligations and will take, and cause each Domestic Subsidiary to take, such
actions as shall be necessary or reasonably requested by the Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrowers.

 

53



--------------------------------------------------------------------------------

(e)       Notwithstanding anything herein to the contrary, Omnova Overseas, Inc,
shall not be a Guarantor unless otherwise approved by Omnova.

ARTICLE 8

CONDITIONS OF LENDING

8.1       Conditions Precedent to Making of Loans on the Closing Date. The
obligation of the Lenders to make the initial Revolving Loans on the Closing
Date, and the obligation of the Agent to cause the Letter of Credit Issuer to
issue any Letter of Credit on the Closing Date, are subject to the following
conditions precedent having been satisfied prior to or concurrently with the
making of such Loans in a manner satisfactory to the Agent and each Lender:

(a)       This Agreement and the other Loan Documents shall have been executed
and delivered by each party thereto and the Borrowers and their Subsidiaries
shall have performed and complied with all covenants, agreements and conditions
contained herein and the other Loan Documents which are required to be performed
or complied with by the Borrowers and their Subsidiaries before or on such
Closing Date.

(b)       All representations and warranties made hereunder and in the other
Loan Documents shall be true and correct as if made on such date.

(c)       No Default or Event of Default shall have occurred and be continuing
after giving effect to the Loans to be made and the Letters of Credit to be
issued on the Closing Date.

(d)       The Agent and the Lenders shall have received such opinions of counsel
for the Borrowers and their Subsidiaries as the Agent or any Lender shall
request, each such opinion to be in a form, scope, and substance satisfactory to
the Agent, the Lenders, and their respective counsel.

(e)       The Agent shall have received

(i)       acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the UCC of all jurisdictions that the Agent may
deem necessary or desirable in order to perfect the Agent’s Liens; and

(ii)       duly executed UCC-3 Termination Statements and such other
instruments, in form and substance satisfactory to the Agent, as shall be
necessary to terminate and satisfy all Liens on the assets of the Borrowers and
their Subsidiaries except Permitted Liens.

(f)       The Borrowers shall have paid all fees and expenses of the Agent and
the Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby to the extent invoiced.

 

54



--------------------------------------------------------------------------------

(g)       The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.

(h)       The Agent and the Lenders shall have had an opportunity, if they so
choose, to examine the books of account and other records and files of the
Borrowers and to make copies thereof, and to conduct a pre-closing audit which
shall include, without limitation, verification of Inventory, Accounts, and the
Borrowing Base, and the results of such examination and audit shall have been
satisfactory to the Agent and the Lenders in all respects.

(i)      All proceedings taken in connection with the execution of the Loan
Documents, the Term Loan Documents, the Senior Note Documents, the Acquisition
Documents and all documents, agreements and instruments relating thereto shall
be satisfactory in form, scope, and substance to the Agent and the Lenders.

(j)       The Agent shall have received evidence satisfactory to it that the
Borrowers received at least $200,000,000 in loan proceeds (less applicable
original issue discount) pursuant to the Term Loan Documents and at least
$250,000,000 in loan proceeds (less applicable original issue discount) pursuant
to the Senior Note Documents, in each case which shall be in form and substance
satisfactory to Agent.

(k)       The Acquisition Documents shall be in full force and effect and
concurrently with the funding of the Loans hereunder, the Acquisition shall have
been consummated in accordance with the terms of the Acquisition Documents, and
the Acquisition Documents shall not have been altered, amended or otherwise
changed or supplemented or any provision or condition therein waived, and Omnova
shall not have consented to any action which would require the consent of Omnova
under the Acquisition Agreement, if such alteration, amendment, change,
supplement, waiver or consent would be adverse to the interests of the Agent or
Lenders in any material respect, in any such case without the prior written
consent of the Agent. The Agent shall have received, or shall receive
concurrently, copies of duly completed, executed and dated share transfer forms
(ordres de mouvement) and related tax transfer forms (formulaire Cerfa n°2759)
in respect of the transfer of all, and not less than all, of the Acquired
Securities (as defined in the Acquisition Agreement) or other confirmation
satisfactory to the Agent of the consummation of the Acquisition.

(l)       All governmental and third party approvals necessary in connection
with the consummation of the transactions contemplated by the Acquisition
Documents, the Term Loan Documents, the Senior Note Documents and the Loan
Documents and the continuing operations of the Borrowers and their subsidiaries
(including shareholder approvals, if any) shall have been obtained on
satisfactory terms and shall be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any

 

55



--------------------------------------------------------------------------------

competent authority that would restrain, prevent or otherwise impose adverse
conditions on any of the transactions contemplated hereby.

(m)       The Acquired Business Existing Indebtedness shall have been paid in
full and all Liens securing such Debt shall have been terminated or released.

(n)       On the Closing Date and immediately prior to giving effect to the
Acquisition, the representations and warranties with respect to the Acquired
Business and its Subsidiaries shall be true and correct to the extent required
by the condition set forth in Section 5.3.3 of the Acquisition Agreement.

(o)       Without limiting the generality of the items described above, the
Agent shall have received (in form and substance reasonably satisfactory to the
Agent) the financial statements, instruments, resolutions, documents,
agreements, certificates, opinions and other items set forth on the “Closing
Checklist” delivered by the Agent to the Borrowers prior to the Closing Date.

The acceptance by the Borrowers of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by the
Borrowers to the effect that all of the conditions precedent to the making of
such Loans or the issuance of such Letters of Credit have been satisfied, with
the same effect as delivery to the Agent and the Lenders of a certificate signed
by a Responsible Officer of each Borrower, dated the Closing Date, to such
effect.

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

8.2       Conditions Precedent to Each Loan. The obligation of the Lenders to
make each Loan, including the initial Revolving Loans on the Closing Date, and
the obligation of the Agent to cause the Letter of Credit Issuer to issue any
Letter of Credit shall be subject to the further conditions precedent that on
and as of the date of any such extension of credit:

(a)       The following statements shall be true, and the acceptance by the
Borrowers of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i), (ii) and (iii) with the same effect as the
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer, dated the date of such extension of credit, stating that:

(i)      The representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such extension of credit as though made on and as of such date, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified

 

56



--------------------------------------------------------------------------------

in writing by the Borrower Representative that any representation or warranty is
not correct and the Required Lenders have explicitly waived in writing
compliance with such representation or warranty; and

(ii)       No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(iii)      No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

(b)      No such Borrowing shall exceed Availability, provided, however, that
the foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata
Share of any Swing Line Loan or Agent Advance made in accordance with the
provisions of Sections 1.3 and 1.2(i).

ARTICLE 9

DEFAULT; REMEDIES

9.1       Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a)       any failure by the Borrowers to pay the principal of or interest or
premium on any of the Obligations or any fee or other amount owing hereunder
when due, whether upon demand or otherwise;

(b)       any representation or warranty made or deemed made by the Borrowers in
this Agreement or by the Borrowers or any of their Subsidiaries in any of the
other Loan Documents, any Financial Statement, or any certificate furnished by
the Borrowers or any of their Subsidiaries at any time to the Agent or any
Lender shall prove to be untrue in any material respect as of the date on which
made, deemed made, or furnished;

(c)       (i) any default shall occur in the observance or performance of any of
the covenants and agreements contained in Sections 5.2(k), 7.2, 7.5, 7.9-7.28 of
this Agreement, or Section 11 of the Security Agreement, (ii) any default shall
occur in the observance or performance of any of the covenants and agreements
contained in Sections 5.2 (other than 5.2(k)) or 5.3 and such default shall
continue for five (5) days or more; or (iii) any default shall occur in the
observance or performance of any of the other covenants or agreements contained
in any other Section of this Agreement or any other Loan Document, or any other
agreement entered into at any time to which a Borrower or any Subsidiary and the
Agent or any Lender are party (including in respect of any Bank Products) and
such default shall continue for fifteen (15) days or more;

 

57



--------------------------------------------------------------------------------

(d)       any default shall occur with respect to any Debt (other than the
Obligations) of the Borrowers or any of their Subsidiaries in an outstanding
principal amount which exceeds $5,000,000, or under any agreement or instrument
under or pursuant to which any such Debt may have been issued, created, assumed,
or guaranteed by the Borrowers or any of their Subsidiaries, and such default
shall continue for more than the period of grace, if any, therein specified, if
the effect thereof (with or without the giving of notice or further lapse of
time or both) is to accelerate, or to permit the holders of any such Debt to
accelerate, the maturity of any such Debt; or any such Debt shall be declared
due and payable or be required to be prepaid (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof;

(e)       a Borrower or any of its Subsidiaries shall (i) file a voluntary
petition in bankruptcy or file a voluntary petition or an answer or otherwise
commence any action or proceeding seeking reorganization, arrangement or
readjustment of its debts or for any other relief under the federal Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency act or law, state
or federal (or any foreign equivalent laws), now or hereafter existing, or
consent to, approve of, or acquiesce in, any such petition, action or
proceeding; (ii) apply for or acquiesce in the appointment of a receiver,
assignee, liquidator, sequestrator, custodian, monitor, trustee or similar
officer for it or for all or any part of its property; (iii) make an assignment
for the benefit of creditors; or (iv) be unable generally to pay its debts as
they become due;

(f)       an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of a Borrower or any of its Subsidiaries or for any
other relief under the federal Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency act or law, state or federal (or any foreign equivalent
laws), now or hereafter existing and such petition or proceeding shall not be
dismissed within thirty (30) days after the filing or commencement thereof or an
order of relief shall be entered with respect thereto;

(g)       a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for a Borrower or any of its Subsidiaries or for all
or any part of its property with a book value in excess of $500,000 shall be
appointed or a warrant of attachment, execution or similar process shall be
issued against any part of the property with a book value in excess of $500,000
of a Borrower or any of its Subsidiaries;

(h)       a Borrower or any of its Subsidiaries shall file a certificate of
dissolution under applicable state law or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

 

58



--------------------------------------------------------------------------------

(i)       all or any material part of the property of a Borrower or any of its
Subsidiaries shall be nationalized, expropriated or condemned, seized or
otherwise appropriated, or custody or control of such property or of such
Borrower or Subsidiary shall be assumed by any Governmental Authority or any
court of competent jurisdiction at the instance of any Governmental Authority,
except where contested in good faith by proper proceedings diligently pursued
where a stay of enforcement is in effect;

(j)        any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by a Borrower or any other obligor;

(k)       one or more judgments, orders, decrees or arbitration awards is
entered against a Borrower or any of its Subsidiaries involving in the aggregate
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related or
unrelated series of transactions, incidents or conditions, of $2,000,000 or
more, and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

(l)        any loss, theft, damage or destruction of any item or items of
Collateral or other property of a Borrower or any Subsidiary occurs which could
reasonably be expected to cause a Material Adverse Effect and is not adequately
covered by insurance;

(m)      there is filed against a Borrower or any of its Subsidiaries any
action, suit or proceeding under any federal or state racketeering statute
(including the Racketeer Influenced and Corrupt Organization Act of 1970), which
action, suit or proceeding (i) is not dismissed within one hundred twenty
(120) days, and (ii) could reasonably be expected to result in the confiscation
or forfeiture of any material portion of the Collateral;

(n)       for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens) or is terminated, revoked or declared void;

(o)       (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $1,000,000;
(ii) [intentionally deleted]; or (iii) a Borrower or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multi-employer Plan in an aggregate amount in excess of
$1,000,000; or

 

59



--------------------------------------------------------------------------------

(p)       there occurs a Change of Control.

9.2       Remedies.

(a)       If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrowers: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default exists, the Agent may, in its discretion, and
shall, at the direction of the Required Lenders, do one or more of the
following, in addition to the actions described in the preceding sentence, at
any time or times and in any order, without notice to or demand on the
Borrowers: (A) terminate the Commitments and this Agreement; (B) declare any or
all Obligations to be immediately due and payable; provided, however, that upon
the occurrence of any Event of Default described in Sections 9.1(e), 9.1(f),
9.1(g), or 9.1(h), the Commitments shall automatically and immediately expire
and all Obligations shall automatically become immediately due and payable
without notice or demand of any kind; (C) require the Borrowers to cash
collateralize all outstanding Letter of Credit Obligations; and (D) pursue its
other rights and remedies under the Loan Documents and applicable law.

(b)       If an Event of Default has occurred and is continuing: (i) the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents and the UCC; (ii) the Agent may, at any time, take possession of
the Collateral and keep it on the Borrowers’ premises, at no cost to the Agent
or any Lender, or remove any part of it to such other place or places as the
Agent may desire, or the Borrowers shall, upon the Agent’s demand, at the
Borrowers’ cost, assemble the Collateral and make it available to the Agent at a
place reasonably convenient to the Agent; and (iii) the Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its sole discretion, and may, if the Agent deems it reasonable, postpone or
adjourn any sale of the Collateral by an announcement at the time and place of
sale or of such postponed or adjourned sale without giving a new notice of sale.
Without in any way requiring notice to be given in the following manner, the
Borrowers agree that any notice by the Agent of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to the Borrowers if such notice
is mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered personally against receipt, at least ten (10) Business
Days prior to such action to the Borrowers’ address specified in or pursuant to
Section 13.8. If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be

 

60



--------------------------------------------------------------------------------

given against the Obligations until the Agent or the Lenders receive payment,
and if the buyer defaults in payment, the Agent may resell the Collateral
without further notice to the Borrowers. In the event the Agent seeks to take
possession of all or any portion of the Collateral by judicial process, the
Borrowers irrevocably waive: (A) the posting of any bond, surety or security
with respect thereto which might otherwise be required; (B) any demand for
possession prior to the commencement of any suit or action to recover the
Collateral; and (C) any requirement that the Agent retain possession and not
dispose of any Collateral until after trial or final judgment. The Borrowers
agree that the Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person. The Agent is hereby
granted a license or other right to use, without charge, the Borrowers’ labels,
patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar property, in completing production of,
advertising or selling any Collateral, and the Borrowers’ rights under all
licenses and all franchise agreements shall inure to the Agent’s benefit for
such purpose. The proceeds of sale shall be applied first to all expenses of
sale, including Attorney Costs, and then to the Obligations. The Agent will
return any excess to the Borrowers and the Borrowers shall remain liable for any
deficiency.

(c)       If an Event of Default occurs, the Borrowers hereby waive all rights
to notice and hearing prior to the exercise by the Agent of the Agent’s rights
to repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.

ARTICLE 10

TERM AND TERMINATION

10.1       Term and Termination. The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof. The Agent may, in its discretion, and shall, upon direction from the
Required Lenders, terminate this Agreement without notice upon the occurrence of
an Event of Default. Upon the effective date of termination of this Agreement
for any reason whatsoever, all Obligations (including all unpaid principal,
accrued and unpaid interest and any early termination or prepayment fees or
penalties) shall become immediately due and payable and the Borrowers shall
immediately arrange for the cancellation and return of Letters of Credit then
outstanding. Notwithstanding the termination of this Agreement, until all
Obligations are indefeasibly paid and performed in full in cash, the Borrowers
shall remain bound by the terms of this Agreement and shall not be relieved of
any of its Obligations hereunder or under any other Loan Document, and the Agent
and the Lenders shall retain all their rights and remedies hereunder (including
the Agent’s Liens in and all rights and remedies with respect to all then
existing and after-arising Collateral).

ARTICLE 11

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

11.1       Amendments and Waivers.

 

61



--------------------------------------------------------------------------------

(a)      No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent at the written request of the Required
Lenders) and the Borrowers and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders and the Borrowers and
acknowledged by the Agent, do any of the following:

(i)       increase or extend the Commitment of any Lender;

(ii)       postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(iii)       reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(iv)       change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(v)       increase any of the percentages set forth in the definition of the
Borrowing Base;

(vi)       amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;

(vii)       release any Guaranties of the Obligations or release Collateral
other than as permitted by Section 12.11;

(viii)       change the definitions of “Required Lenders”; or

(ix)       increase the Maximum Revolver Amount, the Maximum Inventory Loan
Amount, and Letter of Credit Subfacility;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.2
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

 

62



--------------------------------------------------------------------------------

(b)       If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Agent’s election, such
fees may be paid only to those Lenders that agree to such amendments, waivers or
consents within the time specified for submission thereof.

(c)       If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”),

then, so long as the Agent is not a Non-Consenting Lender, at the Borrowers’
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to Assignment and Acceptance Agreement(s), without
premium or discount.

11.2      Assignments; Participations.

(a)       Any Lender may, with the written consent of the Agent and Borrower
Representative (which consent shall not be unreasonably withheld), assign and
delegate to one or more Eligible Assignees (provided that no consent of the
Agent or Borrowers shall be required in connection with any assignment and
delegation by a Lender to an Affiliate of such Lender or to another Lender)
(each an “Assignee”) all, or any ratable part of all, of the Loans, the
Commitments and the other rights and obligations of such Lender hereunder, in a
minimum amount of $5,000,000 (provided that, unless an assignor Lender has
assigned and delegated all of its Loans and Commitments, no such assignment
and/or delegation shall be permitted unless, after giving effect thereto, such
assignor Lender retains a Commitment in a minimum amount of $10,000,000);
provided, however, that if a Default or Event of Default has occurred and is
continuing, the consent of the Borrowers shall not be required; provided,
further, that the Borrowers and the Agent may continue to deal solely and
directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower Representative and the Agent by such
Lender and the Assignee; (ii) such Lender and its Assignee shall have delivered
to the Borrower Representative and the Agent an Assignment and Acceptance in the
form of Exhibit E (“Assignment and Acceptance”) together with any note or notes
subject to such assignment and (iii) the assignor Lender or Assignee has paid to
the Agent a processing fee in the amount of $3,000. The Borrowers agree to
promptly execute and deliver new promissory notes and replacement promissory
notes as reasonably requested by the Agent to evidence assignments of the Loans
and Commitments in accordance herewith.

 

63



--------------------------------------------------------------------------------

(b)       From and after the date that the Agent notifies the assignor Lender
that it has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(c)       By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto or the attachment, perfection, or priority of any Lien granted
by the Borrowers to the Agent or any Lender in the Collateral; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under
this Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
Assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers, including the
discretionary rights and incidental power, as are reasonably incidental thereto;
and (vi) such Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d)       Immediately upon satisfaction of the requirements of Section 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 

64



--------------------------------------------------------------------------------

(e)       Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of the Borrowers (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrowers and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by the Borrowers hereunder shall be determined as if such Lender
had not sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.

(f)       Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

ARTICLE 12

THE AGENT

12.1      Appointment and Authorization. Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and the
Borrowers shall have no rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the

 

65



--------------------------------------------------------------------------------

use of the term “agent” in this Agreement with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. Except
as expressly otherwise provided in this Agreement, the Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions which
the Agent is expressly entitled to take or assert under this Agreement and the
other Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the Borrowing Base,
(b) the making of Agent Advances pursuant to Section 1.2(i), and (c) the
exercise of remedies pursuant to Section 9.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.

12.2      Delegation of Duties. The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

12.3      Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by the Borrowers or any Subsidiary or
Affiliate of the Borrowers, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrowers or any other party
to any Loan Document to perform their obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrowers or any of the
Borrowers’ Subsidiaries or Affiliates.

12.4      Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with

 

66



--------------------------------------------------------------------------------

a request or consent of the Required Lenders (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

12.5      Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower Representative
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Agent will notify the
Lenders of its receipt of any such notice. The Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
the Agent has received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

12.6      Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of the
Borrowers and their Affiliates, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrowers and their Affiliates, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrowers which may come into the possession of any of
the Agent-Related Persons.

12.7      Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting the obligation of the Borrowers to do so), in accordance with
their Pro Rata Shares, from and against any and all Indemnified Liabilities as
such term is defined in Section 13.11; provided, however, that no Lender shall
be liable for the payment to the Agent-Related Persons of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,

 

67



--------------------------------------------------------------------------------

modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

12.8      Agent in Individual Capacity. The Bank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrowers and their
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank or its Affiliates may
receive information regarding the Borrowers, their Affiliates and Account
Debtors (including information that may be subject to confidentiality
obligations in favor of the Borrowers or such Subsidiary) and the Lenders
acknowledge that the Agent and the Bank shall be under no obligation to provide
such information to them. With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

12.9      Successor Agent. The Agent may resign as Agent upon at least thirty
(30) days’ prior notice to the Lenders and the Borrower Representative, such
resignation to be effective upon the acceptance of a successor agent to its
appointment as Agent. In the event the Bank sells all of its Commitment and
Revolving Loans as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder. Subject to
the foregoing, if the Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article 12 shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

12.10      Withholding Tax.

  (a)        If any Lender is a “foreign corporation, partnership or trust”
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or 1442 of the Code, such
Lender agrees with and in favor of the Agent, to deliver to the Agent:

  (i)      if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States of America tax treaty, properly completed
IRS Forms W-8BEN and W-8ECI before the payment of any interest in the first

 

68



--------------------------------------------------------------------------------

calendar year and before the payment of any interest in each third succeeding
calendar year during which interest may be paid under this Agreement;

(ii)      if such Lender claims that interest paid under this Agreement is
exempt from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and

(iii)     such other form or forms as may be required under the Code or other
laws of the United States of America as a condition to exemption from, or
reduction of, United States of America withholding tax.

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(b)      If any Lender claims exemption from, or reduction of, withholding tax
under a United States of America tax treaty by providing IRS Form FW-8BEN and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations owing to such Lender, such Lender agrees to
notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrowers to such Lender. To the extent
of such percentage amount, the Agent will treat such Lender’s IRS Form W-8BEN as
no longer valid.

(c)      If any Lender claiming exemption from United States of America
withholding tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations owing
to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

(d)      If any Lender is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(e)      If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances

 

69



--------------------------------------------------------------------------------

which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, together
with all costs and expenses (including Attorney Costs). The obligation of the
Lenders under this subsection shall survive the payment of all Obligations and
the resignation or replacement of the Agent.

12.11    Collateral Matters.

(a)       The Lenders hereby irrevocably authorize the Agent, at its option and
in its sole discretion, to release any Agent’s Liens upon any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
by Borrowers of all Loans and reimbursement obligations in respect of Letters of
Credit and Credit Support, and the termination of all outstanding Letters of
Credit (whether or not any of such obligations are due) and all other
Obligations; (ii) constituting property being sold or disposed of if the
Borrowers certify to the Agent that the sale or disposition is made in
compliance with Section 7.9 (and the Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which the
Borrowers owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) constituting property leased to the Borrowers under a lease
which has expired or been terminated in a transaction permitted under this
Agreement. Except as provided above, the Agent will not release any of the
Agent’s Liens without the prior written authorization of the Lenders; provided
that the Agent may, in its discretion, release the Agent’s Liens on Collateral
valued in the aggregate not to exceed $500,000 during each Fiscal Year without
the prior written authorization of the Lenders and the Agent may release the
Agent’s Liens on Collateral valued in the aggregate not to exceed $1,000,000
during each Fiscal Year with the prior written authorization of Required
Lenders. Upon request by the Agent or the Borrowers at any time, the Lenders
will confirm in writing the Agent’s authority to release any Agent’s Liens upon
particular types or items of Collateral pursuant to this Section 12.11.

(b)       Upon receipt by the Agent of any authorization required pursuant to
Section 12.11(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Borrower Representative, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Agent’s Liens
upon such Collateral; provided, however, that (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrowers in

 

70



--------------------------------------------------------------------------------

respect of) all interests retained by the Borrowers, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

(c)      The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrowers or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

12.12    Restrictions on Actions by Lenders; Sharing of Payments.

(a)      Each of the Lenders agrees that it shall not, without the express
consent of all Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of all Lenders, set off against the Obligations, any
amounts owing by such Lender to the Borrowers or any accounts of the Borrowers
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent, take or
cause to be taken any action to enforce its rights under this Agreement or
against the Borrowers, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b)      If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrowers to such Lender arising under,
or relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable,

 

71



--------------------------------------------------------------------------------

and the applicable portion of the purchase price paid therefor shall be returned
to such purchasing party, but without interest except to the extent that such
purchasing party is required to pay interest in connection with the recovery of
the excess payment.

12.13      Agency for Perfection. Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

12.14      Payments by Agent to Lenders. All payments to be made by the Agent to
the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Closing Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent. Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, premium or interest on the Revolving Loans or otherwise.
Unless the Agent receives notice from the Borrower Representative prior to the
date on which any payment is due to the Lenders that the Borrowers will not make
such payment in full as and when required, the Agent may assume that the
Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers have not made such payment in full to the Agent, each Lender shall
repay to the Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Effective Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

12.15      Settlement.

(a)      (i)      Each Lender’s funded portion of the Revolving Loans is
intended by the Lenders to be equal at all times to such Lender’s Pro Rata Share
of the outstanding Revolving Loans. Notwithstanding such agreement, the Agent,
the Bank, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by the Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Swing Line Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

 (ii)      The Agent shall request settlement (“Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Swing Line Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of

 

72



--------------------------------------------------------------------------------

transmission, of such requested Settlement, no later than 12:00 noon (Chicago
time) on the date of such requested Settlement (the “Settlement Date”). Each
Lender (other than the Bank, in the case of Swing Line Loans and the Agent in
the case of Agent Advances) shall transfer the amount of such Lender’s Pro Rata
Share of the outstanding principal amount of the Swing Line Loans and Agent
Advances with respect to each Settlement to the Agent, to Agent’s account, not
later than 2:00 p.m. (Chicago time), on the Settlement Date applicable thereto.
Settlements may occur during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 8 have then been satisfied. Such amounts made available to the Agent
shall be applied against the amounts of the applicable Swing Line Loan or Agent
Advance and, together with the portion of such Swing Line Loan or Agent Advance
representing the Bank’s Pro Rata Share thereof, shall constitute Revolving Loans
of such Lenders. If any such amount is not transferred to the Agent by any
Lender on the Settlement Date applicable thereto, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Federal Funds Effective Rate for the first two (2) days from and after the
Settlement Date and thereafter at the Interest Rate then applicable to the
Revolving Loans (A) on behalf of the Bank, with respect to each outstanding
Swing Line Loan, and (B) for itself, with respect to each Agent Advance.

(iii)      Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to a Swing Line Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Swing Line Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Swing Line Loan or Agent Advance and (B) if
Settlement has not previously occurred with respect to such Swing Line Loans or
Agent Advances, upon demand by Bank or Agent, as applicable, shall pay to Bank
or Agent, as applicable, as the purchase price of such participation an amount
equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of such
Swing Line Loans or Agent Advances. If such amount is not in fact made available
to the Agent by any Lender, the Agent shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Federal Funds
Effective Rate for the first two (2) days from and after such demand and
thereafter at the Interest Rate then applicable to CBFR Revolving Loans (A) on
behalf of the Bank, with respect to each outstanding Swing Line Loan, and
(B) for itself, with respect to each Agent Advance.

(iv)      From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swing Line Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such Swing
Line Loan or Agent Advance.

(v)      Between Settlement Dates, the Agent, to the extent no Agent Advances
are outstanding, may pay over to the Bank any payments received by the Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Revolving Loans, for application to the Bank’s Revolving Loans
including Swing Line Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to the
Bank’s Revolving Loans (other than to Swing Line

 

73



--------------------------------------------------------------------------------

Loans or Agent Advances in which such Lender has not yet funded its purchase of
a participation pursuant to clause (iii) above), as provided for in the previous
sentence, the Bank shall pay to the Agent for the accounts of the Lenders, to be
applied to the outstanding Revolving Loans of such Lenders, an amount such that
each Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Revolving Loans. During the period between
Settlement Dates, the Bank with respect to Swing Line Loans, the Agent with
respect to Agent Advances, and each Lender with respect to the Revolving Loans
other than Swing Line Loans and Agent Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders.

  (vi)       Unless the Agent has received written notice from a Lender to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article 8 have been satisfied and the requested Borrowing will not
exceed Availability on any Funding Date for a Revolving Loan or Swing Line Loan.

  (vii)      Each Lender’s obligation to make a Revolving Loan in accordance
with this Section 12.15 and to purchase participation interests in accordance
with this Section 12.15 shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against the Agent
or Bank, Borrowers or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of Borrowers to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b)      Lenders’ Failure to Perform. All Revolving Loans (other than Swing Line
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

(c)      Defaulting Lenders. Unless the Agent receives notice from a Lender on
or prior to the Closing Date or, with respect to any Borrowing after the Closing
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent that
Lender’s Pro Rata Share of a Borrowing, the Agent may assume that each Lender
has made such amount available to the Agent in immediately available funds on
the Funding Date. Furthermore, the Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If any
Lender has not transferred its full Pro Rata Share to the Agent in

 

74



--------------------------------------------------------------------------------

immediately available funds and the Agent has transferred corresponding amount
to the Borrowers on the Business Day following such Funding Date that Lender
shall make such amount available to the Agent, together with interest at the
Federal Funds Effective Rate for that day. A notice by the Agent submitted to
any Lender with respect to amounts owing shall be conclusive, absent manifest
error. If each Lender’s full Pro Rata Share is transferred to the Agent as
required, the amount transferred to the Agent shall constitute that Lender’s
Revolving Loan for all purposes of this Agreement. If that amount is not
transferred to the Agent on the Business Day following the Funding Date, the
Agent will notify the Borrower Representative of such failure to fund and, upon
demand by the Agent, the Borrowers shall pay such amount to the Agent for the
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the Interest Rate
applicable at the time to the Revolving Loans comprising that particular
Borrowing. The failure of any Lender to make any Revolving Loan on any Funding
Date shall not relieve any other Lender of its obligation hereunder to make a
Revolving Loan on that Funding Date. No Lender shall be responsible for any
other Lender’s failure to advance such other Lenders’ Pro Rata Share of any
Borrowing. Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender.

(i)       fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.5;

(ii)      the Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 11.1), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(iii)     if any Swing Line Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(1)      all or any part of such Swing Line Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swing Line Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 8.2 are satisfied at
such time; and

(2)      if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Agent (x) first, prepay such Swing Line Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to

 

75



--------------------------------------------------------------------------------

clause (1) above) in accordance with the procedures set forth in Section 1.3(g)
for so long as such LC Exposure is outstanding;

(3)      if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 12.15(c)(iii), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 2.6
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(4)      if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 12.15(c)(iii), then the fees payable to the Lenders pursuant
to Section 2.5 and Section 2.6 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or

(5)      if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 12.15(c)(iii), then, without prejudice to
any rights or remedies of the Letter of Credit Issuer or any Lender hereunder,
all Unused Line Fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.6 with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Letter of Credit Issuer until such LC Exposure is cash
collateralized and/or reallocated;

(iv)     the Bank shall not be required to fund any Swing Line Loan and the
Letter of Credit Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 12.15(c)(iii), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swing Line Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 12.15(c)(iii)(1) (and Defaulting Lenders shall
not participate therein); and

(v)     in the event and on the date that each of the Agent, the Borrowers, the
Letter of Credit Issuer and the Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and LC Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

(d)     Retention of Defaulting Lender’s Payments. The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
the Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a

 

76



--------------------------------------------------------------------------------

Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan Borrowers the amount of all such payments
received or retained by it for the account of such Defaulting Lender. Any
amounts so loaned to the Borrowers shall bear interest at the rate applicable to
CBFR Revolving Loans and for all other purposes of this Agreement shall be
treated as if they were Revolving Loans. The terms of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by the Borrowers of their duties and
obligations hereunder.

(e)       Removal of Defaulting Lender. At the Borrowers’ request, the Agent or
an Eligible Assignee reasonably acceptable to the Agent and the Borrowers shall
have the right (but not the obligation) to purchase from any Defaulting Lender,
and each Defaulting Lender shall, upon such request, sell and assign to the
Agent or such Eligible Assignee, all of the Defaulting Lender’s outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest and fees,
without premium or discount.

12.16  Letters of Credit; Intra-Lender Issues.

          (a)       Notice of Letter of Credit Balance. On each Settlement Date
the Agent shall notify each Lender of the issuance of all Letters of Credit
since the prior Settlement Date.

          (b)          Participations in Letters of Credit.

(i)       Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 1.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrowers with respect thereto, and any security therefor or guaranty
pertaining thereto).

(ii)       Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Borrowers on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from the Borrowers. Each such payment shall be
made by the Agent on the next Settlement Date.

 

77



--------------------------------------------------------------------------------

(iii)       Documentation. Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.

(iv)       Obligations Irrevocable. The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrowers for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be subject to
any qualification or exception whatsoever, including any of the following
circumstances:

(1)       any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

(2)       the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrowers or any
other Person and the beneficiary named in any Letter of Credit);

(3)       any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(4)       the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(5)       the occurrence of any Default or Event of Default; or

(6)       the failure of the Borrowers to satisfy the applicable conditions
precedent set forth in Article 8.

(c)       Recovery or Avoidance of Payments; Refund of Payments In Error. In the
event any payment by or on behalf of the Borrowers received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrower Representative prior to the date on which any payment is due to the
Lenders that

 

78



--------------------------------------------------------------------------------

the Borrowers will not make such payment in full as and when required, the Agent
may assume that the Borrowers have made such payment in full to the Agent on
such date in immediately available funds and the Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the Agent, each
Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Effective Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

(d)       Indemnification by Lenders. To the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable by the Borrowers to the Letter of
Credit Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Section shall survive payment in full of all other Obligations.

12.17  Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of the Agent and the Lenders. Each Lender agrees
that any action taken by the Agent or Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances, Swing
Line Loans, Hedge Agreements, Bank Products and all interest, fees and expenses
hereunder constitute one Debt, secured pari passu by all of the Collateral.

12.18  Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a)       is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;

 

79



--------------------------------------------------------------------------------

(b)       expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

(c)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ personnel;

(d)       agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and

(e)       without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

12.19 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

ARTICLE 13

MISCELLANEOUS

13.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among the
Borrowers and the Agent and/or any Lender, or delay by the Agent or any Lender
in exercising the same, will operate as a waiver thereof. No waiver by the Agent
or any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrowers of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

 

80



--------------------------------------------------------------------------------

13.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any Loan Document or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

13.3 Governing Law; Choice of Forum; Service of Process.

(a)       THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED
TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT
TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF ILLINOIS; PROVIDED THAT
THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF
THE UNITED STATES OF AMERICA LOCATED IN COOK COUNTY, ILLINOIS, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWERS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWERS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWERS OR THEIR PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

(c)       THE BORROWERS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWERS AT THEIR

 

81



--------------------------------------------------------------------------------

ADDRESS SET FORTH IN SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT
OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

13.4    WAIVER OF JURY TRIAL. THE BORROWERS, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWERS, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

13.5    Survival of Representations and Warranties. All of the Borrowers’
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

13.6    Other Security and Guaranties. The Agent, may, without notice or demand
and without affecting the Borrowers’ obligations hereunder, from time to time:
(a) take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations.

13.7    Fees and Expenses. The Borrowers agree to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) costs and expenses
(including attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan

 

82



--------------------------------------------------------------------------------

Documents and the transactions contemplated thereby; (c) costs and expenses of
lien and title searches and title insurance; (d) taxes, fees and other charges
for filing financing statements and continuations, and other actions to perfect,
protect, and continue the Agent’s Liens (including costs and expenses paid or
incurred by the Agent in connection with the consummation of Agreement);
(e) sums paid or incurred to pay any amount or take any action required of the
Borrowers under the Loan Documents that the Borrowers fail to pay or take;
(f) costs of appraisals, inspections, environmental reviews and verifications of
the Collateral, including travel, lodging, and meals for inspections of the
Collateral and the Borrowers’ operations by the Agent plus the Agent’s then
customary charge for field examinations and audits and the preparation of
reports thereof (such charge is currently $125 per hour per examiner retained or
employed by the Agent with respect to each field examination or audit, plus out
of pocket expenses); and (g) costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
Payment Accounts and lock boxes, and costs and expenses of preserving and
protecting the Collateral. In addition, the Borrowers agree to pay costs and
expenses incurred by the Agent (including Attorneys’ Costs) to the Agent, for
its benefit, on demand, and to the other Lenders for their benefit, on demand,
and all reasonable fees, expenses and disbursements incurred by such other
Lenders for one law firm retained by such other Lenders, in each case, paid or
incurred to obtain payment of the Obligations, enforce the Agent’s Liens, sell
or otherwise realize upon the Collateral, and otherwise enforce the provisions
of the Loan Documents, or to defend any claims made or threatened against the
Agent or any Lender arising out of the transactions contemplated hereby
(including preparations for and consultations concerning any such matters). The
foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrowers. All of the
foregoing costs and expenses shall be charged to the Borrowers’ Loan Account as
Revolving Loans as described in Section 3.6.

13.8    Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

If to the Agent or to the Bank:

JPMorgan Chase Bank, N.A.

10 South Dearborn

Floor 22

Chicago, Illinois 60603

Attention: David Lehner

Telecopy No.: (312) 732-7593

with copies to:

 

83



--------------------------------------------------------------------------------

Vik Puri

Latham & Watkins

233 South Wacker Drive

5800 Sears Tower

Chicago, Illinois 60606

Telecopy No.: (312) 993-9767

If to the Borrowers:

Omnova Solutions Inc.

175 Ghent Road

Fairlawn, OH 44333

Attention: Michael E. Hicks

Telecopy No.: (330) 869-4544

with copies to:

Jeffery R. Rush

Frost Brown Todd LLC

2200 PNC Center

201 East Fifth Street

Cincinnati, OH 45202

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

13.9    Waiver of Notices. Unless otherwise expressly provided herein, the
Borrowers waive presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrowers which
the Agent or any Lender may elect to give shall entitle the Borrowers to any or
further notice or demand in the same, similar or other circumstances.

13.10  Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective representatives, successors, and
assigns of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrowers without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

13.11  Indemnity of the Agent and the Lenders by the Borrowers.

 

84



--------------------------------------------------------------------------------

(a)        The Borrowers agree, jointly and severally, to defend, indemnify and
hold the Agent-Related Persons, and each Lender and each of its respective
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (excluding such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements arising solely from disputes between or
among Agent and/or Lenders) which may at any time (including at any time
following repayment of the Loans and the termination, resignation or replacement
of the Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document, or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrowers shall
have no obligation hereunder to any Indemnified Person to the extent that any
such Indemnified Liability results from that Indemnified Person’s gross
negligence or willful misconduct. The agreements in this Section shall survive
payment of all other Obligations.

(b)        The Borrowers agree, jointly and severally, to indemnify, defend and
hold harmless the Agent and the Lenders from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance relating to the Borrowers’ operations, business or property. This
indemnity will apply whether the hazardous substance is on, under or about the
Borrowers’ property or operations or property leased to the Borrowers. The
indemnity includes but is not limited to Attorneys Costs. The indemnity extends
to the Agent and the Lenders, their parents, affiliates, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys and assigns.
“Hazardous substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any federal, state or local law
(whether under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including petroleum or natural gas. This
indemnity will survive repayment of all other Obligations.

13.12 Limitation of Liability. NO CLAIM MAY BE MADE BY THE BORROWERS, ANY LENDER
OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF
ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
RESPECT OF

 

85



--------------------------------------------------------------------------------

ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
THE BORROWERS AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

13.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Borrowers, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement supersedes
any and all prior oral or written agreements relating to the subject matter
hereof except for that certain “fee letter” dated September 24, 2010 between the
Borrower Representative and the Agent. No modification, rescission, waiver,
release, or amendment of any provision of this Agreement or any other Loan
Document shall be made, except by a written agreement signed by the Borrowers
and a duly authorized officer of each of the Agent and the requisite Lenders.

13.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrowers in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

13.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

13.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrowers, any such notice being waived by the
Borrowers to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of the Borrowers
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrowers and
the Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF THE BORROWERS HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

13.17 Confidentiality.

 

86



--------------------------------------------------------------------------------

(a)       The Borrowers hereby consent that the Agent and each Lender may issue
and disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrowers and a general description of the Borrowers’ business
and may use the Borrowers’ names in advertising and other promotional material.

(b)       Each Lender severally agrees to take normal and reasonable precautions
and exercise due care to maintain the confidentiality of all information
identified as “confidential” or “secret” by the Borrowers and provided to the
Agent or such Lender by or on behalf of the Borrowers, under this Agreement or
any other Loan Document, except to the extent that such information (i) was or
becomes generally available to the public other than as a result of disclosure
by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than the Borrowers, provided that such
source is not bound by a confidentiality agreement with the Borrowers known to
the Agent or such Lender; provided, however, that the Agent and any Lender may
disclose such information (1) at the request or pursuant to any requirement of
any Governmental Authority to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority; (2) pursuant to subpoena or other court process;
(3) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably required in connection with any
litigation or proceeding (including, but not limited to, any bankruptcy
proceeding) to which the Agent, any Lender or their respective Affiliates may be
party; (5) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (6) to the Agent’s or
such Lender’s independent auditors, accountants, attorneys and other
professional advisors; (7) to any prospective Participant or Assignee under any
Assignment and Acceptance, actual or potential, provided that such prospective
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder; (8) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrowers are party or are deemed party with the
Agent or such Lender, and (9) to its Affiliates.

Notwithstanding anything herein to the contrary, confidential information shall
not include, and Agent and each Lender (and each employee, representative or
other agent of any Lender) may disclose to any and all Persons, without
limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to Agent or such Lender relating to
such tax treatment or tax structure; provided that with respect to any document
or similar item that in either case contains information concerning such tax
treatment or tax structure of the transactions contemplated hereby as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to such tax treatment or tax structure.

 

87



--------------------------------------------------------------------------------

13.18   Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

13.19   Patriot Act Notice. Each Lender subject to the USA Patriot Act of 2001
(31 U.S.C. 5318 et seq.) hereby notifies the Borrowers that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrowers, including the name and address of the Borrowers
and other information allowing such Lender to identify the Borrowers in
accordance with such act.

ARTICLE 14

THE BORROWER REPRESENTATIVE

14.1   Appointment; Nature of Relationship. Omnova is hereby appointed by each
of the Borrowers as its contractual representative (herein referred to as the
“Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article 14. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans in the account(s) designated by the Borrower
Representative, at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Agent and the Lenders, and
their respective officers, directors, agents or employees, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 14.1.

14.2   Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

14.3   Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

14.4   Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default and stating
that such notice is a “notice of default.” In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Agent and the Lenders. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.

 

88



--------------------------------------------------------------------------------

14.5    Execution of Borrowing Base Certificate and Compliance Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agent and the Lenders, the
Borrowing Base Certificates and the Compliance Certificates. Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

14.6    Reporting. Each Borrower hereby agrees that such Borrower shall furnish
promptly after each fiscal month to the Borrower Representative a copy of its
Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificates required pursuant to the provisions of this Agreement.

ARTICLE 15

CROSS-GUARANTY

15.1    Guaranty. Each Borrower hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, all of the Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Agent and the Lenders in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, any Borrower or any other guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Borrower further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this
Article 15 apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender that extended any portion of the
Guaranteed Obligations.

15.2    Guaranty of Payment. The guaranty under this Article 15 is a guaranty of
payment and not of collection. Each Borrower waives any right to require the
Agent or any Lender to sue any other Borrower, any other guarantor, or any other
person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations.

15.3    No Discharge or Diminishment of Cross-Guaranty. (a) Except as otherwise
provided for herein, the obligations of each Borrower hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy,

 

89



--------------------------------------------------------------------------------

reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Borrower may have at any time against any Obligated Party, the Agent,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.

(b)       The obligations of each Borrower hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c)       Further, the obligations of any Borrower hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Agent, or any
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Borrower or that would otherwise
operate as a discharge of any Borrower as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

15.4   Defenses Waived. To the fullest extent permitted by applicable law, each
Borrower hereby waives any defense based on or arising out of any defense of any
Borrower or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Borrower irrevocably waives acceptance hereof, presentment, demand, protest and,
to the fullest extent permitted by law, any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. Each Borrower confirms that it
is not a surety under any state law and shall not raise any such law as a
defense to its obligations hereunder. The Agent may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Borrower under this
Article 15 except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent

 

90



--------------------------------------------------------------------------------

permitted by applicable law, each Borrower waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Borrower against any Obligated Party or any security.

15.5    Rights of Subrogation. No Borrower will assert any right, claim or cause
of action, including, without limitation, a claim of subrogation, contribution
or indemnification that it has against any Obligated Party, or any collateral,
until the Borrowers have fully performed all their obligations to the Agent and
the Lenders.

15.6    Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Borrower’s obligations under this Article 15 with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Agent and the Lenders are in possession of this
Agreement. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the other Borrowers forthwith on demand by the Lender.

15.7    Information. Each Borrower assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Borrower
assumes and incurs under this Article 15, and agrees that neither the Agent nor
any Lender shall have any duty to advise any Borrower of information known to it
regarding those circumstances or risks.

15.8    Maximum Liability. The provisions of this Article 15 are severable, and
in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Borrower under this
Article 15 would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Borrower’s liability under this
Article 15, then, notwithstanding any other provision of this Article 15 to the
contrary, the amount of such liability shall, without any further action by the
Borrowers or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Borrower’s “Maximum
Liability”. This Section with respect to the Maximum Liability of each Borrower
is intended solely to preserve the rights of the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Borrower nor any other
person or entity shall have any right or claim under this Article 15 with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Borrower hereunder shall not be rendered voidable under
applicable law. Each Borrower agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Borrower without
impairing this Article 15 or affecting the rights and remedies of the Agent and
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Borrower’s obligations hereunder beyond its Maximum Liability.

 

91



--------------------------------------------------------------------------------

15.9    Contribution. In the event any Borrower (a “Paying Guarantor”) shall
make any payment or payments under this Article 15 or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Article 15, each other Borrower (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Article X,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
other Borrowers after the date hereof (whether by loan, capital infusion or by
other means) to (ii) the aggregate Maximum Liability of all Borrowers hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Borrower, the
aggregate amount of all monies received by such Borrowers from the other
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Borrower’s several liability
for the entire amount of the Guaranteed Obligations (up to such Borrower’s
Maximum Liability). Each of the Borrowers covenants and agrees that its right to
receive any contribution under this Article 15 from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the Lenders and the Borrowers and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

15.10  Liability Cumulative. The liability of each Borrower under this Article
15 is in addition to and shall be cumulative with all liabilities of each
Borrower to the Agent and the Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any obligations or
liabilities of the other Borrowers, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

ARTICLE 16

AMENDMENT AND RESTATEMENT

16.1    Interrelationship with the Prior Credit Agreement. As stated in the
preamble hereof, this Agreement is intended to amend and restate the provisions
of the Prior Credit Agreement and, except as expressly modified herein, (x) all
of the terms and provisions of the Prior Credit Agreement shall continue to
apply for the period prior to the Closing Date, including any determinations of
payment dates, interest rates, Events of Default or any amount that may be
payable to Agent or the Lenders, (y) the Obligations under (and as defined in)
the Prior Credit Agreement shall continue to be paid or prepaid on or prior to
the Closing Date in accordance with the terms of the Prior Credit Agreement, and
shall from and after the Closing Date continue to be owing as Obligations
hereunder and be subject to the terms of this Agreement and (z) this Agreement
shall not be deemed to evidence or result in a novation or repayment of the
Revolving Loans under (and as defined in) the Prior Credit Agreement and
reborrowing hereunder, but obligations under the Prior Credit Agreement and
Liens securing

 

92



--------------------------------------------------------------------------------

payment and performance thereof shall in all respects be continuing as
Obligations under this Agreement and Liens securing payment and performance
thereof. All “Letters of Credit” under (and as defined in) the Prior Credit
Agreement and outstanding on the date hereof shall continue as Letters of Credit
under this Agreement. All references in the other Loan Documents and the Loan
Documents executed in connection with the Prior Credit Agreement to (i) the
Prior Credit Agreement or the “Credit Agreement” shall be deemed to include
references to this Agreement and all amendments, restatements and modifications
to this Agreement and (ii) the “Lenders” or a “Lender” or to the “Agent” shall
mean such terms as defined in this Agreement. All Obligations of Omnova under
the Prior Credit Agreement shall be governed by this Agreement from and after
the Closing Date. The Loan Documents delivered in connection with this Agreement
shall supersede the corresponding Loan Documents delivered in connection with
the Prior Credit Agreement. The Loan Documents executed in connection with the
Prior Credit Agreement that are not superseded by corresponding Loan Documents
executed and delivered in connection with this Agreement shall remain in full
force and effect. All references to the Prior Credit Agreement in the Loan
Documents executed in connection with the Prior Credit Agreement that are not
expressly superseded by deliveries of such new Loan Documents shall be deemed to
refer to this Agreement and all amendments, restatements and modifications to
this Agreement.

[Signature Page Follows]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

“BORROWERS” OMNOVA SOLUTIONS INC. By:  

/s/ Chet Fox

Title:   VP Treasurer ELIOKEM, INC. By:  

/s/ Chet Fox

Title:   Authorized Signatory

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

“AGENT” JPMORGAN CHASE BANK, N.A., as the Agent By:  

Illegible

Title:   Vice President

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

“LENDERS” JPMORGAN CHASE BANK, N.A., as a Lender By:  

Illegible

Title:   Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

Illegible

Title:   Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John P. Dunn

Title:   John P. Dunn – Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

Credit Agreement

Definitions

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

“Accounts” means all of the Borrowers’ now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangibles (including a payment
intangible).

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Bank for the account of the
Borrowers pursuant to agreement or overdrafts.

“Acquired Business” shall mean the business of Eliokem International, a French
société par actions simplifiée together with its Subsidiaries.

“Acquired Business Existing Indebtedness” shall mean (i) that certain senior
facility agreement dated as of October 10, 2006, as amended, restated,
supplemented or otherwise modified from time to time, between the Acquired
Business and Société Générale as security agent and issuing bank; (ii) that
certain mezzanine facility agreement dated as of October 10, 2006, as amended,
restated, supplemented or otherwise modified from time to time, between the
Acquired Business and Société Générale as agent and security agent; and
(iii) the Acquired Business’s 10.0% Convertible Bonds.

“Acquisition” means Omnova’s acquisition of all of the equity interests in the
Acquired Business.

“Acquisition Agreement” means that certain Sale and Purchase Agreement dated
November 22, 2010 (including all schedules and exhibits thereto) among Omnova
and the respective owner of each ordinary share of Eliokem International, a
French société par actions simplifiée.

“Acquisition Documents” means the Acquisition Agreement and all documents,
agreements and instruments executed in connection therewith.

“Additional Commitment” has the meaning specified in Section 1.2(j).

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Revolving Loan
for any Interest Period or for any CBFR Revolving Loan, an interest rate per
annum

 

Annex A-1



--------------------------------------------------------------------------------

(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the Eurodollar
Rate for such Interest Period.

“Adjusted One Month Eurodollar Rate” means an interest rate per annum equal to
the sum of (i) 2.5% per annum plus (ii) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted Eurodollar Rate for any day shall be based on the rate appearing on
the Reuters Screen LIBOR01 Page (or any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

“Agent Advances” has the meaning specified in Section 1.2(i).

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

“Aggregate Revolver Outstandings” means, at any date of determination: the sum
of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, modified or restated.

“Anniversary Date” means each anniversary of the Closing Date.

“Applicable Margin” means,

(i)    with respect to CBFR Revolving Loans and all other Obligations, 1.25%;

(ii)   with respect to Eurodollar Revolving Loans, 2.25%;

 

Annex A-2



--------------------------------------------------------------------------------

  (iii)

with respect to the Letter of Credit Fee, the Applicable Margin for Eurodollar
Revolving Loans; and

 

  (iv) with respect to the Unused Line Fee, 0.625%.

The Applicable Margins shall be adjusted (up or down) on a quarterly basis as
determined by the Borrowers’ average daily Availability for the Fiscal Quarter
then ending and shall be effective on the first day of each Fiscal Quarter
(commencing with the Fiscal Quarter commencing March 1, 2011). Adjustments in
Applicable Margins shall be determined by reference to the following grid:

 

If the Average Daily
Availability is:  

Eurodollar Revolving

Loans

Applicable Margins:

 

CBFR Revolving

Loans Applicable

Margins:

  Unused Line Fee

        

                2.25%   1.25%   0.625%

³$50,000,000

       

    

                2.50%   1.50%   0.50%

< $50,000,000 but

       

³$25,000,000

       

    

                2.75%   1.75%   0.375%

< $25,000,0000

       

    

           

If Borrower Representative fails to deliver the Borrowing Base Certificate to
the Agent at the time required pursuant to Section 5.2(k), then the Applicable
Margins shall be the highest level set forth in the foregoing grid until five
days after such Borrowing Base Certificate is so delivered. If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first Fiscal Quarter following the date on which such Default or
Event of Default is waived or cured.

“Appraisal” means an appraisal delivered to Agent prior to the Closing Date and
thereafter pursuant to Section 5.4, in each case setting forth the Net Orderly
Liquidation Value of Inventory in form and substance acceptable to Agent and
performed by an appraiser acceptable to Agent.

 

Annex A-3



--------------------------------------------------------------------------------

“Asian Latex Businesses” shall mean those businesses in Asia with which Omnova
or any of its Subsidiaries shall have entered into joint venture or similar
agreements relating to making investments in assets to produce emulsion
polymers, including styrene butadiene latex.

“Assignee” has the meaning specified in Section 11.2(a).

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent, the
reasonably allocated costs and expenses of internal legal services of the Agent.

“Availability” means, at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves other than Reserves
deducted in the calculation of the Borrowing Base, minus (c) in each case, the
Aggregate Revolver Outstandings, minus (d) in each case, solely for purposes of
calculating Availability under the last sentence of Section 7.14 at the time of,
and after giving effect to, any excess cash flow payment required to be made
under the terms of the Term Loan Agreement, the amount of $5,000,000.

“Bank” means JPMorgan Chase Bank, N.A., a national banking association having
its principal office in Chicago, Illinois, in its individual capacity, and its
successors.

“Bank Products” means any one or more of the following types of services or
facilities extended to a Borrower by the Bank or any Affiliate of the Bank (or,
subject to Agent’s receipt of prior or simultaneous written notice (pursuant to
electronic mail or other written form) in accordance with Section 1.4 of the
Agreement, by any Lender or by any Affiliate of such Lender) in reliance on the
Bank’s (or such Lender’s) agreement to indemnify such Affiliate: (i) credit
cards (including, without limitation, “commercial credit cards” and purchasing
cards); (ii) stored value cards; (iii) treasury management service (including,
without limitation, controlled disbursements, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services); and (iv) leases.

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for outstanding Bank Products and/or
Hedge Agreements.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Blocked Account Agreement” means an agreement among a Borrower, the Agent and a
Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

Annex A-4



--------------------------------------------------------------------------------

“Borrower Representative” means Omnova, in its capacity as contractual
representative of the Borrowers pursuant to Article 14.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to the Borrowers or by the Bank in the case of a
Borrowing funded by Swing Line Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder.

“Borrowing Base” means, at any time an amount equal to (a) the sum of (i) up to
eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus (ii) the
lesser of (A) up to sixty-five percent (65%) of the book value of Eligible
Inventory consisting of raw materials and finished goods (valued at the lower of
cost (first-in, first-out) or market)) or (B) up to eighty-five percent (85%) of
the Net Orderly Liquidation Value Factor (based on the most recent Appraisal)
multiplied by the book value of Eligible Inventory consisting of raw materials
and finished goods (valued at the lower of cost (first-in, first-out) or
market); minus (b) Reserves from time to time established by the Agent in its
reasonable credit judgment.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower Representative, substantially in the form of Exhibit B (or another form
acceptable to the Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Agent. All calculations of the Borrowing Base
in connection with the preparation of any Borrowing Base Certificate shall
originally be made by the Borrowers and certified to the Agent; provided, that
the Agent shall have the right to review and adjust, in the exercise of its
reasonable credit judgment, any such calculation (1) to reflect its reasonable
estimate of declines in value of any of the Collateral described therein, and
(2) to the extent that such calculation is not in accordance with this
Agreement.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 1.2.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Revolving Loans, a day (other than a Saturday or Sunday)
on which banks generally are open in Chicago and New York City for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means, with respect to any fiscal period of Borrowers,
all payments made in such period in respect of the cost of any fixed asset or
improvement, or

 

Annex A-5



--------------------------------------------------------------------------------

replacement, substitution, or addition thereto, which has a useful life of more
than one year, including, without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges or in connection with a Capital Lease.

“Capital Lease” means any lease of property by the Borrowers and their
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of the Borrowers and their Subsidiaries.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within six months after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s and (v) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Adjusted One Month Eurodollar Rate, respectively.

“CBFR Revolving Loan” means a Revolving Loan during any period in which it bears
interest at a rate determined by reference to the CB Floating Rate.

“CFC” shall mean a Person that is a controlled foreign corporation under
Section 957 of the Code.

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued

 

Annex A-6



--------------------------------------------------------------------------------

and outstanding shares of capital stock of Omnova having the right to vote for
the election of directors of Omnova under ordinary circumstances; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Omnova (together with any
new directors whose election by the board of directors of Omnova or whose
nomination for election by the stockholders of Omnova was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c) Omnova
ceases to own and control, directly or indirectly, all of the economic and
voting rights associated with all of the outstanding equity of any of its
Subsidiaries, except as permitted by Section 7.9; or (d) any “Change of Control”
(as such term is defined in the Term Loan Agreement and Senior Note Documents).

“Chattel Paper” means all of the Borrowers’ now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means December 9, 2010.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the assets of the Borrowers and their Domestic
Subsidiaries that guaranty the Obligations, whether consisting of personal,
tangible or intangible property, (including all of the outstanding shares of
capital stock of Eliokem and the Borrowers’ Domestic Subsidiaries).

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Pro Rata Share of the total Commercial LC Exposure at such time.

“Commitment” means, at any time with respect to a Lender, the principal amount
of Revolving Loans set forth beside such Lender’s name under the heading
“Commitment” on Schedule 1.2 attached to the Agreement or on the signature page
of the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, as such Commitment
may be adjusted from time to time in accordance with the provisions of
Section 1.2(j), Section 3.3(d) and Section 11.2, and “Commitments” means,
collectively, the aggregate amount of the commitments of all of the Lenders.

“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income for such period plus, without duplication, the following to the extent
deducted in calculating such Consolidated Net Income:

 

Annex A-7



--------------------------------------------------------------------------------

(1)      Interest Expense;

(2)      income tax expense determined on a consolidated basis in accordance
with GAAP;

(3)      depreciation expense determined on a consolidated basis in accordance
with GAAP;

(4)      amortization expense determined on a consolidated basis in accordance
with GAAP;

(5)      amounts attributable to minority interest;

(6)      any extraordinary non-cash charge (including any impairment charge or
asset write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);

(7)      all costs and expenses arising from or related to the issuance of the
Senior Notes, the incurrence of the Loan Documents and the Term Loan Documents
and the Acquisition;

(8)      non-cash stock compensation, including any non-cash expenses arising
from stock options, stock grants or other equity-incentive programs, the
granting of stock appreciation rights and similar arrangements;

(9)      to the extent the related loss is not added back in calculating such
Consolidated Net Income, proceeds of business interruption insurance policies to
the extent of such related loss;

(10)    cash charges related to the Jeannette flood not to exceed $600,000, a
Thailand customs duty claim not to exceed $800,000, the Uniroyal settlement not
to exceed $300,000 and to the Columbus, Mississippi strike not to exceed
$6,000,000 in the aggregate;

(11)    one-time cash charges associated with plant closures, strikes and other
restructuring charges, in all cases not exceeding $6,000,000 in the aggregate
prior to the Stated Termination Date (excluding any such charges pursuant to the
Transaction);

(12)    to the extent non-recurring and not capitalized, any fees, costs and
expenses of Omnova and its Subsidiaries incurred as a result of Permitted
Acquisitions, Restricted Investments, asset dispositions permitted hereunder and
the issuance, repayment or amendment of equity interests or Debt permitted
hereunder (in each case, whether or not consummated);

(13)    any non-cash impairment charges or asset write-off or write-down
resulting from

 

Annex A-8



--------------------------------------------------------------------------------

the application of Statement of Financial Accounting Standards No. 142 or
Statement of Financial Accounting Standards No. 144, and the amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards
No. 141 or any related subsequent Statement of Financial Accounting Standards or
Accounting Standards Codification;

(14)    non-cash losses and expenses resulting from fair value accounting
required by Statement of Financial Accounting Standards No. 133 or any related
subsequent Statement of Financial Accounting Standards or Accounting Standards
Codification; and

(15)    any losses arising from any changes in the LIFO reserve of Omnova and
its Subsidiaries;

provided that Consolidated EBITDA shall be reduced by the following to the
extent included in calculating such Consolidated Net Income:

(a)    non-cash gains and income resulting from fair value accounting required
by Statement of Financial Accounting Standards No. 133 or any related subsequent
Statement of Financial Accounting Standards or Accounting Standards
Codification;

(b)    any non-recurring gains;

(c)    amounts paid in cash as dividends or other distributions to holders of
minority interests; and

(d)    any gains arising from any changes in the LIFO reserve of Omnova and its
Subsidiaries;

provided, further, that for the purposes of determining the Interest Coverage
Ratio, Fixed Charge Coverage Ratio and Leverage Ratio (a) any gain or loss
arising from extraordinary items, as determined in accordance with GAAP, or
(b) from any non-recurring charges consisting of charges for restructurings,
reductions in work force, and plant closing and consolidations and other
non-recurring charges not to exceed $5,000,000 for any 12 month period for all
such items in the aggregate, shall not be included in the calculation of
Consolidated EBITDA related thereto.

“Consolidated Net Income” shall mean , for any period, the net income (or loss)
of Omnova and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP consistently applied; provided that there shall
not be included in such Consolidated Net Income:

(1)    any extraordinary gains (net of taxes, fees and expenses relating to the
transaction giving rise thereto) or losses or expenses;

(2)    any net income or loss of any Person if such Person is not a Subsidiary,
except Consolidated Net Income shall be increased by the amount of cash actually
distributed by such Person during such period to Omnova or a Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution paid to a Subsidiary,

 

Annex A-9



--------------------------------------------------------------------------------

to the limitations contained in clause (3) below);

(3)    solely for the purposes of determining the amount available for Dividends
under clause (a)(ii) of the definition of “Permitted Dividend Amount,” the net
income of any Subsidiary to the extent that the declaration of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted, directly or indirectly, without prior approval (that has not been
obtained), pursuant to the terms of its charter or any agreement, instrument and
governmental regulation applicable to such Subsidiary or its stockholders;

(4)    any gain or loss realized upon any asset disposition (net of taxes, fees
and expenses relating to the transaction giving rise thereto);

(5)    any net after-tax income or loss from discontinued operations; and

(6)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles.

“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total assets of the Borrowers and Guarantors on a consolidated basis less the
sum of (a) the goodwill, net, and other intangible assets and (b) all current
liabilities, in each case, reflected on the most recent consolidated balance
sheet required to be delivered pursuant to Section 5.2(a) or (b), determined on
a consolidated basis in accordance with GAAP.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a Eurodollar Revolving Loan.

“Copyright Security Agreement” means the Amended and Restated Copyright Security
Agreement, dated as of the date hereof, executed and delivered by Omnova to the
Agent to evidence and perfect the Agent’s security interest in Omnova’s present
and future copyrights and related licenses and rights, for the benefit of the
Agent and the Lenders.

“Credit Support” has the meaning specified in Section 1.3(a).

“Debt” means, without duplication, all liabilities, obligations and indebtedness
of the Borrowers or any of their Subsidiaries to any Person, of any kind or
nature, now or hereafter owing, arising, due or payable, howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise, consisting of indebtedness for borrowed money or
the deferred purchase price of property, excluding trade payables, but including
(a) all Obligations; (b) all obligations and liabilities of Borrowers or any of
their Subsidiaries secured by any Lien on the Borrowers’ or any of their
Subsidiaries’ property, even though the Borrowers or such Subsidiary shall not
have assumed or become liable for the payment thereof; provided, however, that
all such obligations and liabilities which are limited in

 

Annex A-10



--------------------------------------------------------------------------------

recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of the
Borrowers or such Subsidiary prepared in accordance with GAAP; (c) all
obligations or liabilities created or arising under any Capital Lease or
conditional sale or other title retention agreement with respect to property
used or acquired by the Borrowers or any of their Subsidiaries, even if the
rights and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property; provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the Borrowers or such Subsidiary prepared in accordance with
GAAP; (d) all obligations and liabilities under Guaranties and (e) the present
value (discounted at the CB Floating Rate) of lease payments due under synthetic
leases.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate. In addition, the Default Rate shall
result in an increase in the Letter of Credit Fee by two (2) percentage points
per annum.

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Line Loans within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower Representative, the Agent, the
Letter of Credit Issuer, the Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans, (d) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of a Borrower or a Guarantor.

“Designated Account” has the meaning specified in Section 1.2(c).

 

Annex A-11



--------------------------------------------------------------------------------

“Designated Noncash Consideration” shall mean the Fair Market Value of noncash
consideration received by Omnova or one of its Subsidiaries in connection with
an asset sale under Section 7.9 that is designated as Designated Noncash
Consideration pursuant to an officers’ certificate executed by the chief
financial officer of Omnova setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent sale
of such Designated Noncash Consideration.

“Disqualified Stock” shall mean, with respect to any Person, any equity
interests which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

(1)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise; or

(2)    is redeemable at the option of the holder thereof, in whole or in part,
in each case on or prior to the date that is 91 days after the latest then
applicable Stated Termination Date and for consideration that is not Qualified
Stock;

provided that any class of equity interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Qualified
Stock, and that is not convertible, puttable or exchangeable for Disqualified
Stock or Debt, will not be deemed to be Disqualified Stock so long as such
Person satisfies its obligations with respect thereto solely by the delivery of
Qualified Stock; provided, further, that any equity interests that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
(or the holders of any security into or for which such equity interests is
convertible, exchangeable or exercisable) the right to require Omnova or any
Subsidiary to redeem or purchase such equity interests upon the occurrence of a
change in control occurring prior to the latest then applicable Stated
Termination Date shall not constitute Disqualified Stock if the change in
control provisions applicable to such equity interests are no more favorable to
such holders than the Change of Control Event of Default in this Agreement and
such equity interests specifically provides that Omnova or such Subsidiary will
not redeem or purchase any such equity interests pursuant to such provisions
prior to the Borrowers repayment of the Obligations and termination of this
Agreement.

“Dividends” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, members
or other equity owners or authorized or made any other distribution, payment or
delivery of property or cash to its stockholders, members or other equity owners
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
other equity securities outstanding on or after the Closing Date (or any options
or warrants issued by such Person with respect to its capital stock or other
equity securities), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any shares of any class of the capital stock or other equity
securities of such Person outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other equity securities).

 

Annex A-12



--------------------------------------------------------------------------------

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by a Borrower.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

“Domestic Subsidiary” shall mean each Subsidiary of Omnova that is incorporated
or organized in the United States or any State or territory thereof

“Eligible Accounts” means the Accounts which the Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its sole
discretion elects, include any Account:

(a)    with respect to which (i) the stated term for such Account is in excess
of 60 days from the date of the original invoice therefor (unless any invoice
with extended terms in excess of 60 days is approved by Agent in its sole
discretion), (ii) more than 90 days have elapsed since the date of the original
invoice therefor or (iii) such Account is more than 60 days past due;

(b)    with respect to which any of the representations, warranties, covenants,
and agreements contained in the Security Agreement are incorrect or have been
breached;

(c)    with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

(d)    which represents a progress billing (as hereinafter defined) or as to
which a Borrower has extended the time for payment without the consent of the
Agent; for the purposes hereof, “progress billing” means any invoice for goods
sold or leased or services rendered under a contract or agreement pursuant to
which the Account Debtor’s obligation to pay such invoice is conditioned upon
such Borrower’s completion of any further performance under the contract or
agreement;

(e)    with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a

 

Annex A-13



--------------------------------------------------------------------------------

“custodian,” as defined in the Federal Bankruptcy Code; the institution by or
against the Account Debtor of any other type of insolvency proceeding (under the
bankruptcy laws of the United States or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, the Account Debtor; the sale, assignment, or
transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;

(f)    if twenty-five percent (25%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;

(g)    owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America or Canada (other than the
Province of Newfoundland); or (ii) is not organized under the laws of the United
States of America or Canada or any state or province thereof; or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Account is secured or payable by a letter of credit
satisfactory to the Agent in its discretion;

(h)    owed by an Account Debtor which is an Affiliate or employee of a
Borrower;

(i)    except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Agent’s Liens in such Account, or
the Agent’s right or ability to obtain direct payment to the Agent of the
proceeds of such Account, is governed by any federal, state, or local statutory
requirements other than those of the UCC;

(j)    owed by an Account Debtor to which a Borrower or any of its Subsidiaries,
is indebted in any way, or which is subject to any right of setoff or recoupment
by the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to the Agent to waive setoff rights; or if the Account Debtor thereon
has disputed liability or made any claim with respect to any other Account due
from such Account Debtor; but in each such case only to the extent of such
indebtedness, setoff, recoupment, dispute, or claim;

(k)    owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary to perfect the Agent’s Liens therein, have
been complied with to the Agent’s satisfaction with respect to such Account;

(l)    owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;

 

Annex A-14



--------------------------------------------------------------------------------

(m)    which represents a sale on a bill-and-hold (unless Agent receives a
satisfactory acknowledgement letter from the Account Debtor as to the validity
of such Account but in no event shall the aggregate of such bill-and-hold
Accounts exceed (i) $500,000 at any time outstanding with respect to Accounts
from Metro Wall Coverings and (ii) $100,000 at any time outstanding with respect
to all other Account Debtors with bill-and-hold Accounts), guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;

(n)    which is evidenced by a promissory note or other instrument or by chattel
paper;

(o)    if the Agent believes, in the exercise of its reasonable judgment, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor’s financial inability to pay;

(p)    with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit a Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;

(q)    which arises out of a sale not made in the ordinary course of the
Borrowers’ business;

(r)    with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrowers, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

(s)    owed by an Account Debtor which is obligated to the Borrowers respecting
Eligible Accounts the aggregate unpaid balance of which exceeds ten percent
(10%) (or, in the case of NewPage Corporation and its domestic subsidiaries,
twenty percent (20%) combined for such Account Debtors) of the aggregate unpaid
balance of all Eligible Accounts owed to the Borrowers at such time by all of
the Borrowers’ Account Debtors, but only to the extent of such excess;

(t)    which is not subject to a first priority and perfected security interest
in favor of the Agent for the benefit of the Lenders.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default has occurred and is continuing,
any Person reasonably acceptable to the Agent.

 

Annex A-15



--------------------------------------------------------------------------------

“Eligible Inventory” means Inventory, valued at the lower of cost (on a
first-in, first-out basis) or market, which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish other criteria of ineligibility, Eligible Inventory
shall not, unless the Agent in its sole discretion elects, include any
Inventory:

(a)    that is not owned by the Borrowers;

(b)    that is not subject to the Agent’s Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clauses (a), (b) and (d) of the definition of Permitted Liens
provided that such Permitted Liens (i) are junior in priority to the Agent’s
Liens or subject to Reserves and (ii) do not impair directly or indirectly the
ability of the Agent to realize on or obtain the full benefit of the
Collateral);

(c)    that does not consist of finished goods or raw materials;

(d)    that consists of samples, prototypes, supplies, or packing and shipping
materials;

(e)    that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(f)    that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of the Borrowers’ business, or that is slow
moving or stale;

(g)    that is obsolete or slow-moving or returned or repossessed or used goods
taken in trade;

(h)    that is located outside the United States of America (or that is
in-transit from vendors or suppliers);

(i)    that is located in a public warehouse or in possession of a bailee or in
a facility leased by the Borrowers, if the warehouseman, or the bailee, or the
lessor has not delivered to the Agent, if requested by the Agent, a
subordination agreement in form and substance satisfactory to the Agent or if a
Reserve for rents or storage charges has not been established for Inventory at
that location;

(j)    that contains or bears any Proprietary Rights licensed to the Borrowers
by any Person, if the Agent is not satisfied that it may sell or otherwise
dispose of such Inventory in accordance with the terms of the Security Agreement
and Section 9.2 without infringing the rights of the licensor of such
Proprietary Rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
and, as to which the Borrowers have not delivered to the Agent a consent or
sublicense agreement from such licensor in form and substance acceptable to the
Agent if requested;

(k)    that is not reflected in the details of a current perpetual inventory
report and/or monthly physical report, as applicable; or

 

Annex A-16



--------------------------------------------------------------------------------

(l)    that is Inventory placed on consignment unless Agent otherwise provides
its prior written consent to such consignment arrangement in its sole discretion
and receives such UCC financial statements, third party acknowledgment letters
and other documents as Agent shall request.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrower
Representative from time to time for amounts that are reasonably likely to be
expended by the Borrowers in order for the Borrowers and their operations and
property (a) to comply with any notice from a Governmental Authority asserting
material non-compliance with Environmental Laws, or (b) to correct any such
material non-compliance identified in a report delivered to the Agent and the
Lenders pursuant to Section 7.7.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means all of the Borrowers’ now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by the Borrowers and all of the Borrowers’ rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by a Borrower or any ERISA

 

Annex A-17



--------------------------------------------------------------------------------

Affiliate from a Multi-employer Plan, (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multi-employer Plan, (e) the occurrence of an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multi-employer Plan, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate, (g) the failure
to make any required contribution to any Pension Plan or Multi-employer Plan
when due, or (h) the imposition of a lien under Section 412 or 430(k) of the
Code or Section 303 or 4068 of ERISA on any property (or rights to property,
whether real or personal) of a Borrower or any ERISA Affiliate.

“Eurodollar Interest Payment Date” means, with respect to a Eurodollar Revolving
Loan, the Termination Date, the date of any repayment with respect to such
Eurodollar Revolving Loan and the last day of each Interest Period applicable to
such Loan or, with respect to each Interest Period of greater than three months
in duration, the last day of the third month of such Interest Period and the
last day of such Interest Period.

“Eurodollar Rate” means, with respect to any Eurodollar Revolving Loan for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “Eurodollar Rate” with respect to such Eurodollar Revolving Loan for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Eurodollar Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Adjusted Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Fair Market Value” shall mean, with respect to any asset, the price (after
taking into account any liabilities relating to such assets) that would be
negotiated in an arm’s-length transaction for cash between a willing seller and
a willing and able buyer, neither of which is under any compulsion to complete
the transaction. Fair Market Value (other than of any asset with a public
trading market) in excess of $25,000,000 shall be determined by the board of
directors of Omnova acting reasonably and in good faith and shall be evidenced
by a board resolution delivered to the Agent.

 

Annex A-18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

“Fiscal Quarter” means each fiscal quarter of Omnova ending on the last day of
February, May, August and November of each Fiscal Year.

“Fiscal Year” means Omnova’s fiscal year for financial accounting purposes which
ends on November 30 of each year.

“Fixed Assets” means the Equipment, Fixtures and Real Estate of the Borrowers
and their Subsidiaries.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
Borrowers, the ratio of (a) Consolidated EBITDA minus unfinanced Capital
Expenditures to (b) Fixed Charges.

“Fixed Charges” means, with respect to any fiscal period of the Borrowers and
their Subsidiaries on a consolidated basis, without duplication, interest
expense, scheduled principal payments of Debt, Federal, state, local and foreign
income taxes (excluding deferred taxes) and Dividends.

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrowers.

“Foreign Holdco” means Decorative Products Thailand, Inc., OMNOVA Wallcovering
(USA) Inc. and any other Subsidiary which has no material assets other than the
stock of Subsidiaries that are CFCs (which shall be indicated as a “Foreign
Holdco” on Schedule 6.5 or any supplement thereto, when required to be
delivered), in all cases provided that and so long as Decorative Products
Thailand, Inc., OMNOVA Wallcovering (USA) Inc. or such other Subsidiary shall
not engage in any business or activity other than (a) the ownership of CFCs,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other administrative activities as the parent of a CFC, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) the execution and delivery of a guaranty of Debt
under the Term Loan Agreement (provided that if the guaranty of such Foreign
Holdco of the Obligations is limited then the guaranty of Debt under the Term
Loan Agreement

 

Annex A-19



--------------------------------------------------------------------------------

will be limited in substantially the same manner) and (f) activities incidental
to the businesses or activities described in clauses (a) through (e) above.

“Foreign Pension Plan” shall mean any plan, fund (including without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Omnova or any Subsidiary primarily for the benefit
of employees of Omnova or any Subsidiary residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Subsidiary” shall mean each Subsidiary of Omnova that is not a Domestic
Subsidiary.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Intangibles” means all of the Borrowers’ now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Borrowers of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to the Borrowers
in connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to the Borrowers from any Plan
or other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which a Borrower is
beneficiary, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to the Borrowers.

“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by Borrowers, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC, manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

Annex A-20



--------------------------------------------------------------------------------

“Guarantor” means each Domestic Subsidiary party to the Guaranty Agreement.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

“Guaranty Agreement” means that certain Amended and Restated Guaranty, dated as
of the date hereof, by and among each of the Domestic Subsidiaries of Borrowers
and Agent for the benefit of Agent and other Lenders.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity (including, without limitation, oil and natural gas) or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging the
Borrowers’ exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices; provided, that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries shall be a Hedge Agreement.

“Inactive Subsidiaries” means any Subsidiary of Omnova that does not have any
assets in excess of $100,000 or has not had revenues in excess of $100,000 for
the twelve month period then most recently ended.

“Increased Commitment Agreement” has the meaning specified in Section 1.3(j).

“Increased Commitment Proposal” has the meaning specified in Section 1.3(j).

“Indenture” means that certain Indenture dated as of November 3, 2010 among
Omnova, the Domestic Subsidiaries party thereto as guarantors and Wells Fargo
Bank, National Association, as Trustee.

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by the Borrowers.

“Intercompany Loans” has the meaning set forth in Section 7.11 (vi).

“Intercompany Note” shall mean promissory notes, substantially in the form of
Exhibit F evidencing Intercompany Loans.

 

Annex A-21



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
of even date herewith by and among Agent, Deutsche Bank Trust Companies America,
as collateral agent under the Term Loan Agreement and Borrowers.

“Interest Coverage Ratio” shall mean for any 4 Fiscal Quarter period, the ratio
of Consolidated EBITDA for such period to Interest Expense for such period. All
calculations of the Interest Coverage Ratio shall be made on a pro forma basis.

“Interest Expense” means, for any period, the total consolidated interest
expense of Borrowers and their Subsidiaries for such period (whether paid or
accrued, and calculated without regard to any limitations on the payment
thereof) plus, without duplication, that portion of Capital Lease obligations of
the Borrowers and their Subsidiaries representing the interest factor for such
period; provided that any deferred financing fees to the extent otherwise
included in the total consolidated interest expense of the Borrowers and their
Subsidiaries shall be excluded therefrom.

“Interest Period” means, as to any Eurodollar Revolving Loan, the period
commencing on the Funding Date of such Loan or on the Continuation/Conversion
Date on which the Loan is converted into or continued as a Eurodollar Revolving
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Borrower Representative in its Notice of Borrowing, in the form
attached hereto as Exhibit C, or Notice of Continuation/Conversion, in the form
attached hereto as Exhibit D, provided that:

(a)       if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)       any Interest Period pertaining to a Eurodollar Revolving Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(c)       no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

“Inventory” means all of the Borrowers’ now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Borrowers’ business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

 

Annex A-22



--------------------------------------------------------------------------------

“Investment Property” means all of the Borrowers’ right title and interest in
and to any and all: (a) securities whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
or (e) commodity accounts.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(e), the most recent
projections of the financial condition, results of operations, and cash flows of
Borrowers and their Subsidiaries, delivered to the Agent prior to the Closing
Date; and (b) thereafter, the projections most recently received by the Agent
pursuant to Section 5.2(e).

“LC Disbursement” means a payment made by the Letter of Credit Issuer pursuant
to a Letter of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure. The LC Exposure of any Revolving Lender at any time shall
be its Pro Rata Share of the total LC Exposure at such time.

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Swing Line Loan outstanding;
provided that no such Agent Advance or Swing Line Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

“Letter of Credit” has the meaning specified in Section 1.3(a).

“Letter of Credit Fee” has the meaning specified in Section 2.6.

“Letter of Credit Issuer” means the Bank, any affiliate of the Bank or, at the
Bank’s discretion, any other financial institution that issues any Letter of
Credit pursuant to this Agreement.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by Borrowers, including
rights to payment or performance under a letter of credit, whether or not a
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

“Letter of Credit Subfacility” means $15,000,000.

“Leverage Ratio” means, with respect to any 4 Fiscal Quarter period of Omnova,
the ratio of (a) Total Indebtedness at the end of such period to
(b) Consolidated EBITDA for such period; provided that solely for purposes of
calculating the Leverage Ratio, to the extent that Omnova or any of its
Subsidiaries makes any Permitted Acquisition pursuant to Section 7.11 or
disposition of assets in excess of $10,000,000 outside the ordinary course of
business that is permitted by Section 7.9 during the period of four Fiscal
Quarters of Omnova most recently

 

Annex A-23



--------------------------------------------------------------------------------

ended, the Leverage Ratio shall be calculated after giving pro forma effect
thereto (including pro forma adjustments arising out of events which are
directly attributable to the acquisition or the disposition of assets, are
factually supportable and are expected to have a continuing impact, in each case
as determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by the chief financial officer of Omnova), as if such acquisition or such
disposition (and any related incurrence, repayment or assumption of Debt) had
occurred in the first day of such four quarter period.

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

“Loan Account” means the loan account of the Borrowers, which account shall be
maintained by the Agent.

“Loan Documents” means this Agreement, the Notes, the Patent and Trademark
Security Agreements, the Copyright Security Agreement, the Security Agreement,
the Guaranty Agreement, the Bank Products, the Pledge Agreements, the
Intercreditor Agreement and any other agreements, instruments, and documents
heretofore, now or hereafter evidencing, securing, guaranteeing or otherwise
relating to the Obligations, the Collateral, or any other aspect of the
transactions contemplated by this Agreement, in each case as amended, restated
or otherwise modified from time to time. The term “Loan Documents” shall also
include all Hedge Agreements which have been approved by the Agent in writing.

“Loans” means, collectively, all loans and advances provided for in Article 1.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Borrowers, the Borrowers and their Subsidiaries taken as a
whole, the Collateral or any guarantor of the Obligations; (b) a material
impairment of the ability of the Borrowers or any Affiliate of a Borrower to
perform under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrowers of any Loan Document to which it is a party.

“Maximum Rate” has the meaning specified in Section 2.3.

“Maximum Revolver Amount” means $100,000,000, as may be increased from time to
time in accordance with provisions of Section 1.2(j).

 

Annex A-24



--------------------------------------------------------------------------------

“Multi-employer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA which is or was at any time during the current year or
the immediately preceding six (6) years contributed to by the Borrowers or any
ERISA Affiliate.

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

“Net Orderly Liquidation Value” means, with respect to Inventory, the estimated
net recovery value as determined by Agent in good faith based on the most recent
Appraisal, which reflects the estimated net cash value expected by the appraiser
to be derived from a sale or disposition at a liquidation or
going-out-of-business sale of such Inventory after deducting all costs, expenses
and fees attributable to such sale or disposition, including, without
limitation, all fees, costs and expenses of any liquidator(s) engaged to conduct
such sale or disposition and all costs and expenses of removing and delivering
the same to a purchaser.

“Net Orderly Liquidation Value Factor” means the ratio of the Net Orderly
Liquidation Value to the book value of Inventory, expressed as a percentage. The
Net Orderly Liquidation Value Factor shall be determined as of the Closing Date
based on the Appraisal delivered prior to the Closing Date and shall be updated
pursuant to Appraisals delivered under Section 5.4.

“Net Proceeds” has the meaning specified in Section 3.3(a).

“Notes” means Revolving Loan Notes and the Swing Line Notes.

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrowers to the Agent
and/or any Lender, arising under or pursuant to this Agreement, the Prior Credit
Agreement or any of the other Loan Documents, whether or not evidenced by any
note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Borrowers
hereunder or under any of the other Loan Documents. “Obligations” includes,
without limitation, (a) all debts, liabilities, and obligations now or hereafter
arising from or in connection with the Letters of Credit and (b) all debts,
liabilities and obligations now or hereafter arising from or in connection with
Bank Products for which Agent has received prior or simultaneous written notice
(pursuant to electronic mail or other written form) pursuant to Section 1.4 and
any Hedge Agreements which have been approved by the Agent in writing (including
any increases in the obligations arising under any pre-approved Hedge Agreements
but only to the extent Agent has provided its prior written consent to such
increase).

 

Annex A-25



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Patent and Trademark Agreements” means the various Patent Security Agreements
and Trademark Security Agreements, each dated as of the date hereof, executed
and delivered by each Borrower to the Agent to evidence and perfect the Agent’s
security interest in the Borrowers’ present and future patents, trademarks, and
related licenses and rights, for the benefit of the Agent and the Lenders.

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or the Borrowers,
as the Agent may determine, on terms acceptable to the Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

“Pension Plan” means a Plan that is also a pension plan (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA which the Borrowers or any
ERISA Affiliate sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a Multi-employer Plan has
made contributions at any time during the immediately preceding five (5) plan
years.

“Permitted Acquisition” means an acquisition by a Borrower or a wholly owned
Subsidiary of all or substantially all the assets, or more than 50% of the
equity securities, of a Person comprising a business or of a business (the
“Target”), in each case subject to the satisfaction of the following conditions:

(i)      Agent shall receive at least thirty (30) Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;

(ii)     [intentionally omitted];

(iii)    such Permitted Acquisition shall only involve a business, or those
assets of a business, of the type engaged in by such Borrowers and their
Subsidiaries as of the Closing Date and any business similar, ancillary or
related thereto or which constitutes a reasonable

 

Annex A-26



--------------------------------------------------------------------------------

extension or expansion thereof, including in connection with Omnova’s existing
and future technology, trademarks and patents, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrowers prior to such Permitted Acquisition and
other than as required by local law in connection with the exercise of rights
and remedies applicable to securities of Foreign Subsidiaries pledged to the
Agent for the benefit of the Lenders;

(iv)     such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(v)      no additional Debt shall be incurred, assumed or otherwise be reflected
on a consolidated balance sheet of Borrowers, their Subsidiaries and Target
after giving effect to such Permitted Acquisition, except ordinary course trade
payables, accrued expenses and Debt to the extent expressly permitted under
Section 7.13;

(vi)     the Target must have operating income (or loss) plus interest expense,
depreciation and amortization greater than $0 for the trailing twelve-month
period preceding the date of the Permitted Acquisition, as determined based upon
the Target’s financial statements for its most recently completed fiscal year
and its most recent interim financial period completed within sixty (60) days
prior to the date of consummation of such Permitted Acquisition; provided that
the foregoing limitations of this clause (vi) shall not apply to Permitted
Acquisitions the consideration for which does not exceed $10,000,000 in the
aggregate in any Fiscal Year;

(vii)    the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Liens);

(viii)    to the extent the Target or any of its subsidiaries is incorporated in
the United States (or the assets of Target or its subsidiaries so acquired are
located in the United States), then at or prior to the closing of any Permitted
Acquisition, Agent will be granted a first priority perfected Lien (subject to
Permitted Liens and the terms of the Intercreditor Agreement) in all assets
acquired pursuant thereto (or in the assets and Stock of the Target), and such
Borrower or Guarantor and the Target shall have executed such documents
(including, without limitation, guarantees, security agreements and pledge
agreements) and taken such actions as may be required by Agent in connection
therewith;

(ix)    Concurrently with delivery of the notice referred to in clause
(i) above, Borrower Representative shall have delivered to Agent, in form and
substance reasonably satisfactory to Agent:

(A)    a pro forma consolidated balance sheet, income statement and cash flow
statement of Borrowers and their Subsidiaries (the “Acquisition Pro Forma”),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Borrowers and their Subsidiaries in accordance with
GAAP consistently applied, but

 

Annex A-27



--------------------------------------------------------------------------------

taking into account such Permitted Acquisition and the funding of all Debt in
connection therewith;

(B)    updated versions of the most recently delivered projections covering the
1-year period commencing on the date of such Permitted Acquisition and otherwise
prepared in accordance with the projections delivered prior to the Closing Date
(the “Acquisition Projections”) and based upon historical financial data of a
recent date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

(C)    a certificate of the chief financial officer of Borrower Representative
to the effect that: (u) the Target is Solvent at the time of such Permitted
Acquisition and the Borrowers and their Subsidiaries, on a consolidated basis
after giving effect to such Permitted Acquisition, are Solvent, (v) the
representations and warranties contained in this Agreement are correct in all
material respects after giving effect to such Permitted Acquisition and (w) such
Borrower (after taking into consideration all rights of contribution and
indemnity such Borrower has against each Subsidiary) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of Borrowers (on a consolidated basis) as of
the date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Borrowers subsequent to the date thereof based upon the
historical performance of Borrowers and the Target and show that Borrowers shall
continue to be in compliance with the financial covenant set forth in
Section 7.23 for the 3-year period thereafter; and (z) such Borrower has
completed its due diligence investigation with respect to the Target and such
Permitted Acquisition, which investigation was conducted in a manner similar to
that which would have been conducted by a prudent purchaser of a comparable
business and the results of which investigation were delivered to Agent and
Lenders;

(x)       on or prior to the date of such Permitted Acquisition, Agent shall
have received, in form and substance reasonably satisfactory to Agent, copies of
the acquisition agreement and related agreements and instruments, and all
opinions, certificates, lien search results and other documents reasonably
requested by Agent;

(xi)      at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

(xii)     Borrowers’ Availability at the time of and immediately after giving
effect to the consummation of such Permitted Acquisition is equal to at least
40% of the Commitments then in effect;

(xiii)    the Fixed Charge Coverage Ratio (on a pro forma basis giving effect to
such Permitted Acquisition) is at least 1.2:1.0 for the 3 month and 12 month
periods ending on the effective date of such Permitted Acquisition (provided,
that to the extent such 3 month period includes any of the months of November,
December, January or February, such 3 month period shall be increased to a 6
month period ending on the effective date of such Permitted Acquisition); and

 

Annex A-28



--------------------------------------------------------------------------------

(xiv) the Acquisition Projections (defined above) shall reflect that the Fixed
Charge Coverage Ratio will be at least 1.2:1.0 for each 12 month period ending
each month after the effective date of such Permitted Acquisition through the
first anniversary of such effective date.

Notwithstanding the foregoing, the Accounts and Inventory of the Target shall
not be included in Eligible Accounts and Eligible Inventory without the prior
written consent of Agent and Required Lenders, and upon such approval, the
Target (to the extent such Permitted Acquisition is of the equity securities of
a Person organized within the United States) shall execute a joinder agreement,
in form and substance satisfactory to Agent and Borrowers, pursuant to which the
Target becomes a Borrower under the Agreement and the other Loan Documents.

“Permitted Debt” shall mean subordinated or senior unsecured Debt of Omnova;
provided that (a) the terms of such Debt do not provide for any scheduled
repayment, mandatory redemption, sinking fund obligation or other payment prior
to 180 days after the Stated Termination Date, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default and (b) the
covenants, events of default, guarantees and other terms for such Debt (provided
that such Debt shall have interest rates and redemption premiums determined by
the board of directors of Omnova to be market rates and premiums at the time of
incurrence of such Debt), taken as a whole, are determined by the board of
directors of Omnova to be market terms on the date of incurrence and in any
event are not more restrictive on Omnova and the Subsidiaries, or materially
less favorable to the Lenders, than the terms of the Loan Documents and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to taking specified actions and (c) the subordination
terms of such Debt and all other terms and condition of such Debt are
satisfactory to Agent.

“Permitted Dividend Amount” shall mean, at any time, an amount equal to the sum
of (i) $40,000,000, plus (ii) if positive, an amount equal to 50% of
Consolidated Net Income for the period from the Closing Date to the end of the
most recently ended Fiscal Quarter for Omnova which financial statements have
been delivered pursuant to Section 5.2(a) or (b), minus (iii) if negative, 100%
of such loss for such period.

“Permitted Leverage Ratio” shall mean (a) for any Fiscal Quarter ending on or
prior to May 31, 2011, a Leverage Ratio of no greater than 4.50:1.0, (b) for any
Fiscal Quarter ending on or prior to May 31, 2012 (but after May 31, 2011), a
Leverage Ratio of no greater than 4.25:1.0, (c) for any Fiscal Quarter ending on
or prior to May 31, 2013 (but after May 31, 2012), a Leverage Ratio of no
greater than 3.75:1.0 and (d) for any Fiscal Quarter ending after May 31, 2013,
a Leverage Ratio of no greater than 3.50:1.0.

“Permitted Liens” has the meaning set forth in Section 7.18.

“Permitted Refinancing Debt” shall mean Debt of Omnova or any Subsidiary issued
or incurred (including by means of the extension or renewal of existing Debt) to
refinance, refund, extend or renew existing Debt (“Refinanced Debt”); provided
that (a) the principal amount (or accreted value, if applicable) of such
refinancing, refunding, extending or renewing

 

Annex A-29



--------------------------------------------------------------------------------

Debt is not greater than the sum of (i) the principal amount (or accreted value,
if applicable) of such Refinanced Debt plus (ii) an amount equal to unpaid
accrued interest and premium thereon and fees and expenses reasonably incurred
in connection with such refinancing, refunding, extension or renewal, (b) such
refinancing, refunding, extending or renewing Debt has a final maturity that is
no earlier than the final maturity of, and a weighted average life to maturity
that is no shorter than the remaining weighted average life of, such Refinanced
Debt, (c) if such Refinanced Debt or any Guarantees thereof are subordinated to
the Obligations, such refinancing, refunding, extending or renewing Debt and any
Guarantees thereof remain so subordinated on terms no less favorable to the
Lenders and (d) such refinancing, refunding, extending or renewing Debt does not
contain mandatory redemption or prepayment rights on the part of the borrower or
issuer of such Debt or redemption or prepayment rights exercisable by the holder
of such Debt, that in either case would require payment of greater amounts or at
earlier dates by the borrower or issuer of such Debt than the Debt so
refinanced, refunded, extended or renewed; provided, further, that Permitted
Refinancing Debt shall not include (i) Debt of a Borrower or a Guarantor that
refinances, refunds, extends or renews Debt of a Subsidiary that is not a
Borrower or Guarantor or (ii) Debt of a Subsidiary that is not a Borrower or
Guarantor that refinances, refunds, extends or renews Debt of a Borrower or a
Guarantor.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which a Borrower or ERISA Affiliate sponsors or maintains or to which a Borrower
makes, is making, or is obligated to make contributions.

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement dated
as of the date hereof among Borrowers, certain Subsidiaries of Borrowers and
Agent for the benefit of Agent and other Lenders.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Proprietary Rights” means all of the Borrowers’ now owned and hereafter arising
or acquired: registered patents, patent applications, registered copyrights,
copyright applications, registered trademarks, trademark applications, and all
licenses and rights related to any of the foregoing or to any technology or
know-how, including, without limitation, those patents, trademarks, and
copyrights set forth on Schedule 6.12 hereto, and all other rights under any of
the foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is

 

Annex A-30



--------------------------------------------------------------------------------

the amount of Obligations owed to such Lender and the denominator of which is
the aggregate amount of the Obligations owed to the Lenders, in each case giving
effect to a Lender’s participation in Swing Line Loans and Agent Advances;
provided that in the case of Section 12.15(c) when a Defaulting Lender shall
exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation.

“Qualified Stock” shall mean any equity interests of Omnova other than
Disqualified Stock.

“Real Estate” means all of the Borrowers’ now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of the Borrowers’ now or hereafter owned
or leased interests in the improvements thereon, the fixtures attached thereto
and the easements appurtenant thereto.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 66-2/3%.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability established by Agent from time to
time in Agent’s reasonable credit judgment. Without limiting the generality of
the foregoing, the following reserves shall be deemed to be a reasonable
exercise of Agent’s credit judgment: (a) Bank Product Reserves, (b) a reserve
for accrued, unpaid interest on the Obligations, (c) reserves for rent at leased
locations subject to statutory or contractual landlord liens, (d) Inventory
shrinkage, (e) Environmental Compliance Reserves, (f) customs charges,
(g) dilution, (h) warehousemen’s or bailees’ charges and (i) reserves
established pursuant to Section 7.10.

“Responsible Officer” means the chief executive officer or the president of a
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants and the
preparation of the Borrowing Base Certificate, the chief financial officer or
the treasurer of the Borrower Representative, or any other officer having
substantially the same authority and responsibility.

“Restricted Investment” has the meaning set forth in Section 7.11.

 

Annex A-31



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans at such time.

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Swing Line Loan.

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

“Security Agreement” means the Second Amended and Restated Security Agreement
dated as of the date hereof among Borrowers, the Domestic Subsidiaries of
Borrowers and Agent for the benefit of Agent and other Lenders.

“Senior Notes” means the Senior Secured Notes maturing on November 1, 2018,
bearing interest at 7.875% per annum, in the aggregate principal amount not to
exceed $250,000,000.

“Senior Note Documents” means the Indenture, the Senior Notes and all other
agreements and instruments evidencing or governing the terms of the Senior
Notes.

“Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrowers, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)       the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and

(b)       the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

(c)       it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d)       it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and

 

Annex A-32



--------------------------------------------------------------------------------

circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its Pro
Rata Share of the total Standby LC Exposure at such time.

“Stated Termination Date” means December 9, 2015.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of a Borrower; provided that
except for Sections 6.5, 6.16 and 5.3(g), any reference to Subsidiary of a
Borrower shall exclude any entity to be formed for purposes of effecting
transactions with the Asian Latex Businesses; provided further that at any time
that the foregoing entity becomes a direct or indirect Wholly-Owned Subsidiary
of a Borrower, the Borrower Representative may at its option by written notice
to the Agent designate such entity a Subsidiary for all purposes under this
Agreement.

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.

“Swing Line Commitment” has the meaning specified in Section 1.2(h), which
commitment constitutes a subfacility of the Commitment for Revolving Loans of
the Bank.

“Swing Line Exposure” means, at any time, the sum of the aggregate undrawn
amount of all outstanding Swing Line Loans at such time. The Swing Line Exposure
of any Revolving Lender at any time shall be its Pro Rata Share of the total
Swing Line Exposure at such time.

“Swing Line Loan” has the meaning specified in Section 1.2(h).

“Swing Line Note” has the meaning specified in Section 1.2(h).

“Target” has the meaning set forth in the definition of “Permitted Acquisition”.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by the Agent’s or each Lender’s
net income in any the jurisdiction (whether federal, state or local and
including any political subdivision thereof) under the laws of which such Lender
or the Agent, as the case may be, is organized or maintains a lending office.

 

Annex A-33



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrowers
pursuant to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

“Term Loan Agreement” means that certain Amended and Restated Term Loan Credit
Agreement, dated as of the date hereof, by and among Omnova, Deutsche Bank Trust
Company Americas, as agent and the lenders party thereto pursuant to which such
lenders extended to Omnova a term loan facility in the aggregate principal
amount not to exceed $200,000,000 as such amount may be increased as permitted
under Section 7.13 hereof (as amended, restated, supplemented, modified,
replaced or refinanced from time to time as permitted by the Intercreditor
Agreement).

“Term Loan Documents” means the Term Loan Agreement, the Loan Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments executed and/or delivered in connection therewith (as each may
be amended, restated, supplemented, modified, renewed or extended from time to
time in accordance with the provisions of the Intercreditor Agreement).

“Total Facility” has the meaning specified in Section 1.1.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Debt of the Borrowers and their Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Transactions” means (i) the indefeasible repayment in full of the Acquired
Business Existing Indebtedness, (ii) the consummation of the Acquisition,
(iii) the incurrence of Debt and related transactions under the Senior Note
Documents and Term Loan Documents, (iv) the incurrence of any Revolving Loans
hereunder, (v) the internal corporate reorganization transactions described on
Schedule 7 hereto and (vi) the payment of fees and expenses in connection with
the foregoing.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Illinois or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities (within the meaning of Code § 412, over the current value of that
Pension Plan’s assets allocable to such benefit liability, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

“Unused Letter of Credit Subfacility” means an amount equal to $15,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

 

Annex A-34



--------------------------------------------------------------------------------

“Unused Line Fee” has the meaning specified in Section 2.5.

Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower Representative
notifies the Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b)        The words “hereof,” “herein,” “hereunder” and similar words refer to
the Agreement as a whole and not to any particular provision of the Agreement;
and Subsection, Section, Schedule and Exhibit references are to the Agreement
unless otherwise specified.

(c)       (i)    The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

(ii)    The term “including” is not limiting and means “including without
limitation.”

(iii)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(iv)    The word “or” is not exclusive.

(d)       Unless otherwise expressly provided herein, (i) references to
agreements (including the Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e)       The captions and headings of the Agreement and other Loan Documents
are for convenience of reference only and shall not affect the interpretation of
the Agreement.

(f)       The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

Annex A-35



--------------------------------------------------------------------------------

(g)       For purposes of Section 9.1, a breach of a financial covenant
contained in Section 7.23 shall be deemed to have occurred as of any date of
determination thereof by the Agent or as of the last day of any specified
measuring period, regardless of when the Financial Statements reflecting such
breach are delivered to the Agent.

(h)       The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrowers
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.

 

Annex A-36



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING LOAN NOTE

 

Exhibit A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-1

to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF THIRD AMENDED AND RESTATED REVOLVING LOAN NOTE

Chicago, Illinois

$    ,    ,    ,     

            , 20    

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation,
and ELIOKEM, INC., a Delaware corporation (together, the “Borrowers”), HEREBY
JOINTLY AND SEVERALLY PROMISE TO PAY to the order of                     
(“Lender”), at the offices of JPMORGAN CHASE BANK, N.A., as Agent for Lenders
(“Agent”), at its address at 10 South Dearborn Street, Chicago, IL 60603, 22nd
Floor, or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of                      DOLLARS AND             
CENTS ($    ,    ,    ) or, if less, the aggregate unpaid amount of all
Revolving Loans made to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

This Third Amended and Restated Revolving Loan Note (the “Revolving Loan Note”)
is one of the Revolving Loan Notes issued pursuant to that certain Second
Amended and Restated Credit Agreement dated as of December 9, 2010 by and among
Borrowers, Agent, Lender and the other Persons signatory thereto from time to
time as Lenders (including all annexes, exhibits and schedules thereto, and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Loan made by Lenders
to Borrowers, the rates of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by Agent on its books;
provided that the failure of Agent to make any such recordation shall not affect
the obligations of Borrowers to make a payment when due of any amount owing
under the Credit Agreement or this Revolving Loan Note in respect of the
Revolving Loan made by Lender to Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

 

Exhibit A-1



--------------------------------------------------------------------------------

If any payment on this Revolving Loan Note becomes due and payable on a day
other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the occurrence of any Event of Default, this Revolving Loan Note
may, as provided in the Credit Agreement, and without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrowers),
be declared, and immediately shall become, due and payable.

Time is of the essence of this Revolving Loan Note.

Except as provided in the Credit Agreement, this Revolving Loan Note may not be
assigned by Lender to any Person.

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

This Revolving Loan Note is issued in substitution of the Second Amended and
Restated Revolving Loan Note issued to Lender on             , 200     (the
“Prior Note”). The Revolving Loans outstanding under the Prior Note shall
continue in all respects and this Revolving Loan Note shall not be deemed to
evidence a novation or a repayment and reborrowing of amounts outstanding under
the Prior Note.

 

BORROWERS: OMNOVA SOLUTIONS INC. By:  

 

Title:  

 

ELIOKEM, INC. By:  

 

Title:  

 

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE NOTE

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-2

to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF SECOND AMENDED AND RESTATED SWING LINE NOTE

Chicago, Illinois

$10,000,000

[            ], 2010

FOR VALUE RECEIVED, the undersigned, OMNOVA SOLUTIONS INC., an Ohio corporation,
and ELIOKEM, INC., a Delaware corporation (together, the “Borrowers”), HEREBY
JOINTLY AND SEVERALLY PROMISE TO PAY to the order of JPMORGAN CHASE BANK, N.A.
(“Swing Line Lender”) at the offices of JPMORGAN CHASE BANK, N.A., as Agent (in
such capacity, the “Agent”) at the Agent’s address at 10 South Dearborn Street,
Chicago, IL 60603, 22nd Floor, or at such other place as Agent may designate
from time to time in writing, in lawful money of the United States of America
and in immediately available funds, the amount of TEN MILLION DOLLARS AND NO
CENTS ($10,000,000) or, if less, the aggregate unpaid amount of all Swing Line
Loans made to the undersigned under the “Credit Agreement” (as hereinafter
defined). All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto.

This Second Amended and Restated Swing Line Note (the “Swing Line Note”) is
issued pursuant to that certain Second Amended and Restated Credit Agreement
dated as of December 9, 2010 by and among Borrowers, Agent, Swing Line Lender
and the other Persons signatory thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefit and security of the Credit Agreement, the Security
Agreement and all of the other Loan Documents. Reference is hereby made to the
Credit Agreement for a statement of all of the terms and conditions under which
the Loans evidenced hereby are made and are to be repaid. The date and amount of
each Swing Line Loan made by Swing Line Lender to Borrowers, the rate of
interest applicable thereto and each payment made on account of the principal
thereof, shall be recorded by Agent on its books; provided that the failure of
Agent to make any such recordation shall not affect the obligations of Borrowers
to make a payment when due of any amount owing under the Credit Agreement or
this Swing Line Note in respect of the Swing Line Loans made by Swing Line
Lender to Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

If any payment on this Swing Line Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day

 

Exhibit A-2



--------------------------------------------------------------------------------

and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.

Upon and after the occurrence of any Event of Default, this Swing Line Note may,
as provided in the Credit Agreement, and without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which are hereby expressly waived by Borrowers),
be declared, and immediately shall become, due and payable.

Time is of the essence of this Swing Line Note.

Except as provided in the Credit Agreement, this Swing Line Note may not be
assigned by Lender to any Person.

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

This Swing Line Note is issued in substitution of the Swing Loan Note issued to
Swing Line Lender on May 22, 2007 (the “Prior Note”). The Swing Line Loans
outstanding under the Prior Note shall continue in all respects and this Swing
Line Note shall not be deemed to evidence a novation or a repayment and
reborrowing of amounts outstanding under the Prior Note.

 

BORROWERS: OMNOVA SOLUTIONS INC. By:  

 

Title:  

 

ELIOKEM, INC. By:  

 

Title:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

 

Exhibit B-1



--------------------------------------------------------------------------------

LOGO [g140010g87o27.jpg]      

Report #

Period Covered:

Date Received:

BORROWING BASE CERTIFICATE ACCOUNTS RECEIVABLE and INVENTORY.   Borrower Number:
                 

Facility

 

Description

                                Collateral Type      A/R      Inventory    Total
1. Beginning Balance ( Previous report - Line 9)      -               -    
ADDITIONS                   2. Gross Sales      -               -     3.
Miscellaneous. Debits      -               -     DEDUCTIONS      -              
  4. Collections (Net Cash)      -               -     5. Discounts Allowed     
-               -     6. Credit Memos (Dilutive)      -               -     7.
Writeoffs/(recoveries)      -               -     8. Miscellaneous Credits
(Non-Dilutive)      -                 9. Gross Balance This Report      -       
  -        -     9a. Net Unapplied Cash Receipts                   10. Total
Ineligibles      -          -        -     11. Total Eligible      -         
-        -     12. Advance rate      85 %    #DIV/0!      13. Borrowing Base
Value      -          -        -     14. Facility Cap                 90,000,000
15. Revolver Loan Availability (Lower of Line 13 & 14)                 -    
16.SWAP Reserve                   17. Total Revolver Loan Availability (Line 15
minus 16 )                 -                         LOAN & LC’s                
 

 

18. Previous Loan Balance (Previous Report Line 21)

 

                -     19. Less: A. Cash Collections A/R                  

B. Cash Collections Non A/R

                 

C. Returns

                 

D. Suspense Cash

                 

E. Cash to Operating Account

                 

F. Change in Cash Remaining

                  20. Add: A. Borrowings                  

B. Return Items

                 

C. Other (Interest, Fees, Misc.) to Oper. Acct.

                  21. New Loan Balance      -          -        -     22       
           23. Standby LC’s                   24. Total Reserves(Lines 22+23)
(Max $ mm)                 -     25. Total Exposure (Line 21 Plus Line 24)     
           -     26. Excess Availability (Line 17 less Line 25)                
-      

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement (*Agreement”), dated as of May 22, 2007,
among JPMorgan Chase Bank, N.A. (“Agent”), as Agent for Lenders, OMNOVA
Solutions Inc. (“Borrower”) and the Lenders party thereto from time to time,
Borrower is executing and delivering to Agent this Collateral Report accompanied
by supporting date (collectively referred to as (“Report”). Borrower warrants
and represents to Agent that this Report is true, correct, and based on
information contained in Borrower’s own financial accounting records. Borrower,
by the execution of this Report, hereby ratifies, confirms and affirms all of
the terms, conditions and provisions of the Agreement, and further certifies on
this of             ,    , that the Borrower is in compliance with said
Agreement.

 

BORROWER NAME:          

OMNOVA Solutions Inc.

 

          FOR BANK USE ONLY:      PROOF BY:      APPROVED BY:     



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF BORROWING

Date:             , 200    

 

To: JPMorgan Chase Bank, N.A. as Agent for the Lenders who are parties to the
Second Amended and Restated Credit Agreement dated as of December 9, 2010 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among OMNOVA Solutions Inc., Eliokem, Inc., certain Lenders which
are signatories thereto and JPMorgan Chase Bank, N.A., as Agent

Ladies and Gentlemen:

The undersigned, OMNOVA Solutions Inc. (the “Borrower Representative”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably of the Borrowing specified
below:

 

  1. The Business Day of the proposed Borrowing is            , 200    .

 

  2. The aggregate amount of the proposed Borrowing is $        .

 

  3. The Borrowing is to be comprised of $         of CBFR and $         of
Eurodollar Revolving Loans.

 

  4. The duration of the Interest Period for Eurodollar Revolving Loans, if any,
included in the Borrowing shall be      months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a)    The representations and warranties of the Borrowers contained in the
Credit Agreement are true and correct as though made on and as of such date;

(b)    No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;

(c)    No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect; and

(d)    The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Revolving Loans [plus the aggregate amount available for drawing
under all outstanding Letters of Credit], to exceed the Borrowing Base or the
combined Commitments of the Lenders.

 

Exhibit C-1



--------------------------------------------------------------------------------

OMNOVA SOLUTIONS INC.,

as Borrower Representative

By:  

 

Title:  

 

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF CONTINUATION/CONVERSION

Date:             , 200    

 

To: JPMorgan Chase Bank, N.A. as Agent for the Lenders to the Second Amended and
Restated Credit Agreement dated as of December 9, 2010 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among OMNOVA
Solutions Inc., Eliokem, Inc., certain Lenders which are signatories thereto and
JPMorgan Chase Bank, N.A., as Agent

Ladies and Gentlemen:

The undersigned, OMNOVA Solutions Inc. (the “Borrower Representative”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably of the [conversion]
[continuation] of the Loans specified herein, that:

 

  1. The Continuation/Conversion Date is             , 200    .

 

  2.

The aggregate amount of the Loans to be [converted] [continued] is
$            .

 

  3.

The Loans are to be [converted into] [continued as] [Eurodollar Revolving] [CBFR
Revolving] Loans.

 

  4.

The duration of the Interest Period for the Eurodollar Revolving Loans included
in the [conversion] [continuation] shall be months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a)    The representations and warranties of the Borrowers contained in the
Credit Agreement are true and correct as though made on and as of such date;

(b)    Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation]; and

 

Exhibit D-1



--------------------------------------------------------------------------------

(c)    The proposed conversion-continuation will not cause the aggregate
principal amount of all outstanding Revolving Loans [plus the aggregate amount
available for drawing under all outstanding Letters of Credit] to exceed the
Borrowing Base or the combined Commitments of the Lenders.

 

OMNOVA SOLUTIONS INC.,

as Borrower Representative

By:

 

 

Title:

 

 

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of             , 200     is made between                    (the
“Assignor”) and                      (the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain the Second Amended and Restated
Credit Agreement dated as of December 9, 2010 (as amended, amended and restated,
modified, supplemented or renewed, the “Credit Agreement”) among OMNOVA
Solutions Inc., an Ohio corporation (“Omnova”), Eliokem, Inc., a Delaware
corporation (“Eliokem” and together with Omnova, the “Borrowers” and each a
“Borrower”), the several financial institutions from time to time party thereto
(including the Assignor, the “Lenders”), and JPMorgan Chase Bank, N.A., as agent
for the Lenders (the “Agent”). Any terms defined in the Credit Agreement and not
defined in this Assignment and Acceptance are used herein as defined in the
Credit Agreement;

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrowers in an aggregate amount not
to exceed $         (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $         to the Borrowers;

WHEREAS, [the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$         (the “L/C Obligations”)] [no Letters of Credit are outstanding under
the Credit Agreement]; and

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $         (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

  1. Assignment and Acceptance.

(a)      Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without

 

Exhibit E-1



--------------------------------------------------------------------------------

representation or warranty (except as provided in this Assignment and
Acceptance) __% (the “Assignee’s Percentage Share”) of (A) the Commitment, the
Committed Loans and the L/C Obligations of the Assignor and (B) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Credit Agreement and the Loan Documents.

(b)      With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections      and      of the Credit Agreement to the extent such rights relate
to the time prior to the Effective Date.

(c)      After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignee’s Commitment will be $        .

(d)      After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignor’s Commitment will be $        .

 

  2. Payments.

(a)      As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $        , representing the
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b)      The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

 

  3. Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

  4. Independent Credit Decision.

 

Exhibit E-2



--------------------------------------------------------------------------------

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrowers, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

 

  5. Effective Date; Notices.

(a)      As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be             , 200     (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

(i)        this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

[(ii)      the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]

(iii)      the Assignee shall pay to the Assignor all amounts due to the
Assignor under this Assignment and Acceptance;

[(iv)    the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]

(v)      the processing fee referred to in Section 2(b) hereof and in
Section 11.2(a) of the Credit Agreement shall have been paid to the Agent; and

(b)    Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrower Representative and the Agent for
acknowledgment by the Agent, a Notice of Assignment in the form attached hereto
as Schedule 1.

 

  6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

(a)      The Assignee hereby appoints and authorizes the Assignor to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Credit Agreement.

(b)      The Assignee shall assume no duties or obligations held by the Assignor
in its capacity as Agent under the Credit Agreement.]

 

  7. Withholding Tax.

The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrowers that under applicable law and treaties no tax will be required to be
withheld by the

 

Exhibit E-3



--------------------------------------------------------------------------------

Lender with respect to any payments to be made to the Assignee hereunder,
(b) agrees to furnish (if it is organized under the laws of any jurisdiction
other than the United States or any State thereof) to the Agent and the Borrower
Representative prior to the time that the Agent or Borrowers are required to
make any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms W-8ECI or W-8BEN upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by the Assignee, and
(c) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption.

 

  8. Representations and Warranties.

(a)      The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.

(b)      The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrowers, or the performance or observance by the Borrowers, of any of
its respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

(c)      The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and

 

Exhibit E-4



--------------------------------------------------------------------------------

performance of this Assignment and Acceptance; and apart from any agreements or
undertakings or filings required by the Credit Agreement, no further action by,
or notice to, or filing with, any Person is required of it for such execution,
delivery or performance; (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of the Assignee, enforceable against the Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights and to general equitable principles; [and (iv) it is
an Eligible Assignee.]

 

  9. Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower Representative or the Agent, which may be required
in connection with the assignment and assumption contemplated hereby.

 

  10. Miscellaneous.

(a)      Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

(b)      All payments made hereunder shall be made without any set-off or
counterclaim.

(c)      The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

(d)      This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

(e)      THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF                     . The Assignor and
the Assignee each irrevocably submits to the non-exclusive jurisdiction of any
State or Federal court sitting in [                    ] over any suit, action
or proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such [                    ] State or Federal court.
Each party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.

 

Exhibit E-5



--------------------------------------------------------------------------------

(f)      THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR]

By:

 

 

Title:

 

 

Address:

 

 

[ASSIGNEE]

By:

 

 

Title:

 

 

Address:

 

 

 

Exhibit E-6



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

NOTICE OF ASSIGNMENT AND ACCEPTANCE

            , 200    

 

JPMorgan Chase Bank, N.A.

                      

Attn: 

       

Re:

   OMNOVA Solutions Inc.       Eliokem, Inc.       175 Ghent Road      
Fairlawn, OH 44333   

Ladies and Gentlemen:

We refer to the Second Amended and Restated Credit Agreement dated as of
[                    ] (as amended, amended and restated, modified, supplemented
or renewed from time to time the “Credit Agreement”) among OMNOVA Solutions Inc.
(“Omnova”), Eliokem, Inc., a Delaware corporation, (“Eliokem” and together with
Omnova, the “Borrowers” and each a “Borrower”), the Lenders referred to therein
and JPMorgan Chase Bank, N.A., as agent for the Lenders (the “Agent”). Terms
defined in the Credit Agreement are used herein as therein defined.

1.      We hereby give you notice of, and request your consent to, the
assignment by                      (the “Assignor”) to                      (the
“Assignee”) of     % of the right, title and interest of the Assignor in and to
the Credit Agreement (including the right, title and interest of the Assignor in
and to the Commitments of the Assignor, all outstanding Loans made by the
Assignor and the Assignor’s participation in the Letters of Credit pursuant to
the Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”). We understand and agree that the Assignor’s Commitment, as of
            , 200    , is $        , the aggregate amount of its outstanding
Loans is $        , and its participation in L/C Obligations is $        .

2.      The Assignee agrees that, upon receiving the consent of the Agent and,
if applicable, the Borrowers to such assignment, the Assignee will be bound by
the terms of the Credit Agreement as fully and to the same extent as if the
Assignee were the Lender originally holding such interest in the Credit
Agreement.

3.      The following administrative details apply to the Assignee:

 

Schedule 1-1



--------------------------------------------------------------------------------

(A)   Notice Address:   Assignee name:                                      
Address: _______________________  

 _______________________

 

 _______________________

  Attention:                                                
Telephone: (        )                                 
Telecopier: (        )                                 
Telex (Answerback):                           

     (B)        Payment Instructions:   Account No.:  
                                                  At:  
                                                   
                                                   
                                                  Reference:  
                                                  Attention:  
                                               

4.       You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours, [NAME OF ASSIGNOR] By:  

 

Title:  

 

[NAME OF ASSIGNEE] By:  

 

Title:  

 

 

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

JPMorgan Chase Bank, N.A.

as Agent

By:  

 

Title:  

 

 

Schedule 1-2



--------------------------------------------------------------------------------

SCHEDULE 1.2

COMMITMENTS

 

Lender    Revolving Loan Commitment    Swing Line Loan
Commitment    Pro Rata
Share

JPMorgan Chase Bank

   $30,000,000    $10,000,000    30%

PNC

   $20,000,000       20%

Fifth Third Bank

   $25,000,000       25%

KeyBank

   $25,000,000       25%

 

Schedule 1.2-1



--------------------------------------------------------------------------------

Exhibit F

FORM OF INTERCOMPANY NOTE

[This Note, and the obligations of [NAME OF PAYOR] (the “Payor”) hereunder,
shall be subordinate and junior in right of payment to all Senior Indebtedness
(as defined in Section 1.07 of Annex A hereto) on the terms and conditions set
forth in Annex A hereto, which Annex A is herein incorporated by reference and
made a part hereof as if set forth herein in its entirety. Annex A shall not be
amended, modified or supplemented without the written consent of the Required
Lenders (as defined in each of the Credit Agreements referred to below) (or,
after such Credit Agreements have been terminated, the other holders holding a
majority of the outstanding other Senior Indebtedness)]1

New York, New York

[Date]

FOR VALUE RECEIVED,                                                          , a
                     [corporation][company][partnership] (the “Payor”), hereby
promises to pay on demand to the order of                                 (the
“Payee”), in lawful money of the United States of America in immediately
available funds, at such location in the United States of America as the Payee
shall from time to time designate, the unpaid principal amount of all loans and
advances made by the Payee to the Payor.

The Payor promises also to pay interest on the unpaid principal amount hereof in
like money at said office from the date hereof until paid at such rate per annum
as shall be agreed upon from time to time by the Payor and the Payee.

Upon the earlier to occur of (x) the commencement of any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar proceeding of any jurisdiction relating to
the Payor or (y) any exercise of remedies in respect of the Collateral pursuant
to any of the Loan Documents as defined in the Credit Agreements referred to
below, the unpaid principal amount hereof shall become immediately due and
payable without presentment, demand, protest or notice of any kind in connection
with this Note.

This Note is one of the Intercompany Notes referred to in (i) the ABL Credit
Agreement, dated as of [            ], 2010 among the [Payor] [Payee], [OMNOVA
Solutions Inc. (the “Company”)] and certain of [its] subsidiaries from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”) (as amended, restated, modified and/or supplemented from

 

 

1 EACH PROMISSORY NOTE EVIDENCING AN INTERCOMPANY LOAN SHALL HAVE INCLUDED ON
ITS FACE THIS BRACKETED LEGEND AND SHALL HAVE “ANNEX A TO NOTE” ATTACHED THERETO
AND MADE A PART THEREOF TO THE EXTENT SUCH SUBORDINATION IS REQUIRED BY THE ABL
CREDIT AGREEMENT.



--------------------------------------------------------------------------------

time to time, the “ABL Credit Agreement”) and (ii) the Term Loan Credit
Agreement, dated as of May 22, 2007, as amended as of October 21, 2010 by
Amendment No. 1 and as amended and restated as of [            ], 2010, among
the [Payor] [Payee] [Company], the lenders from time to time party thereto, and
DBTCA, as administrative agent (as further amended, restated, modified and/or
supplemented from time to time, the “Term Loan Credit Agreement” and, together
with the ABL Credit Agreement, the “Credit Agreements”) and is subject to the
terms of each such Credit Agreement, and shall be pledged by the Payee pursuant
to each Pledge Agreement (as defined in the Credit Agreement). [The Payor hereby
acknowledges and agrees that the Pledgee (as defined in each Pledge Agreement),
may, pursuant to the respective Pledge Agreement, as in effect from time to
time, exercise all rights provided therein with respect to this Note].2

The Payee is hereby authorized (but not required) to record all loans and
advances made by it to the Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.

All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

The Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

2 INSERT IN EACH INTERCOMPANY NOTE UNDER WHICH THE PAYEE IS A CREDIT PARTY (AS
DEFINED IN THE CREDIT AGREEMENT).

 

-2-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[NAME OF PAYOR]

 

By:  

 

    Name:     Title:   Pay to the order of: ________________________________

 

 

 

[NAME OF PAYEE]

  By:  

 

    Name:     Title:  

 

-3-



--------------------------------------------------------------------------------

ANNEX A3

Section 1.01.  Subordination of Liabilities. [NAME OF PAYOR] (the “Payor”), for
itself, its successors and assigns, covenants and agrees, and each holder of the
promissory note to which this Annex A is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees, that the payment of the principal of, and
interest on, and all other amounts owing in respect of, the Note (the
“Subordinated Indebtedness”) is hereby expressly subordinated, to the extent and
in the manner hereinafter set forth, to the prior payment in full in cash of all
Senior Indebtedness (as defined in Section 1.07 of this Annex A). The provisions
of this Annex A shall constitute a continuing offer to all persons or other
entities who, in reliance upon such provisions, become holders of, or continue
to hold, Senior Indebtedness, and such provisions are made for the benefit of
the holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.

Section 1.02.  The Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including, without limitation, interest thereon or fees or any
other amounts owing in respect thereof), whether at stated maturity, by
acceleration or otherwise, all Obligations (as defined in Section 1.07 of this
Annex A) due and owing in respect thereof shall first be paid in full in cash
before any payment of any kind or character (whether in cash, property,
securities or otherwise) is made on account of the Subordinated Indebtedness and
neither the Payor nor any person or other entity on its behalf may make any
payment of Subordinated Indebtedness, or acquire any Subordinated Indebtedness
for cash, property or securities until all Senior Indebtedness has been paid in
full in cash if any Default or Event of Default (each as defined below) is then
in existence or would result therefrom. Each holder of the Note hereby agrees
that, so long as any Default or Event of Default in respect of any Senior
Indebtedness exists, it will not ask, demand, sue for, or otherwise take, accept
or receive, any amounts owing in respect of the Note. As used herein, the terms
“Default” and “Event of Default” shall mean any Default or Event of Default (or
any similar term), respectively, under and as defined in, the relevant
documentation governing any Senior Indebtedness and in any event shall include
any payment default with respect to any Senior Indebtedness.

(b)     In the event that, notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, any payment shall be made on account of the
Subordinated Indebtedness at a time when payment is not permitted by the terms
of the Note or by said subsection (a), such payment shall be held by the holder
of the Note, in trust for the benefit of, and shall be paid forthwith over and
delivered to, the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, as their respective

 

 

3 Annex A to be attached only if the Intercompany Note evidences an Intercompany
Loan that requires subordination language per the terms of the ABL Credit
Agreement.

 

-4-



--------------------------------------------------------------------------------

interests may appear, for application pro rata to the payment of all Senior
Indebtedness (after giving effect to the relative priorities of such Senior
Indebtedness pursuant to the terms thereof or otherwise) remaining unpaid to the
extent necessary to pay all Senior Indebtedness in full in cash in accordance
with the terms of such Senior Indebtedness, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Indebtedness.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if such notice is not given, the Payor shall give
the holder of the Note prompt written notice of any maturity of Senior
Indebtedness after which such Senior Indebtedness remains unsatisfied.

Section 1.03.  Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of the Payor. (a) Upon any
distribution of assets of the Payor upon any total or partial dissolution,
winding up, liquidation or reorganization of the Payor (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors, marshalling of assets or otherwise and whether voluntary or
involuntary):

(i)     the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness, whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Note is entitled to receive any payment of
any kind or character on account of the Subordinated Indebtedness;

(ii)     any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person or entity making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or other trustee or agent, directly to the holders of Senior
Indebtedness or their representative or representatives under the agreements
pursuant to which the Senior Indebtedness may have been issued, to the extent
necessary to make payment in full in cash of all Senior Indebtedness remaining
unpaid (after giving effect to the relative priorities of such Senior
Indebtedness pursuant to the terms thereof or otherwise), after giving effect to
any concurrent payment or distribution to the holders of such Senior
Indebtedness; and

(iii)     in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment or distribution shall be
received and held in trust for and shall forthwith be paid over to the holders
of the Senior Indebtedness (after giving effect to the relative priorities of
such Senior Indebtedness pursuant to the terms thereof or otherwise) remaining
unpaid or their representative or representatives under the agreements pursuant
to which the

 

-5-



--------------------------------------------------------------------------------

Senior Indebtedness may have been issued, for application to the payment of such
Senior Indebtedness until all such Senior Indebtedness shall have been paid in
full in cash, after giving effect to any concurrent payment or distribution to
the holders of such Senior Indebtedness.

(b)     To the extent any payment of Senior Indebtedness (whether by or on
behalf of any Payor, as proceeds of security or enforcement of any right of
setoff or otherwise) is declared to be fraudulent or preferential, set aside or
required to be paid to any receiver, trustee in bankruptcy, liquidating trustee,
agent or other similar person under any bankruptcy, insolvency, receivership,
fraudulent conveyance or similar law, then, if such payment is recovered by, or
paid over to, such receiver, trustee in bankruptcy, liquidating trustee, agent
or other similar person, the Senior Indebtedness or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment has not occurred.

(c)     If the holder of the Note does not file a proper claim or proof of debt
in the form required in any proceeding or other action referred to in the
introduction paragraph of this Section 1.03 prior to 30 days before the
expiration of the time to file such claim or claims, then any of the holders of
the Senior Indebtedness or their representative is hereby authorized to file an
appropriate claim for and on behalf of the holder of the Note.

(d)     Without in any way modifying the provisions of this Annex A or affecting
the subordination effected hereby if such notice is not given, the Payor shall
give prompt written notice to the holder of the Note of any dissolution, winding
up, liquidation or reorganization of the Payor (whether in bankruptcy,
insolvency or receivership proceedings or upon assignment for the benefit of
creditors or otherwise).

Section 1.04.  Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, the holder of the Note shall be subrogated to the rights of
the holders of Senior Indebtedness to receive payments or distributions of
assets of the Payor applicable to the Senior Indebtedness until all amounts
owing on the Note shall be paid in full, and for the purpose of such subrogation
no payments or distributions to the holders of the Senior Indebtedness by or on
behalf of the Payor or by or on behalf of the holder of the Note by virtue of
this Annex A which otherwise would have been made to the holder of the Note
shall, as between the Payor, its creditors other than the holders of Senior
Indebtedness, and the holder of the Note, be deemed to be payment by the Payor
to or on account of the Senior Indebtedness, it being understood that the
provisions of this Annex A are and are intended solely for the purpose of
defining the relative rights of the holder of the Note, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.

Section 1.05.  Obligation of the Payor Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Payor and
the holder of the Note, the obligation of the Payor, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or

 

-6-



--------------------------------------------------------------------------------

shall affect the relative rights of the holder of the Note and creditors of the
Payor, other than the holders of the Senior Indebtedness, nor shall anything
herein or therein, except as expressly provided herein, prevent the holder of
the Note from exercising all remedies otherwise permitted by applicable law,
subject to the rights, if any, under this Annex A of the holders of Senior
Indebtedness in respect of cash, property, or securities of the Payor received
upon the exercise of any such remedy. Upon any distribution of assets of the
Payor referred to in this Annex A, the holder of the Note shall be entitled to
rely upon any order or decree made by any court of competent jurisdiction in
which such dissolution, winding up, liquidation or reorganization proceedings
are pending, or a certificate of the liquidating trustee or agent or other
Person making any distribution to the holder of the Note, for the purpose of
ascertaining the Persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Payor, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Annex A.

Section 1.06.  Subordination Rights Not Impaired by Acts or Omissions of the
Payor or Holders of Senior Indebtedness.  No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Payor or by any act or failure to act by any such holder,
or by any noncompliance by the Payor with the terms and provisions of the Note,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with. The holders of the Senior Indebtedness may, without in
any way affecting the obligations of the holder of the Note with respect
thereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew, or alter or increase the amount of, any Senior
Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the Note.

Section 1.07.  Senior Indebtedness.  The term “Senior Indebtedness” shall mean
all Obligations of the Payor under, or in respect of, (i) the ABL Credit
Agreement and each other Loan Document (as defined in the ABL Credit Agreement)
to which the Payor is a party, and any renewal, extension, restatement,
refinancing or refunding of any thereof, (ii) Term Loan Credit Agreement and
each other Credit Document (as defined in the Term Loan Credit Agreement) to
which the Payor is a party, and any renewal, extension, restatement, refinancing
or refunding of any thereof and (iii) each Interest Rate Protection Agreement
and Hedging Agreement (as defined in the Credit Agreements or Security Agreement
referred to in the Credit Agreements), in each case including any guaranty
thereof under the Subsidiary Guarantee or Guaranty Agreement (as defined in the
Credit Agreements) of the Payor. As used herein, the term “Obligation” shall
mean all principal, interest, premium, reimbursement obligations, penalties,
fees, expenses, indemnities and other liabilities and obligations (including,
without limitation, any guaranties of the foregoing liabilities and obligations)
payable under the documentation governing any indebtedness (including, without
limitation, any interest accruing after the

 

-7-



--------------------------------------------------------------------------------

commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided in the documentation with respect thereto, whether or not
such interest is an allowed claim against the debtor in any such proceeding).

Section 1.08.  Miscellaneous.  If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by the Payor or any other Person
or entity is rescinded or must otherwise be returned by the holders of Senior
Indebtedness for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Payor or such other Person or
entity), the subordination provisions set forth herein shall continue to be
effective or be reinstated, as the case may be, all as though such payment had
not been made.

 

-8-